Exhibit 10.2
 
FOURTH AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT
by and among
FUSION NBS ACQUISITION CORP.
as Borrower
 
and
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
and
 
NETWORK BILLING SYSTEMS, L.L.C.,
FUSION BVX LLC,
PINGTONE COMMUNICATIONS, INC.
 
(AS SUCCESSOR BY MERGER TO FUSION PTC ACQUISITION, INC.),
 
FIDELITY ACCESS NETWORKS, LLC,
 
FIDELITY CONNECT LLC,
 
FIDELITY VOICE SERVICES, LLC,
 
FIDELITY ACCESS NETWORKS, INC.
 
and
 
EACH OTHER SUBSIDIARY
FROM TIME TO TIME PARTY HERETO
as Guarantors
 
and
 
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP,
PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP,
 
and
 
UNITED INSURANCE COMPANY OF AMERICA,
as Lenders
 
and
 
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP,
as Agent
 
Dated as of December 8, 2015
 
(amending and restating the Third Amended and Restated Securities Purchase
Agreement and Security Agreement dated as of August 28, 2015 as amended prior to
the date hereof)
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

        Page ARTICLE 1 DEFINITIONS   3  
1.01
Definitions
 
3
 
1.02
Accounting Terms; Financial Statements
 
27
 
1.03
Knowledge of the Credit Parties
 
27
 
1.04
UCC Terms
 
28
 
1.05
Certain Matters of Construction
 
28
 
1.06
Effect of this Agreement; Modification of Transaction Documents.
 
29
ARTICLE 2 PURCHASE AND SALE OF THE SECURITIES   29  
2.01
[Intentionally Omitted]
 
29
 
2.02
Fees at Closing; Expenses
 
29
 
2.03
Closing
 
29
 
2.04
Financial Accounting Positions; Tax Reporting
 
29
 
2.05
Interest
 
30
ARTICLE 3 CONDITIONS TO THE OBLIGATIONS OF THE LENDERS   31  
3.01
Representations and Warranties
 
31
 
3.02
Compliance with this Agreement
 
32
 
3.03
Secretary’s Certificates
 
32
 
3.04
Transaction Documents
 
32
 
3.05
[Intentionally omitted].
 
32
 
3.06
Opinion of Counsel
 
32
 
3.07
Approval of Counsel to the Lenders
 
32
 
3.08
Consents and Approvals
 
33
 
3.09
Lien Searches; Payment of Outstanding Indebtedness
 
33
 
3.10
[Intentionally omitted].
 
33
 
3.11
No Material Judgment or Order
 
33
 
3.12
Pro Forma Balance Sheet, Leverage Ratio; Fixed Charge Coverage Ratio and
Adjusted EBITDA.
 
33
 
3.13
Good Standing Certificates.
 
34
 
3.14
No Litigation
 
34
 
3.15
Consummation of the Transactions
 
34
 
3.16
Flow of Funds
 
34
 
3.17
[Intentionally omitted]
 
34
 
3.18
[Intentionally omitted]
 
34
 
3.19
[Intentionally omitted]
 
34
 
3.20
Adverse Change
 
34
 
3.21
[Intentionally omitted]
 
34
 
3.22
Fees and Expenses
 
34
 
3.23
Insurance Certificates
 
35
 
3.24
Conduct of Business
 
35
 
3.25
Transfer Taxes
 
35
 
3.26
Separateness Requirements
 
35
ARTICLE 4 Collateral; General Terms   35  
4.01
Security Interest in the Collateral
 
35

 
 
i

--------------------------------------------------------------------------------

 
 

 
4.02
Perfection of Security Interest
 
35
 
4.03
Safeguarding Collateral
 
36
 
4.04
Ownership of Collateral
 
36
 
4.05
Defense of Agent’s Interest
 
36
 
4.06
Financial Disclosure
 
37
 
4.07
Accounts.
 
37
 
4.08
Exculpation of Liability
 
39
 
4.09
Financing Statements
 
39
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES   39  
5.01
Existence and Power
 
39
 
5.02
Authorization; No Contravention
 
40
 
5.03
Governmental Authorization; Third Party Consents
 
40
 
5.04
Binding Effect
 
40
 
5.05
Litigation
 
41
 
5.06
Compliance with Laws
 
41
 
5.07
No Default or Breach
 
41
 
5.08
Title to Properties.
 
41
 
5.09
Use of Real Property
 
42
 
5.10
Taxes.
 
42
 
5.11
Financial Statements and Projections.
 
43
 
5.12
Operating Company
 
44
 
5.13
Disclosure.
 
44
 
5.14
Absence of Certain Changes or Events
 
44
 
5.15
O.S.H.A. and Environmental Compliance.
 
45
 
5.16
Investment Company/Government Regulations
 
45
 
5.17
Subsidiaries.
 
46
 
5.18
Capitalization
 
46
 
5.19
Private Offering
 
46
 
5.20
Broker’s, Finder’s or Similar Fees
 
47
 
5.21
Labor Relations
 
47
 
5.22
Employee Benefit Plans
 
47
 
5.23
Patents, Trademarks, Etc.
 
48
 
5.24
Potential Conflicts of Interest
 
48
 
5.25
Trade Relations
 
48
 
5.26
Indebtedness
 
49
 
5.27
Material Contracts
 
49
 
5.28
Insurance
 
49
 
5.29
[Intentionally Omitted].
 
50
 
5.30
Products Liability
 
50
 
5.31
Solvency
 
50
 
5.32
Questionnaire
 
50
 
5.33
Location of Assets
 
50
 
5.34
Certain Payments
 
50
 
5.35
Margin Requirements
 
50

 
 
ii

--------------------------------------------------------------------------------

 
 

 
5.36
Anti-Terrorism Laws.
 
51
 
5.37
Trading with the Enemy
 
51
 
5.38
Acquisition Documents
 
51
 
5.39
Swap Contract
 
52
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE LENDERS   52  
6.01
Authorization; No Contravention
 
52
 
6.02
Binding Effect
 
52
 
6.03
Purchase for Own Account
 
52
 
6.04
Broker’s, Finder’s or Similar Fees
 
53
 
6.05
Governmental Authorization; Third Party Consent
 
53
ARTICLE 7 INDEMNIFICATION   53  
7.01
Indemnification
 
53
 
7.02
Procedure; Notification
 
54
 
7.03
Survival
 
55
ARTICLE 8 AFFIRMATIVE COVENANTS   55  
8.01
Financial Statements and Other Information
 
55
 
8.02
Preservation of Existence
 
60
 
8.03
Payment of Obligations
 
60
 
8.04
Compliance with Laws
 
61
 
8.05
Violations
 
61
 
8.06
Board Observer
 
61
 
8.07
Inspection
 
61
 
8.08
Maintenance of Properties
 
62
 
8.09
Insurance
 
62
 
8.10
Books and Records
 
62
 
8.11
Use of Proceeds.
 
62
 
8.12
Standards of Financial Statements
 
62
 
8.13
[Intentionally Omitted].
 
63
 
8.14
New Real Property
 
63
 
8.15
Control Agreements; Cash Management Systems.
 
63
 
8.16
Collateral Access Agreements
 
64
 
8.17
Key-Man Life Insurance
 
64
 
8.18
Post Closing Covenants.
 
64
ARTICLE 9 NEGATIVE COVENANTS   65  
9.01
Fundamental Changes; Consolidations, Mergers and Acquisitions; Asset Sales
 
65
 
9.02
Creation of Liens
 
65
 
9.03
Guarantees
 
65
 
9.04
Investments
 
65
 
9.05
Loans
 
66
 
9.06
Restricted Payments
 
66
 
9.07
Indebtedness
 
66
 
9.08
Nature of Business
 
67
 
9.09
Transactions with Affiliates
 
67

 
 
iii

--------------------------------------------------------------------------------

 
 

 
9.10
Leases
 
67
 
9.11
Subsidiaries; Partnerships; Joint Ventures
 
67
 
9.12
Fiscal Year and Accounting Changes
 
67
 
9.13
Amendment of Organizational Documents
 
68
 
9.14
Limitation on Modifications of Indebtedness; Modifications of Certain Other
Agreements; Etc.
 
68
 
9.15
Financial Covenants.
 
68
 
9.16
Compliance with ERISA
 
69
 
9.17
Prepayment of Indebtedness
 
69
 
9.18
Anti-Terrorism Laws
 
69
 
9.19
Trading with the Enemy Act
 
70
 
9.20
Additional Negative Pledges
 
70
ARTICLE 10 PRINCIPAL PAYMENTS   70  
10.01
Optional Prepayment
 
70
 
10.02
Mandatory Prepayments.
 
71
 
10.03
Scheduled Payments
 
71
 
10.04
Application of Payments.
 
72
ARTICLE 11 EVENTS OF DEFAULT; REMEDIES   73  
11.01
Events of Default
 
73
 
11.02
Acceleration and Remedies
 
75
 
11.03
Application of Proceeds
 
75
ARTICLE 12 MISCELLANEOUS   76  
12.01
Survival of Representations and Warranties
 
76
 
12.02
Notices
 
76
 
12.03
Successors and Assigns; Third Party Beneficiaries.
 
78
 
12.04
Amendment and Waiver.
 
78
 
12.05
Signatures; Counterparts
 
79
 
12.06
Headings
 
79
 
12.07
GOVERNING LAW
 
79
 
12.08
JURISDICTION; JURY TRIAL WAIVER.
 
79
 
12.09
Severability
 
80
 
12.10
Rules of Construction
 
80
 
12.11
Entire Agreement
 
80
 
12.12
Certain Expenses
 
81
 
12.13
Publicity
 
81
 
12.14
Further Assurances
 
81
 
12.15
Obligations of the Lenders
 
81
 
12.16
No Strict Construction
 
81
 
12.17
Transfer of the Notes.
 
82
 
12.18
Subordination Agreement.
 
82
ARTICLE 13 GUARANTEE   83  
13.01
The Guarantee
 
83
 
13.02
Obligations Unconditional
 
84

 
 
iv

--------------------------------------------------------------------------------

 
 

 
13.03
Reinstatement
 
85
 
13.04
Subrogation
 
85
 
13.05
Remedies
 
85
 
13.06
Continuing Guarantee
 
85
 
13.07
General Limitation on Guarantors’ Obligations
 
85
ARTICLE 14 REGARDING AGENT   86  
14.01
Appointment
 
86
 
14.02
Nature of Duties
 
86
 
14.03
Lack of Reliance on Agent and Resignation.
 
87
 
14.04
Certain Rights of Agent
 
87
 
14.05
Reliance
 
88
 
14.06
Notice of Default
 
88
 
14.07
Indemnification
 
88
 
14.08
Agent in its Individual Capacity
 
88
 
14.09
Delivery of Documents or Other Information
 
88
 
14.10
Credit Parties’ Undertaking to Agent
 
89
 
14.11
No Reliance on Agent’s Customer Identification Program
 
89
 
14.12
Other Agreements
 
89
ARTICLE 15 TAXES   89  
15.01
Taxes.
 
89
 
15.02
Certificates of Lenders
 
91
ARTICLE 16 SEPARATENESS COVENANTS   91  
16.01
Separate Legal Entity
 
91
 
16.02
Capital
 
92
 
16.03
Dissolution
 
92
 
16.04
Commingled Funds
 
92
 
16.05
Segregated Assets
 
92
 
16.06
Bank Accounts
 
92
 
16.07
Employees
 
92
 
16.08
Agents
 
92
 
16.09
Independent Director
 
92
 
16.10
Organization Documents
 
93
 
16.11
Ministerial or Administrative Actions
 
93

 
 
 
v

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
Exhibit A   Compliance Certificate
Exhibit B    Form of Amended and Restated Pledge Agreement
Exhibit C            Form of Joinder Agreement
Exhibit D            Projections


Schedules
[Schedule 3.09-Discharged Indebtedness]
Schedule 4.04 – Collateral Exceptions
Schedule 4.09 – Other Financing Statements
Schedule 5.01 – Jurisdiction of Organization and Qualifications
Schedule 5.05 – Litigation
Schedule 5.06 – Compliance with Laws
Schedule 5.08(a) – Owned Real Property
Schedule 5.08(b) – Leased Real Property
Schedule 5.09 – Use of Real Property
Schedule 5.10 – Taxes
Schedule 5.14 – Absence of Changes
Schedule 5.17 – Subsidiaries
Schedule 5.18 – Capitalization
Schedule 5.20 – Brokers’ or Finders’ Fees
Schedule 5.21 – Labor Relations
Schedule 5.22 – Employee Benefit Plans
Schedule 5.24 – Conflicts of Interest
Schedule 5.26 – Indebtedness
Schedule 5.27 – Material Contracts
Schedule 5.28 – Insurance
Schedule 5.30 – Products Liability
Schedule 5.33 – Location of Assets
Schedule 5.34 – Change of Control Payments
Schedule 9.02 – Permitted Liens
Schedule 9.04 – Investments
Schedule 9.07 – Indebtedness
 
 
vi

--------------------------------------------------------------------------------

 
 
FOURTH AMENDED AND RESTATED
 
SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT
 
FOURTH AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT AND SECURITY
AGREEMENT, dated as of December 8, 2015 by and among FUSION NBS ACQUISITION
CORP., a Delaware corporation (“Borrower”), FUSION TELECOMMUNICATIONS
INTERNATIONAL, INC., a Delaware corporation (“Parent”), NETWORK BILLING SYSTEMS,
L.L.C., a New Jersey limited liability company (“NBS”), FUSION BVX LLC, a
Delaware limited liability company (“BVX”), PINGTONE COMMUNICATIONS, INC. (as
successor by merger to Fusion PTC Acquisition, Inc.), a Delaware corporation
(“PingTone”), FIDELITY ACCESS NETWORKS, LLC, an Ohio limited liability company
(“FANL”), Fidelity Connect LLC, an Ohio limited liability company (“FCL”),
Fidelity Voice Services, LLC, an Ohio limited liability company (“FVS”),
Fidelity Access Networks, Inc., an Ohio corporation (“FANI” and together with
Parent, NBS, BVX, PingTone, FANL, FCL, FVS and each other direct and indirect
subsidiary of Parent from time to time party hereto, the “Guarantors”, and
together with the Borrower, the “Credit Parties”), PRAESIDIAN CAPITAL
OPPORTUNITY FUND III, LP, a Delaware limited partnership (“Fund III”),
PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP, a Delaware limited partnership
(“Fund III-A”), UNITED INSURANCE COMPANY OF AMERICA, an Illinois corporation
(“United” and together with Fund III, Fund III-A and each of their respective
successors and permitted assigns, each a “Lender”, and collectively, the
“Lenders”), and Fund III as agent for the Lenders (in such capacity, the
“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, certain of the Credit Parties, Fund III, Fund III-A, Plexus Fund II,
L.P., a Delaware limited partnership (“Plexus” and together with Fund III and
Fund III-A and each of their respective successors and assigns, each an
“Original Lender” and collectively, the “Original Lenders”), and the Agent
entered into a Securities Purchase Agreement and Security Agreement, dated as of
October 29, 2012 (as amended or otherwise modified prior to December 31, 2013,
the “Original Securities Purchase Agreement”) pursuant to which (i)(A) the
Borrower issued to the Original Lenders Senior Notes in the initial aggregate
principal amount of $6,500,000 bearing interest at 10% per annum (“Series A
Notes”) and Senior Notes in the initial aggregate principal amount of
$10,000,000 bearing interest at 11.5% per annum (“Series B Notes”) and (B) in
connection with the Series A Notes, Parent issued to the Original Lenders
Warrants (“Original Warrants”) to purchase 5.0% of the equity interests of
Parent, calculated on a fully-diluted basis, as of the Initial Closing Date (as
hereinafter defined), and (ii) the Borrower issued to the Original Lenders
Senior Notes in the initial aggregate principal amount of $500,000 bearing
interest at 11.15% per annum (the “Series C Notes”);
 
WHEREAS, certain of the Credit Parties, the Warrant Shareholders and the Agent
entered into an Amended and Restated Securities Purchase Agreement and Security
Agreement, dated as of December 31, 2013 (as heretofore amended or otherwise
modified, the “12/31/13 Securities Purchase Agreement”) pursuant to which the
Original Securities Purchase Agreement was amended and restated to, among other
things (i) provide for the issuance by Borrower to the Warrant Shareholders
(other than Plexus II) of Senior Notes in the initial aggregate principal amount
of $25,000,000 bearing interest at 11.15% per annum (“Series D Notes”), (ii)
provide for the issuance by Parent to such Warrant Shareholders, in connection
with their purchase of the Series D Notes, of warrants (“New Warrants”) to
purchase 4.25% of the equity interests of Parent, calculated on a fully-diluted
basis, as of December 31, 2013, (iii) change the interest rate of the Series A
Notes and the Series B Notes to 11.15% per annum, and (iv) extend the maturity
date of the Series A Notes, Series B Notes and Series C Notes;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, certain of the Credit Parties, the Warrant Shareholders and the Agent
entered into a Second Amended and Restated Securities Purchase Agreement and
Security Agreement, dated as of October 31, 2014 (as heretofore amended or
otherwise modified, the “10/31/14 Securities Purchase Agreement”) pursuant to
which the 12/31/13 Securities Purchase Agreement was amended and restated to,
among other things (i) provide for the issuance by Borrower to the Warrant
Shareholders of Senior Notes in the initial aggregate principal amount of
$5,000,000 bearing interest at 11.15% per annum (“Series E Notes”), (ii) extend
the maturity date of the Series A Notes, Series B Notes, Series C Notes and
Series D Notes, and (iii) add PingTone as a Guarantor and Credit Party
hereunder;
 
WHEREAS, certain of the Credit Parties, the Lenders and the Agent entered into a
Third Amended and Restated Securities Purchase Agreement and Security Agreement,
dated as of August 28, 2015 (as heretofore amended or otherwise modified, the
“8/28/15 Securities Purchase Agreement” and together with the Original
Securities Purchase Agreement, the 12/31/13 Securities Purchase Agreement and
the 10/31/14 Securities Purchase Agreement, collectively, the “Prior Securities
Purchase Agreements”) pursuant to which the 10/31/14 Securities Purchase
Agreement was amended and restated to, among other things (i) provide for the
issuance by Borrower of Senior Notes in the initial aggregate principal amount
of $9,000,000 bearing interest at 10.8% per annum (“Series F Notes”), (ii)
prepay the Obligations (as defined in the 10/31/14 Securities Purchase
Agreement) owing to Plexus, Plexus Fund III, L.P., a Delaware limited
partnership (“Plexus III”), Plexus Fund QP III, L.P., a Delaware limited
partnership (“Plexus QP III” and together with Plexus and Plexus III, the
“Plexus Lenders”) (such repayment, the “Plexus Payoff”), (iii) extend the
maturity date of the Series A Notes, Series B Notes, Series C Notes, Series D
Notes and Series E Notes, and (iv) change the interest rate of the Series A
Notes, the Series B Notes, the Series C Notes, the Series D Notes and the Series
E Notes to 10.8% per annum; and
 
WHEREAS, the parties hereto have agreed to amend and restate the 8/28/15
Securities Purchase Agreement in order to, among other things (i) permit the
Target Transactions and (ii) add the Initial Fidelity Entities as Guarantors and
Credit Parties hereunder.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree to amend and
restate the 8/28/15 Securities Purchase Agreement and the 8/28/15 Securities
Purchase Agreement is hereby amended and restated in its entirety as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINITIONS
 
1.01 Definitions.  As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:
 
“Accountants” shall have the meaning assigned to that term in Section 8.01(a).
 
“Acquisition Closing Transactions” shall have the meaning assigned to that term
in Section 5.38.
 
“Adjusted EBITDA” shall mean for any period, the sum of (i) Earnings Before
Interest and Taxes of the Borrower on a Consolidated Basis for such period, plus
to the extent deducted in the determination of net income (or loss) for such
period (ii) depreciation expenses of the Borrower on a Consolidated Basis for
such period plus (iii) amortization expenses of the Borrower on a Consolidated
Basis for such period, plus (iv) cash charges relating to the Target
Transactions in an amount not to exceed $1,500,000 in the aggregate and incurred
prior to September 30, 2016.
 
“Affiliate” shall mean, with respect to any Person, any other Person (a)
directly or indirectly controlling, controlled by, or under common control with,
such Person, (b) directly or indirectly owning or holding five percent (5%) or
more of any Equity Interests in such Person, or (c) five percent (5%) or more of
whose voting stock or other Equity Interests is directly or indirectly owned or
held by such Person.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and under “common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“Agent” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include its successors and assigns.
 
“Agreement” shall mean this Fourth Amended and Restated Securities Purchase
Agreement and Security Agreement, including the exhibits and schedules attached
hereto, as the same may be amended, restated, supplemented or otherwise modified
in accordance with the terms hereof.
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all international, foreign, federal, provincial,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
 
3

--------------------------------------------------------------------------------

 
 
“Authorized Officer” shall mean any of the President, Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, Vice President, Finance and
Accounting or Treasurer of a Credit Party (or any other officer authorized by a
Credit Party to perform all or any portion of the same or similar functions of
any of such enumerated officers, as applicable).
 
“Bank Secrecy Act” shall mean 31 U.S.C. Sections 5311-5330, as the same has
been, or shall hereafter be, extended, amended or replaced.
 
“Board of Directors” shall mean the board of directors of any corporation, board
of managers of any limited liability company or similar governing body of any
other Person.
 
“Blocked Person” shall mean (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (iv) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, (v) a Person that is named as a “specially
designated national” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list, or
(vi) a Person who is affiliated or associated with a person or entity listed
above.
 
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include each Person which becomes a successor or permitted
assign of Borrower.
 
“BVX” shall have the meaning set forth in the first paragraph of this Agreement,
and shall include each Person which becomes a successor or permitted assign of
BVX.
 
“BVX Acquisition Agreement” shall mean the Asset Purchase and Sale Agreement,
dated as of August 30, 2013, by and among Parent, BVX (as the successor in
interest to Fusion Broadvox Acquisition Corp.), BroadvoxGo!, LLC, a Delaware
limited liability company and Cypress Communications, LLC, a Delaware limited
liability company, as amended by the First Amendment thereto dated as of
November 15, 2013 and the Second Amendment thereto dated as of December 16,
2013.
 
“Business” shall mean the business of providing Internet Protocol voice, data
and cloud services.
 
 
4

--------------------------------------------------------------------------------

 
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one (1) year,
including the total principal portion of Capital Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures and all other
expenditures made or liabilities incurred for intangible assets, which are
capitalized.
 
“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee which would,
in accordance with GAAP, be required to be accounted for as a capital lease on
the balance sheet of such Person.
 
“Capital Lease Obligations” shall mean any Indebtedness of the Credit Parties
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Cash Equivalents” shall mean: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(ii) commercial paper maturing no more than one (1) year from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor’s Ratings Group, a division of McGraw-Hill, Inc., or at least P-1 from
Moody’s Investors Service, Inc.; (iii) certificates of deposit or bankers’
acceptances maturing within one (1) year from the date of issuance thereof
issued by, or overnight reverse repurchase agreements from, any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; (iv) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks having membership in the Federal
Deposit Insurance Corporation in amounts not exceeding the lesser of $100,000 or
the maximum amount of insurance applicable to the aggregate amount of the Credit
Parties’ and their respective Subsidiaries’ deposits at such institution; and
(v) deposits or investments in mutual or similar funds offered or sponsored by
brokerage or other companies having membership in the Securities Investor
Protection Corporation in amounts not exceeding the lesser of $100,000 or the
maximum amount of insurance applicable to the aggregate amount of the Credit
Parties’ and their respective Subsidiaries’ deposits at such
institution.  Notwithstanding the foregoing, unless otherwise consented to in
writing by Agent, Cash Equivalents will not include and each Credit Party will
be prohibited from purchasing, purchasing participations in, entering into any
type of swap or other equivalent derivative transaction, or otherwise holding or
engaging in any ownership interest in any type of debt instrument, including any
corporate or municipal bond with a long-term nominal maturity for which the
interest rate is reset through a dutch auction and more commonly referred to as
an auction rate security.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
 
5

--------------------------------------------------------------------------------

 
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” shall mean (a) Parent ceasing to (i) own, directly or
indirectly, one hundred percent (100%) of the issued and outstanding Equity
Interests of Borrower, or (ii)  control, by contract, ownership or otherwise,
that percentage of the outstanding voting Equity Interests of Borrower necessary
at all times to elect a majority of the Board of Directors of Borrower and to
direct the management policies and decisions of Borrower, (b) any merger,
consolidation or sale of all or substantially all of the property or assets of
Borrower or Parent or of one or more of Parent’s or Borrower’s Subsidiaries
that, individually or in the aggregate, constitute a material part of the
business, operations or assets of the Credit Parties taken as a whole, (c) the
occurrence of any “Change of Control” (or similar term) under (and as defined
in) (i) the First Lien Credit Documents or (ii) any documents evidencing
Indebtedness senior to the Indebtedness existing pursuant to the Notes and this
Agreement.  For purposes of this definition “control” means the power to direct
or cause the direction of management and policies of a Person, whether by
contract or otherwise, or (d) both (x) Matthew Rosen ceasing to be the Chief
Executive Officer of Parent for any reason unless a successor, reasonably
acceptable to Agent, is appointed within four (4) months thereof, and (y) Marvin
Rosen ceasing to be the Chairman of the Board of Directors of Parent for any
reason unless a successor, reasonably acceptable to Agent, is appointed within
four (4) months thereof.
 
“CIP Regulations” shall have the meaning assigned to that term in Section 14.11.
 
“Closing” shall have the meaning assigned to that term in Section 2.03.
 
“Closing Date” shall have the meaning assigned to that term in Section 2.03.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
“Collateral” shall mean and include all personal property and fixtures, whether
now owned or hereafter created or acquired, and wherever located, and consisting
of (capitalized terms used in this definition shall have the meaning set forth
in the UCC):
 
(a)           all Accounts;
 
(b)           all Equipment (other than motor vehicles);
 
(c)           all General Intangibles;
 
(d)           all Inventory;
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           all Investment Property;
 
(f)           all Deposit Accounts;
 
(g)           all Instruments;
 
(h)           all Chattel Paper and Electronic Chattel Paper;
 
(i)           all Letter of Credit Rights;
 
(j)           all Documents;
 
(k)           all Commercial Tort Claims;
 
(l)           all Goods;
 
(m)           all Software; and
 
(n)           all right, title and interest in and to, whether now owned or
hereafter acquired and wherever located, (i) its respective goods and other
property including all merchandise returned or rejected by Customers, relating
to or securing any of the Accounts; (ii) all rights as a consignor, a consignee,
an unpaid vendor, mechanic, artisan, or other lienor, including stoppage in
transit, setoff, detinue, replevin, reclamation and repurchase; (iii) all other
rights and interests, including warranty claims, relating to any goods; (iv) if
and when obtained, all guarantees from and all real and personal property of
third parties in which such Person has been granted a lien or security interest
as security for the payment or enforcement of Accounts; and (v) all documents,
instruments, and agreements supporting the foregoing or delivered in connection
therewith;
 
(o)           all ledger sheets, ledger cards, files, correspondence, records,
books of account, business papers, computers, computer software (owned or in
which it has an interest), computer programs, tapes, disks and documents
relating to any other property constituting part of the Collateral; and
 
(p)           all proceeds and products of the foregoing in whatever form,
including: cash, deposit accounts (whether or not comprised solely of proceeds),
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), negotiable instruments and other instruments for the payment of
money, chattel paper, security agreements, documents, eminent domain proceeds,
condemnation proceeds and tort claim proceeds.
 
Notwithstanding the foregoing, none of the following items will be included
within the Collateral: (a) assets if the granting of a security interest in such
asset would: (I) be prohibited by Applicable Laws (other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition), or (II) be prohibited by contract
(except to the extent such prohibition is overridden by UCC Section 9-408) so
long as such negative pledge is otherwise permitted under clause (c) hereof, (b)
any property and assets, the pledge of which would require a Consent from a
Governmental Authority, unless and until such Consent shall have been obtained
or waived, and (c) assets in circumstances where the Lenders and the Borrower
agree in writing that the cost, burden or consequence (including adverse tax
consequences) of obtaining or perfecting a security interest in such assets is
excessive in relation to the practical benefit afforded thereby, it being
understood that neither the Borrower nor any Subsidiary thereof shall be
required to provide any guarantee, pledge or asset support arrangement that, in
the reasonable judgment of the Borrower, would subject the Borrower to any
adverse tax consequence due to the application of Section 956 of the Code.
 
 
7

--------------------------------------------------------------------------------

 
 
“Collateral Access Agreement” shall mean an agreement in the form of Exhibit M
attached to the 10/31/14 Securities Purchase Agreement, or otherwise reasonably
satisfactory to Agent, which is executed in favor of Agent by a Person who owns
or occupies premises at which any Collateral may be located from time to time
and by which such Person shall waive any Lien that such Person may ever have
with respect to any of the Collateral and shall authorize Lenders from time to
time to enter upon the premises to inspect or remove the Collateral from such
premises or to use such premises to store or dispose of such Collateral.
 
“Commission” shall mean the Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
 
“Common Stock” shall mean shares of common stock of Parent, $0.01 par value per
share.
 
“Compliance Certificate” shall have the meaning assigned to that term in
Section 8.01(d).
 
“Consents” shall mean all filings with and all Licenses, consents, approvals,
authorizations, qualifications and orders of Governmental Authorities and other
third parties, domestic or foreign, necessary to carry on each Credit Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement or any of the
Transaction Documents, including any Consents required under all applicable
federal, state or other Applicable Law.
 
“Consolidated Basis” shall mean, with respect to the financial statements or
other financial information of a Person, the accounts and other items of such
Person and its Subsidiaries on a consolidated basis in accordance with GAAP
applied on a basis consistent with prior practices.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a Consolidated Basis, the net income (or loss) of Borrower and
its Subsidiaries for such period determined in accordance with GAAP.
 
“Consolidating Basis” shall mean, with respect to the financial statements or
other financial information of a Person, the accounts and other items of such
Person and its Subsidiaries on a consolidating basis in accordance with GAAP
applied on a basis consistent with prior practices.
 
“Contractual Obligations” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument or arrangement (whether
in writing or otherwise) to which such Person is a party or by which it or any
of such Person’s property is bound.
 
“Control Agreement” shall mean a tri-party or four-party deposit account,
securities account or commodities account control agreement by and among the
applicable Credit Party, Agent and the depository, securities intermediary or
commodities intermediary and, in the case of a four-party deposit account,
securities account or commodities account control agreement, the First Lien
Agent, each in form and substance reasonably satisfactory in all respects to
Agent and in any event, but subject to the terms of any four-party deposit
account, securities account or commodities account control agreement, providing
to Agent “control” of such deposit account, securities or commodities account
within the meaning of Articles 8 and 9 of the UCC, as applicable, on a
“springing” dominion basis upon the occurrence and during the continuance of an
Event of Default.
 
“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which are, together with any Credit Party, treated as a single employer under
Section 414 of the Code.
 
“Corporate Allocation Payments” shall mean intercompany payments made to Parent
for allocation of expenses related to management support, professional services
incurred, rent or utilities as set forth in the projections provided to Lenders
in accordance with Section 8.01(g).
 
“Cost of Money” shall have the meaning defined in and shall be calculated as
provided in the SBA Regulations.
 
“Credit Parties” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include their respective successors and assigns.
 
“Customer” shall mean and include the account debtor with respect to any Account
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with a Person, pursuant to which
such Person is to deliver any personal property or perform any services.
 
“Default” shall mean a condition, act or event that, after notice or lapse of
time or both, would constitute an Event of Default if that condition, act or
event were not cured or removed within any applicable grace or cure period.
 
 “8/28/15 Securities Purchase Agreement” shall have the meaning assigned to that
term in the recitals hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of the Borrower on a Consolidated Basis for such period
(excluding extraordinary gains and extraordinary losses, so long as any such
exclusion from the calculation of Earnings Before Interest and Taxes is made in
accordance with GAAP), plus (ii) to the extent deducted in the determination of
net income (or loss) for such period, (A) all interest expense of the Borrower
on a Consolidated Basis for such period, including interest expense resulting
from original issue discount and other amortization of debt discount as
determined in accordance with GAAP, plus (B) all charges against income of the
Borrower on a Consolidated Basis for such period for federal, state and local
income taxes, plus (C) any non-cash expense of the Borrower on a Consolidated
Basis associated with ASC Topic 350, ASC Topic 360, ASC Topic 480 or ASC Topic
815, plus (D) any non-cash expenses of the Borrower on a Consolidated Basis
associated with stock options, warrants or stock grants of Borrower and its
Subsidiaries, plus (E) any non-cash expenses incurred in connection with the
early extinguishment of Indebtedness of the Borrower or its Subsidiaries, plus
(F) any other unusual or one-time items which are mutually agreed upon by the
Lenders and the Credit Parties.  In addition, the calculation of Earnings Before
Interest and Taxes for any period shall be adjusted to exclude (w) any aggregate
net gain or loss arising from any permitted sale, conversion, exchange or other
disposition of capital assets made during such period, including (1) all
non-current assets, and (2) without duplication, the following assets, whether
or not current: fixed assets, whether tangible or intangible, inventory sold in
connection with the disposition of fixed assets and all Equity Interests and
other securities, (x) any net gain from the collection during such period of any
proceeds of life insurance policies, (y) any gain or loss (or other impact to
the financial statements) arising from the repurchase during such period of
Equity Interests and (z) any non-cash income or expense realized during such
period relating to any Swap Contract.
 
 “Environmental Laws” shall mean all present and future Applicable Laws,
Requirements of Law, or Consents, relating to the protection of human health and
safety or the environment, including (a) all Applicable Laws, Requirements of
Law, or Consents, pertaining to reporting, licensing, permitting, investigation,
and remediation of emissions, discharges, releases, or threatened releases of
hazardous materials, chemical substances, pollutants, contaminants, or hazardous
or toxic substances, materials or wastes whether solid, liquid, or gaseous in
nature, into the air, surface water, groundwater, or land, or relating to the
presence, generation, discharge, release, removal, manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
chemical substances, pollutants, emissions, contaminants, or hazardous,
radioactive or toxic substances, materials, or wastes, whether solid, liquid, or
gaseous in nature; and (b) all Applicable Laws, Requirements of Law or Consents,
pertaining to the protection of the health and safety of employees or the
public.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the Commission under the Exchange
Act).
 
 
10

--------------------------------------------------------------------------------

 
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time and the rules and regulations
promulgated thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with any Credit Party within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“Event of Default” shall have the meaning assigned to such term in
Section 11.01.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.
 
“Excluded Taxes” shall mean, with respect to any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Borrower
hereunder, (i) Taxes imposed on net income imposed by the jurisdiction in which
the Lender is organized or doing business by virtue of such Lender being
organized or doing business in such jurisdiction or in which its principal
executive office or applicable lending office is located, (ii) taxes imposed
under FATCA, and (iii) U.S. withholding taxes (other than FATCA) unless such
U.S. withholding taxes are imposed as a result of a Change in Law (including a
change in interpretation of existing law by a court or administrative agency)
after the date of this Agreement.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be renewed, extended, amended or replaced.
 
“FANI” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include each Person which becomes a successor or permitted
assign of FANI.
 
“FANL” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include each Person which becomes a successor or permitted
assign of FANL.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code (as of the date
hereof) and any regulations or official interpretations thereof (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided, however, FATCA shall also include
any amendments to Section 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.
 
“FCL” shall have the meaning set forth in the first paragraph of this Agreement,
and shall include each Person which becomes a successor or permitted assign of
FCL.
 
 
11

--------------------------------------------------------------------------------

 
 
“Fidelity Acquisition Agreement” shall mean the Stock Purchase and Sale
Agreement made as of the Closing Date by and among Borrower, Mitch Marks, Ron
Kohn, and Robert Marks.
 
“Fidelity Acquisition Documents” shall mean the Fidelity Acquisition Agreement
and all other agreements, documents and instruments delivered in connection
therewith to which a Credit Party is a party thereunder, including all exhibits
and schedules thereto.
 
“First Lien Agent” shall mean Opus Bank, in its capacity as Administrative Agent
under, and as defined in, the First Lien Credit Agreement.
 
“First Lien Credit Agreement” shall mean that certain Amended and Restated
Credit Agreement, dated as of the Closing Date, by and among Borrower, the First
Lien Agent and the Senior Lenders (as defined in the Subordination Agreement).
 
“First Lien Indebtedness” has the meaning given to the term “Bank Debt” in the
Subordination Agreement.
 
“First Lien Credit Documents” means the “Bank Documents” as such term is defined
in the Subordination Agreement.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period of
the Borrower, the ratio of (a) Adjusted EBITDA for such period, less Capital
Expenditures of the Borrower on a Consolidated Basis during such period which
are not funded by borrowed money (but excluding from “borrowed money” proceeds
of revolving advances under the Working Capital Agreement)  less all taxes
(whether federal, local, state, income or otherwise) actually paid by the
Borrower on a Consolidated Basis during such period to (b) Senior Debt Payments
and all payments made pursuant to, or in respect of, the Seller Note, in each
case made or scheduled to be made by the Borrower on a Consolidated Basis during
such period, plus payments made by the Borrower on a Consolidated Basis during
such fiscal period on account of Capital Lease Obligations.
 
“Foreign Lender” shall mean any Lender that is not a United States Person as
defined in Section 7701(a)(30) of the Code.
 
“FTL” shall mean Fidelity Telecom, LLC, an Ohio limited liability company.
 
“Fund III” shall have the meaning provided in the preamble hereto.
 
“Fund III-A” shall have the meaning provided in the preamble hereto.
 
“Funded Debt” shall mean, with respect to the Borrower and its Subsidiaries, all
Indebtedness for borrowed money for which the Borrower or such Subsidiary is
obligated, including all Indebtedness under all Capital Lease Obligations,  it
being understood that Funded Debt shall not include Indebtedness evidenced by
the Seller Note.
 
 
12

--------------------------------------------------------------------------------

 
 
“FVS” shall have the meaning set forth in the first paragraph of this Agreement,
and shall include each Person which becomes a successor or permitted assign of
FVS.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and Borrower or Administrative
Agent shall so request, Administrative Agent and Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP,  provided that, until so amended, (a)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (b) Borrower shall provide to Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
“Governmental Authority” shall mean the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.
 
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement and any other Person who may hereafter guarantee payment or
performance of the whole or any part of the obligations of the Borrower under
the Notes and this Agreement and “Guarantors” shall mean collectively all such
Persons.
 
“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable or performable by, any other
Person, or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, covered by such Guaranty Obligation or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the Person in good faith.
 
 
13

--------------------------------------------------------------------------------

 
 
“Guarantors’ Obligations” shall have the meaning assigned to that term in
Section 13.01.
 
“Guaranty” shall mean any guaranty of the obligations of the Borrower executed
by a Guarantor in favor of Agent or Lenders.
 
“Hazardous Materials” shall mean any chemical, pollutant, contaminant,
pesticide, petroleum or petroleum product or byproduct, radioactive substance,
solid waste (hazardous or extremely hazardous), special, dangerous or toxic
waste, hazardous or toxic substance, chemical or material regulated, listed,
referred to, limited or prohibited under any Environmental Law, including:  (i)
friable or damaged asbestos, asbestos containing material, polychlorinated
biphenyls (PCBs), solvents and waste oil; (ii) any “hazardous substance” as
defined under CERCLA or any Environmental Law; (iii) any hazardous waste defined
under RCRA or any Environmental Law; and (iv) even if not prohibited, listed,
limited or regulated by an Environmental Law, all pollutants, contaminants,
hazardous, dangerous or toxic chemical, materials, wastes or any other
substances, including any industrial process or pollution control waste (whether
or not hazardous within the meaning of RCRA) which could pose a hazard to the
environment, or the health or safety of any person or impair the use or value of
any portion of the Real Property of the Credit Parties or their respective
Subsidiaries.
 
“Hazardous Substance” shall mean any flammable explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
Hazardous Wastes, hazardous or Toxic Substances or related materials as defined
in CERCLA, the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.), RCRA or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Indebtedness” means, as to any Person at any date of determination, the
following items:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
 
(b)           any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           whether or not so included as liabilities in accordance with GAAP
but excluding any portion thereof which would be accounted for as interest under
GAAP, net obligations under any Swap Contract in an amount equal to (i) if such
Swap Contract has been closed out, the termination value thereof, or (ii) if
such Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           whether or not so included as liabilities in accordance with GAAP
and whether with or without recourse, all obligations of such Person to pay the
deferred purchase price of property or services, and all indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements);
 
(e)           the aggregate amount of all Capital Lease Obligations of such
Person;
 
(f)           the principal component or liquidation preference of all Equity
Securities of such Person and which by the terms thereof could at any time prior
to the Maturity Date (at the request of the holders thereof or otherwise) be
subject to mandatory sinking fund payments, mandatory redemption or other
acceleration;
 
(g)           all Guaranty Obligations of such Person in respect of any of the
foregoing obligations of any other Person; and
 
(h)           all obligations of such Person to pay a specified purchase price
for goods or services, whether or not delivered or accepted, i.e., take-or-pay
and similar obligations;
 
provided that for all purposes of this Agreement, Indebtedness shall exclude
(i) trade and other accounts payable in the ordinary course of business in
accordance with customary trade terms and which are not overdue for a period of
more than one hundred twenty (120) days (unless contested in good faith by
Borrower or any Subsidiary), (ii) deferred Taxes, and (iii) accrued interest and
expenses, except to the extent capitalized.
 
For all purposes of this Agreement, the Indebtedness of any Person shall
include, at any such time as such partnership or joint venture is not Solvent,
the Indebtedness of any partnership or joint venture (to the extent the joint
venture is a legal entity where the venture members have pass-through liability
for all of the debts of the joint venture) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (subject to customary recourse exceptions acceptable
to Requisite Lenders).
 
“Indemnified Party” shall have the meaning assigned to that term in
Section 7.01.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes or Other Taxes.
 
“Independent Director” shall mean a natural Person who is designated by the
Required Lenders to serve as a director or manager of any Credit Party other
than Parent.
 
“Initial Closing Date” shall mean October 29, 2012.
 
 
15

--------------------------------------------------------------------------------

 
 
“Initial Fidelity Entities” shall mean, collectively, FANL, FCL, FVS and FANI.
 
“Intellectual Property Security Agreements” shall mean (i) the Intellectual
Property Security Agreement, dated as of the Second Restatement Closing Date, by
and among the Borrower, each Subsidiary of Parent from time to time party
thereto, and the Agent, substantially in the form of Exhibit E to the 10/31/14
Securities Purchase Agreement, and (ii) any other Intellectual Property Security
Agreement from time to time executed and delivered by and among any Subsidiary
of Parent and Agent, in form and substance satisfactory to Agent, in each case
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Interest” shall have the meaning assigned to that term in Section 2.06.
 
“Interest Payment Date” shall have the meaning assigned to that term in
Section 2.06(a).
 
“Interest Rate” shall have the meaning assigned to that term in Section 2.06.
 
“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.  .
 
“ISG” shall mean Interconnect Services Group II, LLC, a/k/a/ Interconnect
Systems Group II, LLC, a New Jersey limited liability company.
 
“Lender” and “Lenders” shall have the meanings set forth in the first paragraph
of this Agreement, and shall include each Person which becomes a transferee,
successor or assign of any Lender.
 
“Lending Office” shall mean, with respect to any Lender, the office or offices
of such Lender specified in Section 12.02 hereto, or such other office or
offices of such Lender as it may notify the Borrower pursuant to Section 12.02
from time to time.
 
“Leverage Ratio” shall mean, with respect to each measuring period, the ratio of
(a) the aggregate principal balance of all Funded Debt outstanding on the last
day of such measuring period to (b) Adjusted EBITDA for such measuring period,
where “measuring period” shall mean each period of four consecutive fiscal
quarters of the Borrower on a Consolidated Basis.
 
“Liabilities” shall have the meaning assigned to that term in Section 7.01.
 
 
16

--------------------------------------------------------------------------------

 
 
“License” or “Licenses” shall mean any license, permit, directive,
authorization, approval or stipulation required to operate the Business at any
location.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.
 
“Liquidity Event” shall have the meaning assigned to that term in Section 10.02
 
“Litigation” shall mean any action, proceeding, litigation, investigation,
arbitration, mediation or claim.
 
“Loan Year” shall mean each period of twelve consecutive months beginning on the
Closing Date and each anniversary thereof.
 
“Management Rights Agreements” shall mean those certain Management Rights
Agreements, dated as of the Initial Closing Date, by and among the Borrower and
each Original Lender in the form of Exhibit F to the Original Securities
Purchase Agreement, each as may be amended, restated, supplemented or otherwise
modified.
 
“Mandatory Redemption Prices” shall have the meaning assigned to that term in
Section 10.02 hereof.
 
“Margin Stock” shall have the meaning assigned to that term in Regulation U of
the Federal Reserve Board.
 
“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, properties, operations, business,
condition (financial or otherwise), or prospects of the Business, any Credit
Party or any of its Subsidiaries, or, (b) a material impairment of the ability
of any Credit Party or any Affiliate of any Credit Party to perform under any
Transaction Document to which it is a party, or (c) a material adverse effect
upon the legality, validity, binding effect, or enforceability against each
Credit Party of any Transaction Document to which it is a party.
 
“Material Contracts” shall mean the contracts, agreements, commitments and other
Contractual Obligations of the Credit Parties and their Subsidiaries required to
be set forth on Schedule 5.27.
 
“Maturity Date” shall mean February 28, 2021.
 
“Modification” shall mean, with respect to any agreement, instrument or other
document, any amendment, supplement or modification of or to any provision of
such document, any waiver of any provision of such document, and any consent to
any departure by any party from the terms of any provision of such document.
 
 
17

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code.
 
“NBS” shall have the meaning set forth in the first paragraph of this Agreement,
and shall include each Person which becomes a successor or permitted assign of
NBS.
 
“New Warrants” shall have the meaning assigned to that term in the recitals
hereof.
 
“Note Register” shall have the meaning assigned to that term in Section
12.17(b).
 
“Notes” shall mean the Original Notes, the Series E Notes and the Series F
Notes.
 
“Obligations” shall mean and include any and all loans (including the loans
evidenced by the Notes), advances, debts, liabilities, obligations, covenants
and duties owing by Borrower to Lenders, or to any other direct or indirect
subsidiary or affiliate of Lenders of any kind or nature, present or future
(including any interest accruing thereon after maturity, or after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to Borrower whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) arising
under this Agreement and the other Transaction Documents, absolute or
contingent, joint or several, due or to become due, contractual or tortious,
liquidated or unliquidated, now existing or hereafter arising, including under
any amendments, extensions, renewals or increases and all costs and expenses of
Lenders incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including
attorneys’ fees and expenses owing under this Agreement and the other
Transaction Documents, and all obligations of Borrower to Lenders to perform
acts or refrain from taking any action.
 
“Optional Redemption Prices” shall have the meaning assigned to that term in
Section 10.01 hereof.
 
“Ordinary Course of Business” shall mean the ordinary course of the Credit
Parties’ business as conducted on the Closing Date.
 
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 
18

--------------------------------------------------------------------------------

 
 
“Original Acquisition Agreements” shall mean (i) Original Membership Interest
Purchase Agreement, and (ii) the Asset Purchase and Sale Agreement dated as of
January 30, 2012 by and among ISG, Sellers, the JK Trust, Borrower and Parent,
as amended, including amendments dated June 6, 2012, August 20, 2012, and
September 21, 2012 and all exhibits and schedules thereto.
 
“Original Lenders” shall have the meaning assigned to that term in the recitals
hereof.
 
“Original Loan Documents” shall have the meaning assigned to that term in
Section 1.06.
 
“Original Membership Interest Purchase Agreement” shall mean the Membership
Interest Purchase and Sale Agreement, dated as of January 30, 2012, by and among
Sellers, NBS, Borrower and Parent, as amended, including amendments dated June
6, 2012, August 20, 2012, September 21, 2012 and October 24, 2012 and all
exhibits and schedules thereto.
 
“Original Notes” shall mean the Series A Notes, the Series B Notes, the Series C
Notes and the Series D Notes.
 
“Original Obligations” shall have the meaning assigned to that term in Section
1.06.
 
“Original Securities Purchase Agreement” shall have the meaning assigned to that
term in the recitals hereof.
 
“Original Warrants” shall have the meaning assigned to that term in the recitals
hereof.
 
“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Transaction Document or from the
execution or delivery of this Agreement or any other Transaction Document.
 
“Parent” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include each Person which becomes a successor or permitted
assign of Parent.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Title IV of ERISA, or any successor agency or other Governmental Authority
succeeding to the functions thereof.
 
“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Credit Party
or any ERISA Affiliate or to which any Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
 
 
19

--------------------------------------------------------------------------------

 
 
“Permitted Liens” shall mean (a) Liens in favor of Agent, for its benefit and
the ratable benefit of the Lenders, (b) Working Capital Liens granted to the
Working Capital Lender by Credit Parties other than Borrower; (c) Liens for
Taxes, assessments or other governmental charges not delinquent or being
Properly Contested; (d) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business; (f) Liens arising by virtue of the rendition, entry or issuance
against any Credit Party or any of its Subsidiaries, or any property of any such
Person, of any judgment, writ, order or decree, provided that such Liens are in
existence for less than twenty (20) consecutive days after they first arises or
is being Properly Contested; (g) mechanics’, workers’, materialmen’s or other
like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested; (h) Liens
placed upon equipment or Real Property hereafter acquired or leased to secure a
portion of the purchase price or lease thereof, provided that (A) any such lien
shall not encumber any other property of the Credit Parties and (B) the
aggregate amount of Indebtedness incurred as a result of such purchases, during
any fiscal year, shall not exceed the amount provided for in Section 9.15(c);
(i) Liens disclosed on Schedule 9.02; (j) non-exclusive licenses of intellectual
property, and leases or subleases of equipment or Real Property, in each case
granted to third Persons in the Ordinary Course of Business and which do not
interfere in any material respect with the operations of the business of the
Credit Parties; and (k) subject to the provisions of the Subordination
Agreement, Liens in favor of the holders of the First Lien Indebtedness pursuant
to the First Lien Credit Documents.
 
“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.
 
“PingTone” shall have the meaning set forth in the first paragraph of this
Agreement, and shall include each Person which becomes a successor or permitted
assign of PingTone.
 
“PingTone Acquisition Agreement” shall mean the Agreement and Plan of Merger,
dated as of October 15, 2014, by and among Parent, Fusion PTC Acquisition, Inc.,
a Delaware corporation, PingTone Communications, Inc., a Delaware corporation,
J. Shelby Bryan, solely in his capacity as Stockholder Representative (the
“PingTone Stockholder Representative”) and J. Shelby Bryan, Steven Wheeler, and
Janal LLP.
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, other than a Multiemployer Plan, maintained for employees of the
Credit Parties prior to the Closing Date, or any member of the Controlled Group
or any such Plan to which any Credit Party or any member of the Controlled Group
is required to contribute on behalf of any of its employees.
 
“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the Closing Date, by and among Parent, each Subsidiary of Parent from time
to time party thereto, and the Agent, substantially in the form of Exhibit B
hereto, as the same may be amended, restated, supplemented or otherwise
modified.
 
 
20

--------------------------------------------------------------------------------

 
 
“Plexus” shall have the meaning assigned to that term in the recitals hereof.
 
“Plexus Lenders” shall have the meaning assigned to that term in the recitals
hereof.
 
“Plexus Payoff” shall have the meaning assigned to that term in the recitals
hereof.
 
“Plexus QP III” shall have the meaning assigned to that term in the recitals
hereof.
 
“Plexus III” shall have the meaning assigned to that term in the recitals
hereof.
 
“Prior Securities Purchase Agreements” shall have the meaning assigned to that
term in the recitals hereof.
 
“Pro Forma Balance Sheet” shall have the meaning assigned to that term in
Section 5.11(a).
 
“Projections” shall have the meaning assigned to that term in Section 5.11(b).
 
“Properly Contested” shall mean contested in good faith by appropriate
proceedings diligently conducted which stay the enforcement of any Lien and for
which adequate reserves in accordance with GAAP are being maintained by the
Credit Parties and their Subsidiaries; provided, that no such Lien shall have
any effect on the priority of the Liens in favor of Agent for its benefit and
for the ratable benefit of Lenders or the value of the assets on which Agent has
such a Lien and a stay of enforcement of any such Lien shall be in effect.
 
“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Indebtedness under the Notes) of any Credit Party for the payment of
all or any part of the purchase price of any equipment, (ii) any Indebtedness
(other than the Indebtedness under the Notes) of any Credit Party incurred at
the time of or within thirty (30) days prior to or one hundred twenty (120) days
after the acquisition of any equipment for the purpose of financing all or any
part of the purchase price thereof (whether by means of a loan agreement,
Capital Lease or otherwise), and (iii) any renewals, extensions or refinancings
(but not any increases in the principal amounts) thereof outstanding at the
time.
 
“Questionnaire” shall mean the Perfection Certificate and the responses thereto
executed by the Borrower and delivered to Agent in connection with this
Agreement.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean, with respect to each Credit Party, all of such
Credit Party’s right, title and interest in and to (x) the owned and leased
premises identified on Schedules 5.08(a) and 5.08(b) hereto, and (y) any owned
or leased premises acquired by such Credit Party after the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
 
“Releases” shall have the meaning assigned to that term in Section 5.15(c)
hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean Lenders holding greater than sixty percent (60%)
of the outstanding principal amount of the Notes.
 
“Requirement of Law” or “Requirements of Law” shall mean any requirement,
direction, policy or procedure of any Applicable Law or License, judgment, or
Consent.
 
“Restricted Payment” shall mean: (a) any dividend or other distribution, direct
or indirect (whether in cash or property), on account of any Equity Interests of
any Credit Party or any of its Subsidiaries, now or hereafter outstanding,
except a dividend payable solely in shares of that class of Equity Interest to
the holders of that class; (b) any payment or prepayment of principal of,
premium, if any, or interest on, or any redemption, conversion, exchange,
retirement, defeasance, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of any Credit
Party or any of its Subsidiaries now or hereafter outstanding, or the issuance
of a notice of an intention to do any of the foregoing (or setting aside any
funds for any of the foregoing purposes); (c) any payment or prepayment of
interest on, principal of, premium, if any, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Indebtedness subordinated to the Indebtedness existing pursuant to the
Notes and this Agreement, other than, as expressly permitted under the terms of
the applicable subordination agreement to which Agent and/or Lenders are a
party; (d) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any Equity
Interests of any Credit Party or any of its Subsidiaries now or hereafter
outstanding; (e) any director fee paid to any member of the Board of Directors
of any Credit Party who is also an employee of any Credit Party; (f) any payment
by any Credit Party to any Seller, whether under the Seller Note or otherwise,
except to the extent permitted by the Seller Subordination Agreement and
provided that after giving effect to such payment the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Section 9.15,
recomputed for the most recent quarter for which financial statements have been
delivered, and except for salary payments to Jonathan Kaufman at a rate not
greater than $250,000 per year without the prior written consent of Agent; (g)
any payment by any Credit Party to Marvin Rosen except to the extent permitted
by the Rosen Subordination Agreement and provided that after giving effect to
such payment the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Section 9.15, recomputed for the most recent quarter for
which financial statements have been delivered, (h) any payments to the sellers
under the BVX Acquisition Agreement, except pursuant to the terms and conditions
of the BVX Acquisition Agreement, as in effect on December 16, 2013, (i) any
payments to the PingTone Stockholders’ Representative or the stockholders of
PingTone existing immediately prior to the consummation of the merger
contemplated by the PingTone Acquisition Agreement, except pursuant to the terms
and conditions of the PingTone Acquisition Agreement, as in effect on the date
hereof, (j) any payments to the sellers under the Fidelity Acquisition
Documents, except pursuant to the terms and conditions of the Fidelity
Acquisition Agreement, as in effect on the Closing Date or (K) any payments to
Parent; provided, however, that the term “Restricted Payments” shall not include
(x) intercompany payments made in the Ordinary Course of Business for funding of
such Credit Party’s payroll and terminating NBS traffic on the Parent’s network,
provided that any payments by Borrower to Parent shall be at direct cost plus a
mark-up not in excess of the average mark-up provided to third party customers
for similar services, (y) any Corporate Allocation Payment, provided that (A) no
Default or Event of Default shall have occurred and be continuing or would
result from the making of such payment, (B) any proposed  Corporate Allocation
Payment,  together with all other Corporate Allocation Payments made during the
period of twelve (12) consecutive fiscal months ending on the last day of the
month in which such proposed Corporate Allocation Payment is to be made, shall 
not in the aggregate exceed the sum of $1,000,000 plus an amount equal to 0.30
multiplied by the amount, if any, by which Adjusted EBITDA for such period
exceeds $12,000,000, and, (C) Corporate Allocation Payments made in any fiscal
year shall not exceed $3,500,000 in the aggregate, or (z) payments under the
Original Acquisition Agreements, other than under the Seller Note.
 
 
22

--------------------------------------------------------------------------------

 
 
“Rosen Note” shall mean the promissory note dated August 28, 2015 made by Parent
payable to Marvin Rosen in the principal amount of $1,478,081.
 
“Right of First Refusal Agreement” shall mean the Right of First Refusal
Agreement dated as of the Initial Closing Date among Parent and the Lenders
substantially in the form of Exhibit G to the Original Securities Purchase
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Rosen Subordination Agreement” shall mean the Subordination Agreement dated as
of the Initial Closing Date by and among Marvin Rosen, the  Original Lenders,
the Agent and Parent, substantially in the form of Exhibit I to the Original
Securities Purchase Agreement, as the same may be amended, restated,
supplemented or otherwise modified, including pursuant to that certain
Ratification dated as of the Closing Date among the Credit Parties, Marvin
Rosen, the Working Capital Lender, First Lien Agent and the Agent.
 
“SBA” shall mean the United States Small Business Administration or any
successor thereto.
 
“SBA Regulations” shall mean the Small Business Investment Act of 1958, as
amended, and the Regulations of SBA thereunder.
 
“SBA Side Letters” shall mean that certain Small Business Side Letter, dated as
of the Initial Closing Date, by and between the Borrower and Fund III in the
form of Exhibit L-1 to the Original Securities Purchase Agreement, as may be
amended, restated, supplemented or otherwise modified.
 
“SBIC” shall mean a small business investment company that is licensed by the
SBA.
 
“Second Restatement Closing Date” shall mean October 31, 2014.
 
“Securities” shall mean the Notes and the Warrants.
 
 
23

--------------------------------------------------------------------------------

 
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations thereunder as the same
shall be in effect at the time.
 
“Seller Note” shall mean the promissory note dated the Initial Closing Date
issued by Borrower to Sellers pursuant to the Original Membership Interest
Purchase Agreement, in the maximum principal amount of $600,000.
 
“Seller Subordination Agreement” shall mean the Subordination Agreement dated as
of the Initial Closing Date by and among the Sellers, the Original Lenders, the
Agent and Parent, substantially in the form of Exhibit H to the Original
Securities Purchase Agreement, as the same may be amended, restated,
supplemented or otherwise modified.
 
“Sellers” shall mean Jonathan Kaufman, a resident of the State of New Jersey and
Christiana Trust, a division of WSFS Bank, as trustee of the LK Trust, a
Delaware Trust.
 
“Senior Debt Payments” shall mean and include for any period, (a) the aggregate
of regularly scheduled principal payments of all Senior Indebtedness made or to
be made by the Borrower and its Subsidiaries during such period, plus (b) all
interest expense actually paid on the Senior Indebtedness during such period,
plus (c) all fees, commissions and charges with respect to the Senior
Indebtedness paid during such period.
 
“Senior Indebtedness” shall mean the Indebtedness evidenced by the Notes and by
the First Lien Credit Agreement.
 
“Separateness Requirements” shall mean the requirements set forth in Article 16
hereof.
 
“Series A Notes,” “Series B Notes,” “Series C Notes,” “Series D Notes,” “Series
E Notes” and “Series F Notes” shall have the respective meaning assigned to
those terms in the recitals to this Agreement.
 
“Solvent” means, as to any Person at any time, that (i) the fair value of the
assets of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (ii) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured;
(iii) such Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.
 
 
24

--------------------------------------------------------------------------------

 
 
“Subordinated Debt Payments” shall mean and include all cash actually expended
by the Borrower and its Subsidiaries to make payments of (x) principal and
interest on any Subordinated Debt (y) all fees, commissions and charges with
respect to the Subordinated Debt.
 
“Subordinated Debt” shall mean all Indebtedness of Borrower and its Subsidiaries
which is subordinated to the Senior Indebtedness on terms satisfactory to
Lenders.
 
“Subordination Agreement” means that certain Subordination Agreement, dated as
of August 28, 2015, by and among Borrower, the other Credit Parties, Agent and
the First Lien Agent.
 
“Subsidiary” of a Person (the “parent”), shall mean a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, by such parent; excluding however any such entity for so
long as it conducts no business and has assets of less than $10,000.00.  For
purposes of this definition, “controlled by” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Credit Party.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., or any other master agreement (any such master agreement, together with
any related schedules, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Target Companies” means, collectively, the Initial Fidelity Entities and FTL.
 
“Target Transactions” means, collectively, the acquisition by Borrower of all of
the outstanding Equity Securities of each of the Target Companies, in each case
in accordance with the Fidelity Acquisition Documents (in each case as in effect
on the date hereof).
 
“Tax” shall mean any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.
 
 
25

--------------------------------------------------------------------------------

 
 
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“10/31/14 Securities Purchase Agreement” shall have the meaning assigned to that
term in the recitals hereof.
 
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Credit Party or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Credit Party or any member of the Controlled Group from a Multiemployer
Plan.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation, regulations or executive order relating
thereto.
 
“Transaction Documents” shall mean collectively, this Agreement, the Notes, any
Guaranty, the Pledge Agreement, the SBA Side Letters, the Right of First Refusal
Agreement, the Seller Subordination Agreement, the Rosen Subordination
Agreement, the Working Capital Intercreditor Agreement, the Subordination
Agreement, the Intellectual Property Security Agreements, the Management Rights
Agreements, any Collateral Access Agreement, any Control Agreement, and any
joinder agreement to or contemplated by any of the foregoing documents, as each
may be amended, modified, supplemented or restated from time to time in
accordance with the terms thereof.
 
“Transactions” shall have the meaning assigned to that term in Section 5.11(a)
hereof.
 
“12/31/13 Securities Purchase Agreement” shall have the meaning assigned to that
term in the recitals hereof.
 
“UCC” shall have assigned to that term in Section 1.04 hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Warrants” shall mean the Original Warrants, the New Warrants and the Warrant
Shares.
 
“Warrant Shareholders” shall mean, collectively, the Original Lenders, Plexus
III, Plexus QP III and United.
 
“Warrant Shares” means the shares of Parent’s common stock issued to the Warrant
Shareholders in connection with the 8/28/15 Securities Purchase Agreement.
 
“Working Capital Agreement” shall have the meaning assigned to that term in
Section 9.07(g) hereof.
 
“Working Capital Debt” shall have the meaning assigned to that term in Section
9.07(g) hereof.
 
“Working Capital Lender” shall have the meaning assigned to that term in
Section 9.07(g) hereof.
 
“Working Capital Liens” shall mean have the meaning assigned to that term in
Section 9.07(g) hereof.
 
“Working Capital Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated as of the Initial Closing Date, by and among the Working
Capital Lender, the Lenders, the Agent, Borrower, Parent, NBS, BVX, and each
other Subsidiary from time to time party thereto, as amended by the First
Amendment thereto dated as of December 31, 2013 and by the Second Amendment
thereto dated as of the Closing Date and as may be further amended, amended and
restated, extended, supplemented, refinanced or otherwise modified from time to
time.
 
1.02 Accounting Terms; Financial Statements.  All accounting terms used herein
and not expressly defined in this Agreement shall have the respective meanings
given to them in conformance with GAAP, as consistently applied to the
applicable Person.  Financial statements and other information furnished after
the Closing Date pursuant to this Agreement or the other Transaction Documents
shall be prepared in accordance with GAAP as in effect at the time of such
preparation, provided, however, that if at any time any change in GAAP would
affect the computation of any financial ratio or financial requirement set forth
in any Transaction Document, and any of the Borrower or the Agent shall so
request, the Agent, the Lenders and the Credit Parties shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Credit Parties shall provide to the Lenders
financial statements and other documents required under this Agreement which
include a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.
 
 
27

--------------------------------------------------------------------------------

 
 
1.03 Knowledge of the Credit Parties.  All references to the knowledge of any
Credit Party or to facts known by any Credit Party shall mean actual knowledge
or notice of a senior officer of such Credit Party or of any of such Credit
Party’s Subsidiaries or any division of such Credit Party, as the case may be,
or knowledge which such Person could reasonably have acquired through the
exercise of due inquiry.
 
1.04 UCC Terms.  All terms used herein and defined in the Uniform Commercial
Code as adopted in the State of New York from time to time (the “UCC”) shall
have the meaning given therein unless otherwise defined herein.  Without
limiting the foregoing, the terms “accounts”, “chattel paper”, “instruments”,
“general intangibles”, “payment intangibles”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used shall have the meanings given to such terms in Articles 8 or 9
of the UCC.  To the extent the definition of any category or type of Collateral
is expanded by any amendment, modification or revision to the UCC, such expanded
definition will apply automatically as of the date of such amendment,
modification or revision.
 
1.05 Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references in any Transaction Document to any other Transaction
Document, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.  All references herein to the time of
day shall mean the time in New York, New York.  Whenever the words “including”
or “include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”.  A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders.  Any Lien referred to in this Agreement or any of the other
Transaction Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Transaction
Documents, any payment made by or to or funds received by Agent pursuant to or
as contemplated by this Agreement or any of the Transaction Documents, or any
act taken or omitted to be taken by Agent, shall, unless otherwise expressly
provided, be created, entered into, made or received, or taken or omitted, for
the benefit or account of Agent and Lenders.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition
exists.  In addition, all representations and warranties hereunder shall be
given independent effect so that if a particular representation or warranty
proves to be incorrect or is breached, the fact that another representation or
warranty concerning the same or similar subject matter is correct or is not
breached will not affect the incorrectness of a breach of a representation or
warranty hereunder.
 
 
28

--------------------------------------------------------------------------------

 
 
1.06 Effect of this Agreement; Modification of Transaction Documents.
 
Upon the execution and delivery of this Agreement, the obligations and other
liabilities (including interest and fees accrued to the date hereof) governed by
the 8/28/15 Securities Purchase Agreement (collectively, the “Original
Obligations”) shall continue to be in full force and effect to the extent
remaining unpaid, but shall be governed by the terms and conditions set forth in
this Agreement. Each Credit Party hereby reaffirms its obligations under each
Transaction Document (as defined in the 8/28/15 Securities Purchase Agreement,
collectively, the “Original Loan Documents”) to which it is party, as amended,
supplemented or otherwise modified by this Agreement and by the other
Transaction Documents delivered at the Closing.  Each Credit Party further
agrees that each such Original Loan Document shall remain in full force and
effect as amended as of the Closing Date following the execution and delivery of
this Agreement and that all references to the “Agreement” in such Original Loan
Documents shall be deemed to refer to this Agreement.  The execution and
delivery of this Agreement shall constitute an amendment, replacement and
restatement, but not a novation or repayment, of the Original Obligations.
 
ARTICLE 2
 
PURCHASE AND SALE OF THE SECURITIES
 
2.01 [Intentionally Omitted]
 
2.02 Fees at Closing; Expenses.  Concurrently with the execution hereof, the
Borrower shall (a) pay to, or as directed by, Agent the remaining $125,000 of
the Advisory Fee (as defined in the 8/28/15 Securities Purchase Agreement) and
(b) reimburse all of the Lenders’ reasonable out-of-pocket expenses (including
fees, charges and disbursements of counsel and consultants) incurred in
connection with (i) the negotiation and execution and delivery of this Agreement
and the other Transaction Documents and the Lenders’ due diligence investigation
and (ii) the transactions contemplated by this Agreement and the other
Transaction Documents, which payments shall be made by wire transfer of
immediately available funds or Automated Clearing House (ACH) payment to an
account or accounts designated by the Lenders.
 
2.03  Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall be held at the offices of Morrison Cohen LLP, 909 Third Avenue,
New York, NY 10022 at 10:00 a.m., New York time, on December 8, 2015 (the
“Closing Date”).
 
 
29

--------------------------------------------------------------------------------

 
 
2.04 Financial Accounting Positions; Tax Reporting.  Each of the parties hereto
agrees to take reporting and other positions with respect to the Securities
which are consistent with the purchase price of the Securities set forth in the
Prior Securities Purchase Agreements for all financial accounting purposes,
unless otherwise required by applicable GAAP or Commission rules.  If any
position inconsistent with the purchase price of the Securities set forth herein
is taken, the covenants shall be adjusted to the extent necessary to eliminate
any impact caused by such inconsistent position.  Each of the parties to this
Agreement agrees to take reporting and other positions with respect to the
Securities which are consistent with the purchase price of the Securities set
forth in Prior Securities Purchase Agreements for all other purposes, including
for all federal, state and local tax purposes, except as otherwise required by
Applicable Law.
 
2.05 Interest.  The Borrower shall pay interest (“Interest”) (i) on the
principal amount of the Notes at the rate (i) from and after August 28, 2015, of
ten and eighty hundredths percent (10.8%) per annum and (ii) for periods prior
to August 28, 2015, at the rates provided in the Prior Securities Purchase
Agreements (the “Interest Rate”), as set forth in clause (a) below.  Interest on
the Notes shall accrue from and including the date of issuance through and until
repayment of the principal amount of the Notes and payment of all Interest in
full, and shall be computed on the basis of a 360-day year of twelve 30-day
months.  Interest shall be paid as follows and all Interest accrued and unpaid
through the Maturity Date shall be paid in full on the Maturity Date:
 
(a) Cash Interest.  Interest shall be paid monthly in arrears on the last day of
each calendar month of each year or, if any such date shall not be a Business
Day, on the immediately preceding Business Day to occur prior to such date (each
date upon which Interest shall be so payable, an “Interest Payment Date”),
beginning on October 31, 2012 with respect to the Original Notes, January 31,
2014 with respect to the Series C Notes and the Series D Notes, November 30,
2014 with respect to the Series E Notes and August 31, 2015 with respect to the
Series F Notes, by wire transfer of immediately available funds or by Automated
Clearing House (ACH) payment, in either case to an account at a bank designated
in writing by each Lender.  In the absence of any such written designation, any
such Interest payment shall be deemed made on the date a check in the applicable
amount payable to the order of each Lender is delivered to such Lender at its
last address as reflected in the Note Register of the Borrower; if no such
address appears, then to such Lender in care of the last address in such Note
Register of any predecessor holder of the Notes (or its predecessor).
 
(b) [Intentionally Omitted].
 
(c) Default Interest.  Notwithstanding the foregoing provisions of this Section
2.06, but subject to Applicable Law, any overdue principal of and overdue
Interest on the Notes shall bear interest, payable on demand in immediately
available funds, for each day from the date payment thereof was due to the date
of actual payment, at a rate equal to the sum of (i) the Interest Rate and (ii)
an additional two percent (2%) per annum, and, upon and during the occurrence of
an Event of Default, the Notes shall bear interest, from the date of the
occurrence of such Event of Default until such Event of Default is cured or
waived, payable on demand in immediately available funds, at a rate equal to the
sum of (i) the Interest Rate, and (ii) an additional two percent (2%) per
annum.  Subject to Applicable Law, any interest that shall accrue on overdue
interest on the Notes as provided in the preceding sentence and shall not have
been paid in full on or before the next Interest Payment Date to occur after the
date on which the overdue interest became due and payable shall itself be deemed
to be overdue interest to which the preceding sentence shall apply.
 
 
30

--------------------------------------------------------------------------------

 
 
(d) No Usurious Interest. In the event that any interest rate(s) or premiums
provided for in this Section 2.06 or otherwise in this Agreement, shall be
determined to be unlawful, such interest rate(s) shall be computed at the
highest rate permitted by Applicable Law.  Any payment by the Credit Parties of
any interest amount in excess of that permitted by Applicable Law shall be
considered a mistake, with the excess being applied to the principal amount of
the Notes without prepayment premium or penalty; if no such principal amount is
outstanding, such excess shall be returned to the Credit Parties.
 
(e) AHYDO.  Notwithstanding anything to the contrary contained in Section 2, if
(1) the loans evidenced by the Notes remain outstanding after the fifth
anniversary of the initial issuance thereof and (2) the aggregate amount of the
accrued but unpaid interest on such loans (including any amounts treated as
interest for federal income tax purposes, such as “original issue discount”) as
of any Testing Date occurring after such fifth anniversary exceeds an amount
equal to the Maximum Accrual, then all such accrued but unpaid interest on such
loans (including any amounts treated as interest for federal income tax
purposes, such as “original issue discount”) as of such time in excess of an
amount equal to the Maximum Accrual shall be paid in cash by the Borrower to the
holders thereof on such Testing Date, it being the intent of the parties hereto
that the deductibility of interest under such loans shall not be limited or
deferred by reason of Section 163(i) of the Code.  For these purposes, the
“Maximum Accrual” is an amount equal to the product of the issue price of such
loans (as defined in Code Sections 1273(b) and 1274(a)) and their yield to
maturity, and a “Testing Date” is any Interest Payment Date and the date on
which any “accrual period” (within the meaning of Section 1272(a)(5) of the
Code) closes.  Any accrued interest which for any reason has not theretofore
been paid shall be paid in full on the date on which the final principal payment
on such loans is made.
 
(f) SBA Cost of Money Limitation.  The sum of (i) the Interest Rate paid by the
Credit Parties to the Lenders and (ii) all other consideration paid by the
Credit Parties to the Lenders pursuant to the Notes and any other provision of
this Agreement that constitutes Cost of Money, shall not exceed, with respect to
any Lender that is an SBIC, the ceiling for the Cost of Money that is applicable
to the Notes pursuant to SBA Regulations.  Any payment to a Lender that is an
SBIC of default interest pursuant to Section 2.06(c), Mandatory Redemption Price
or other consideration pursuant to this Agreement that results in the Cost of
Money for the Notes being in excess of the applicable ceiling for the Cost of
Money for the Notes shall be considered an error and shall be returned to the
Credit Parties.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
CONDITIONS TO THE OBLIGATIONS OF THE
 
LENDERS
 
The obligation of the Lenders to execute and deliver this Agreement and to
perform any obligations hereunder shall be subject to the satisfaction as
determined by, or waiver by, the Lenders of the following conditions on or
before the Closing Date; provided, however, that any waiver of a condition shall
not be deemed a waiver of any breach of any representation, warranty, agreement,
term or covenant or of any misrepresentation by the Credit Parties.
 
3.01 Representations and Warranties.  The representations and warranties of the
Credit Parties contained in Article 5 hereof shall be true and correct at and as
of the Closing Date as if made at and as of the Closing Date, and the Agent
shall have received a certificate to the foregoing effect, dated the Closing
Date, and executed by an Authorized Officer of each Credit Party.
 
3.02 Compliance with this Agreement.  The Credit Parties shall have performed
and complied with all of their agreements and conditions set forth or
contemplated herein that are required to be performed or complied with by the
Credit Parties on or before the Closing Date, and the Agent shall have received
at the Closing certificates to the foregoing effect, dated the Closing Date, and
executed by an Authorized Officer of each Credit Party.
 
3.03 Secretary’s Certificates.  The Agent shall have received a certificate from
each Credit Party, dated the Closing Date and signed by the Secretary or an
Assistant Secretary of such Credit Party, certifying (a) that the attached
copies of the Organization Documents of such Credit Party, as the case may be,
(or other applicable organizational or constituent documents), and resolutions
of the Board of Directors (or other applicable authority) of such Credit Party
approving the Transaction Documents to which it is a party and the transactions
contemplated hereby and thereby are all true, complete and correct and remain
unamended and in full force and effect, and (b) the incumbency and specimen
signature of each officer of such Credit Party executing any Transaction
Document to which it is a party or any other document delivered in connection
herewith and therewith on behalf of such Credit Party.
 
3.04 Transaction Documents.  The Credit Parties shall have executed and
delivered to the Agent the Pledge Agreement and Agent shall have received
revised schedules to the Pledge Agreement which reflect the ownership of the
Initial Fidelity Entities by Borrower and all certificates representing all
Equity Interests being pledged pursuant thereto and related undated powers duly
executed in blank, which documents may be, subject to the Subordination
Agreement, delivered to the First Lien Agent for the benefit of the Lenders, as
required thereby. The Agent shall have received all other Transaction Documents,
duly executed by the parties thereto and true, complete and correct copies of
such other agreements, schedules, exhibits, certificates, documents, financial
information and filings, including without limitation the Questionnaire,  as it
may request in connection with or relating to the transactions contemplated
hereby, all in form and substance satisfactory to the Agent.
 
 
32

--------------------------------------------------------------------------------

 
 
3.05  [Intentionally omitted].
 
3.06 Opinion of Counsel.  The Agent shall have received an opinion of counsel
and outside regulatory counsel to the Credit Parties, relating to the
transactions contemplated by or referred to herein, dated as of the Closing Date
and in form and substance acceptable to the Agent.
 
3.07 Approval of Counsel to the Lenders.  All actions and proceedings hereunder
and all agreements, schedules, exhibits, certificates, financial information,
filings and other documents required to be delivered by the Credit Parties and
each of their respective Subsidiaries hereunder or in connection with the
consummation of the transactions contemplated hereby, and all other related
matters, shall have been in form and substance acceptable to Morrison Cohen LLP,
counsel to the Agent and the Lenders, in its reasonable judgment (including the
opinions of counsel referred to in Section 3.06 hereof).
 
3.08 Consents and Approvals.  All Consents, exemptions, authorizations, or other
actions by, or notices to, or filings with, Governmental Authorities and other
Persons in respect of all Requirements of Law and with respect to those
Contractual Obligations of each Credit Party and each of its Subsidiaries
necessary, desirable, or required in connection with the execution, delivery or
performance (including the payment of interest on the Notes) by such Credit
Party, or enforcement against such Credit Party of the Transaction Documents to
which it is a party, shall have been obtained and be in full force and effect,
and the Agent shall have been furnished with appropriate evidence thereof, and
all waiting periods shall have lapsed without extension or the imposition of any
conditions or restrictions.
 
3.09 Lien Searches; Payment of Outstanding Indebtedness.  The Agent shall have
received copies of all UCC financing statements and federal and state tax lien
searches as Agent shall have reasonably requested of the Credit Parties, and
such termination statements, releases or other documents as may be reasonably
necessary to confirm that the Collateral is subject to no other Liens in favor
of any Persons (other than Permitted Liens, and Liens to be terminated on the
Closing Date).  Without limiting the foregoing, all Indebtedness identified in
Schedule 3.09, together with all interest, all payment premiums and all other
amounts due and payable with respect thereto, shall have been paid in full and
all commitments in respect of such Indebtedness shall have been permanently
terminated, and all Liens securing payment of any such Indebtedness shall have
been released, and the Lenders shall have received all payoff and release
letters, UCC Form UCC-3 termination statements or other instruments or
agreements as may be suitable or appropriate in connection with the release of
any such Liens.
 
3.10 [Intentionally omitted].
 
3.11 No Material Judgment or Order.  There shall not be  on the Closing Date any
judgment or order of a court of competent jurisdiction or any ruling of any
Governmental Authority or any condition imposed under any Requirement of Law
which, in the judgment of the Lenders, would prohibit the execution and delivery
of this Agreement or the consummation of the Transactions.
 
 
33

--------------------------------------------------------------------------------

 
 
3.12 Pro Forma Balance Sheet.
 
  The Credit Parties shall have delivered to the Agent as of the Closing Date
the Pro Forma Balance Sheet, certified by the chief financial officer of each
Credit Party that they fairly present the pro forma adjustments reflecting the
consummation of the transactions contemplated by the Transaction Documents,
including all fees and expenses in connection therewith.
 
3.13 Good Standing Certificates.
 
  Each Credit Party shall have delivered to the Agent as of the Closing Date,
good standing certificates for itself and each of its Subsidiaries for each of
their respective jurisdictions of incorporation and all other jurisdictions in
which the failure to be qualified to do business could reasonably be expected to
have a Material Adverse Effect.
 
3.14 No Litigation.  No Litigation shall have been commenced of threatened, and
no investigation by any Governmental Authority shall have been commenced or
threatened:  (i) seeking to restrain, prevent or change the transactions
contemplated hereby or questioning the validity or legality of any of such
transactions, or (ii) which, if resolved adversely to any such Person, could
reasonably be expected to have a Material Adverse Effect.
 
3.15 Consummation of the Transactions. Agent shall have received final executed
copies of the Fidelity Acquisition Documents and all related agreements,
documents and instruments as in effect on the Closing Date all of which shall be
satisfactory in form and substance to Agent and the transactions contemplated by
such documentation shall be consummated prior to or simultaneously with the
Closing.  The Borrower shall have received gross cash proceeds in the amount of
$25,000,000 from borrowings under the term loan facility and $2,500,000 from
borrowings under the revolving loan facility pursuant to the terms of the First
Lien Credit Agreement and no Default or Event of Default (as defined in the
First Lien Credit Agreement) shall exist under the First Lien Credit
Agreement.  The Lenders shall have received fully executed copies of the First
Lien Credit Agreement and the other First Lien Credit Documents, which, together
with the Fidelity Acquisition Documents shall be certified by an Authorized
Officer of the Borrower as being true, correct and complete and the transactions
contemplated by such documentation shall be consummated prior to or
simultaneously with the execution and delivery of this Agreement.
 
3.16 Flow of Funds.  The Agent shall have received a certificate executed by an
Authorized Officer of the Borrower setting forth a flow of funds evidencing the
Transactions.
 
3.17 [Intentionally omitted]
 
3.18 [Intentionally omitted]
 
3.19 [Intentionally omitted]
 
3.20 Adverse Change.  Nothing shall have occurred since December 31, 2014, which
the Lenders shall determine has had, or could reasonably be expected to have, a
Material Adverse Effect or otherwise impact the markets in which any Credit
Party or any of its Subsidiaries conducts its business.
 
 
34

--------------------------------------------------------------------------------

 
 
3.21 [Intentionally omitted]
 
3.22 Fees and Expenses.  On the Closing Date, Agent and the Lenders shall have
received all costs, fees and expenses contemplated by Section 2.02.
 
3.23 Insurance Certificates.  On the Closing Date, the Lenders shall have
received evidence of insurance complying with the requirements of Section 8.09
for the business and properties of the Credit Parties (other than FANL, FCL, FVS
and FANI) and evidence of the existing insurance coverage together with
certificates of insurance acceptable to Agent, for the business and properties
of FANL, FCL, FVS and FANI.
 
3.24 Conduct of Business.  Since December 31, 2014, the Credit Parties shall
have conducted their business in the Ordinary Course of Business, and the
holders of the Equity Interests of the Credit Parties shall have taken no
actions to impair the value of the business of the Credit Parties.
 
3.25 Transfer Taxes.  The Credit Parties shall pay all sales, use, transfer,
real property transfer and other similar Taxes, if any, arising out of or in
connection with the transactions effected pursuant to this Agreement.
 
3.26 Separateness Requirements.  The Agent shall have received evidence
satisfactory to it that the Credit Parties are in compliance with the
Separateness Requirements on the Closing Date.
 
ARTICLE 4
 


 
Collateral; General Terms
 
4.01 Security Interest in the Collateral.  To secure the prompt payment and
performance of the Obligations, Borrower hereby grants to Agent for its benefit
and the benefit of each Lender a continuing security interest in and to and Lien
on all of its Collateral, whether now owned or existing or hereafter acquired or
arising and wheresoever located.  To secure the prompt payment and performance
of the Guarantors’ Obligations, each Guarantor hereby grants to Agent for its
benefit and the benefit of each Lender a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
acquired or arising and wheresoever located.  Each Credit Party shall provide
Agent with written notice of all commercial tort claims promptly following its
determination that it has any such claim, such notice to contain the case title
(if any proceeding has been commenced thereon) together with the applicable
court and a brief description of the claim(s).  Upon delivery of each such
notice, each Credit Party shall be deemed to hereby grant to Agent for its
benefit and the benefit of each Lender a security interest and Lien in and to
such commercial tort claim(s) and all proceeds thereof and execute and deliver
to Agent any further agreement or document requested by Agent to further
evidence the grant of a security interest in such claim.
 
4.02 Perfection of Security Interest.  Each Credit Party shall take all action
that may be reasonably necessary or desirable, or that Agent may reasonably
request, in order to maintain at all times the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent and Lenders to protect, exercise or enforce their
rights hereunder and in the Collateral, including (i) immediately discharging
all Liens other than Permitted Liens, (ii) obtaining Collateral Access
Agreements in accordance with Sections 8.16 and 8.18, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credit and advices thereof and documents
evidencing or forming a part of the Collateral, and (iv) executing and/or
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices, assignments and other documents, in each case in form and
substance reasonably satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law.  Each Credit Party
hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements or any similar document in
any applicable jurisdictions and with any filing offices as Agent may determine
are necessary or advisable to perfect the security interest granted to Agent for
its benefit and the benefit of each Lender herein.  Such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or a description of collateral that describes such
property in any other manner as Agent may determine is necessary, advisable or
prudent to ensure the perfection of the security interest in the Collateral
granted to Agent for its benefit and the benefit of each Lender herein,
including describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.”  All actual, out-of-pocket charges,
expenses and fees Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be added to the Obligations, or, at Agent’s
option, shall be paid by each Credit Party to Agent immediately upon demand.
 
 
35

--------------------------------------------------------------------------------

 
 
4.03 Safeguarding Collateral.  Each Credit Party will take commercially
reasonable efforts at all times to safeguard, protect and preserve all
Collateral other than dispositions expressly permitted hereunder.
 
4.04 Ownership of Collateral.  With respect to the Collateral, at the time the
Collateral becomes subject to Agent’s security interest: (i) except as set forth
on Schedule 4.04, each Credit Party shall be the sole owner of and fully
authorized and able to sell, transfer, assign each Credit Party’s rights to,
pledge and/or grant a security interest and Lien in each and every item of
Collateral to Agent for its benefit and the benefit of each Lender and, except
for Permitted Liens, the Collateral shall be free and clear of all Liens or
encumbrances whatsoever; (ii) the Lien on the Collateral granted by each Credit
Party other than Parent shall be, except for the Liens in favor of the holders
of the First Lien Indebtedness, but subject to the Subordination Agreement, a
first priority security interest and the Lien on the Collateral granted by
Parent shall be a security interest subject only to the Working Capital Liens;
(iii) each document and agreement executed by each Credit Party or delivered to
Agent and Lenders in connection with this Agreement shall be true and correct in
all material respects; and (iv) all signatures and endorsements of each Credit
Party that appear on such documents and agreements shall be genuine and each
Credit Party shall have full capacity to execute same.
 
 
36

--------------------------------------------------------------------------------

 
 
4.05 Defense of Agent’s Interest.  Until (a) full and indefeasible payment and
performance of all of the Obligations and (b) termination of this Agreement,
Agent’s interest in the Collateral shall continue in full force and
effect.  Each Credit Party shall use commercially reasonable efforts to defend
Agent’s interest in the Collateral against any and all Persons whatsoever.
 
4.06 Financial Disclosure.  Each Credit Party hereby irrevocably authorizes and
directs all accountants and auditors employed by each Credit Party at any time
to exhibit and deliver to Agent copies of any of each Credit Party’s financial
statements, trial balances or other accounting records of any sort in the
accountant’s or auditor’s possession (other than work papers and other
proprietary information of such accountants and auditors), and to disclose to
Agent any information such accountants may have concerning each Credit Party’s
financial status and business operations.  Each Credit Party hereby authorizes
all Governmental Authorities to furnish to Agent copies of material reports or
examinations relating to each Credit Party; however, Agent will attempt to
obtain such information or materials directly from each Credit Party prior to
obtaining such information or materials from such accountants or Governmental
Bodies.
 
4.07 Accounts.
 
(a) Nature of Accounts.  Each of the Accounts of the Credit Parties is and shall
be a bona fide and valid account representing a bona fide indebtedness incurred
by the Customer therein named, for a fixed sum as set forth in the invoice
relating thereto (provided immaterial or unintentional invoice errors shall not
be deemed to be a breach hereof) with respect to an absolute sale or lease and
delivery of goods upon stated terms of each Credit Party, or work, labor or
services theretofore rendered by each Credit Party, as applicable, as of the
date each Account is created.  The Customer’s obligation with respect thereto
shall be due and owing in accordance with each Credit Party’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by each Credit Party to Agent.
 
(b) Solvency of Customers.  Each Customer, to each Credit Party’s knowledge, as
of the date each Account is created, is and will be solvent and able to pay all
Accounts on which the Customer is obligated in full when due or with respect to
such Customers of each Credit Party who are not solvent, each Credit Party has
set up on its books and in its financial records bad debt reserves adequate to
cover such Accounts.
 
(c) Chief Executive Offices.  Unless at least ten (10) Business Days prior
written notice is given to Agent by each Credit Party of any other office at
which each Credit Party keeps its records pertaining to Accounts, all such
records shall be kept at such chief executive office shown in Schedule 5.33.
 
(d) Collection of Accounts.  Upon request of Agent at any time after the
occurrence and during the continuance of an Event of Default, each Credit Party
will, at each Credit Party’s sole cost and expense but on Agent’s behalf and for
Agent’s account, collect all amounts owing on its Accounts, shall not commingle
any collections with each Credit Party’s funds or use the same except to pay
Obligations, and shall deposit or cause to be deposited into a blocked account
(i) with respect to collections of Parent, as designated by the Working Capital
Lender, or if not so designated by the Working Capital Lender, Agent, all such
collections and (ii) with respect to collections of any Credit Party other than
Parent, subject to the Subordination Agreement, as designated by the First Lien
Agent or, if the Bank Debt (as defined in the Subordination Agreement) is Paid
in Full (as defined in the Subordination Agreement), Agent, all such
collections.
 
 
37

--------------------------------------------------------------------------------

 
 
(e) Verification and Notification of Assignment of Accounts.  Agent shall have
the right, at any time upon the occurrence and during the continuance of an
Event of Default, to confirm and verify any and all Accounts by any manner and
through any medium it considers advisable.  Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the right to send notice of
the assignment of, and Agent’s security interest in and Lien on, the Accounts to
any and all Customers or any third party holding or otherwise concerned with any
of the Collateral.  At all times during such period, (i) the Working Capital
Lender and (subject to the Working Capital Intercreditor Agreement) Agent for
its benefit and the benefit of each Lender shall have the sole right to collect
and commence legal proceedings to collect the Accounts of Parent, take
possession of the Collateral of Parent, or both, and (ii) Agent (subject to the
Subordination Agreement) for its benefit and the benefit of each Lender shall
have the sole right to collect and commence legal proceedings to collect the
Accounts of each Credit Party other than Parent, take possession of the
Collateral of such Credit Party, or both.  Agent’s actual, out-of-pocket
collection expenses, including stationery and postage, telephone, secretarial
and clerical expenses and the salaries of any collection personnel used for
collection, may be added to the Obligations.
 
(f) Power of Agent to Act on Each Credit Party’s Behalf.  Each Credit Party
hereby constitutes Agent or Agent’s designee as each Credit Party’s attorney and
agent with power to take each of the following actions (if an Event of Default
shall have occurred and be continuing, except those described in the following
clause (iii) and (iv) which actions may be taken at any time and from time to
time):  (i) to endorse each Credit Party’s name upon any notes, acceptances,
checks, drafts, money orders or other evidences of payment or Collateral; (ii)
to sign each Credit Party’s name on any invoice or bill of lading relating to
any of the Accounts, drafts against Customers, assignments and verifications of
Accounts; (iii) to send verifications of Accounts to any Customer, (iv) to sign
each Credit Party’s name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; (v) to demand
payment of the Accounts; (vi) to enforce payment of the Accounts by legal
proceedings or otherwise; (vii) to exercise all of each Credit Party’s rights
and remedies with respect to the collection of the Accounts and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the Accounts;
(ix) to settle, adjust or compromise any legal proceedings brought to collect
Accounts; (x) to prepare, file and sign each Credit Party’s name on a proof of
claim in bankruptcy or similar document against any Customer; (xi) to prepare,
file and sign each Credit Party’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Accounts; (xii)
to change the address for delivery of mail addressed to each Credit Party to
such address as Agent may designate and to receive, open and dispose of all mail
addressed to either of them and (xiii) to do all other acts and things necessary
to carry out this Agreement.  All acts of said attorney and agent or designee
are hereby ratified and approved, and said attorney and agent or designee shall
not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence; this power being coupled with an interest is irrevocable
while any of the Obligations remain unpaid.
 
 
38

--------------------------------------------------------------------------------

 
 
(g) No Liability.  Agent shall not, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Accounts or any
instrument received in payment thereof, or for any damage resulting therefrom
except as a result of the gross negligence or willful misconduct of such
Person.  If an Event of Default shall have occurred and be continuing, Agent
may, without notice or consent from each Credit Party, sue upon or otherwise
collect, extend the time of payment of, compromise or settle for cash, credit or
upon any terms any of the Accounts or any other securities, instruments or
insurance applicable thereto and/or release any Credit Party thereof.  If an
Event of Default shall have occurred and be continuing, Agent is authorized and
empowered to accept the return of the goods represented by any of the Accounts,
without notice to or consent by each Credit Party, all without discharging or in
any way affecting each Credit Party’s liability hereunder.
 
(h) Adjustments.  Each Credit Party will not, without Agent’s consent,
compromise or adjust any Accounts (or extend the time for payment thereof) or
accept any returns of merchandise or grant any additional discounts, allowances
or credits thereon except for those compromises, adjustments, returns,
discounts, credits and allowances as have been heretofore customary in the
ordinary course of business of each Credit Party.
 
4.08 Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent as agent of any Credit Party for any purpose whatsoever, nor
shall Agent be responsible or liable for any shortage, discrepancy, damage, loss
or destruction of any part of the Collateral wherever the same may be located
and regardless of the cause thereof.  Agent, whether by anything herein or in
any assignment or otherwise, does not assume any of any Credit Party’s
obligations under any contract or agreement assigned to Agent, and Agent shall
not be responsible in any way for the performance by any Credit Party of any of
the terms and conditions thereof.
 
4.09 Financing Statements.  Except with respect to (a) the financing statements
filed by the Working Capital Lender and the First Lien Agent, (b) the financing
statements described on Schedule 4.09, and (c) any financing statement with
respect to any other  Permitted Lien, no financing statement covering any of the
Collateral or any proceeds thereof is on file in any public office.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
The Credit Parties, jointly and severally, represent and warrant to each Lender
that the following are and, after giving effect to the Transactions, will be,
true, correct and complete:
 
5.01 Existence and Power.  Each Credit Party and each of its
Subsidiaries:  (a) is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) has all
requisite power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently, or is currently proposed to be, engaged; (c) is duly qualified as a
foreign entity, licensed and in good standing under the laws of its state of
organization and of each other jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to so qualify would not
have a Material Adverse Effect; and (d) has the power and authority to execute,
deliver and perform its obligations under each Transaction Document to which it
is or will be a party and to borrow hereunder.  Schedule 5.01 contains a true,
complete and correct list of each Credit Party’s and each of its Subsidiaries’
jurisdiction of organization and each jurisdiction where it is qualified to do
business as a foreign entity.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Credit Party of this Agreement and each other Transaction Document to
which it is or will be a party and the consummation of the transactions
contemplated hereby and thereby, including the issuance of, or performance of
the terms of, the Securities:  (a) has been duly authorized by all necessary
action (including, obtaining approval of its stockholders, partners, general
partners, members or other applicable equity owners, if necessary); (b) do not
and will not contravene the terms of the Organization Documents of such Credit
Party or any of its Subsidiaries (or any other applicable organizational or
constituent documents), or any amendment thereof or any Requirement of Law
applicable to such Person or such Person’s assets, business or properties; (c)
do not and will not (i) conflict with, contravene, result in any violation or
breach of or default under (with or without the giving of notice or the lapse of
time or both), (ii) create in any other Person a right or claim of termination
or amendment of, or (iii) require modification, acceleration or cancellation of,
any Contractual Obligation of any Credit Party or any of its Subsidiaries; and
(d) do not and will not result in the creation of any Lien (or obligation to
create a Lien) against any property, asset or business of any Credit Party or
any of its Subsidiaries (other than Permitted Liens).
 
5.03 Governmental Authorization; Third Party Consents.  Except for the
requirements of applicable “blue sky” laws, in the case of dispositions of
Collateral that constitute securities, applicable securities laws, no approval,
consent, compliance, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person in respect of any
Requirement of Law or Contractual Obligation, and no lapse of a waiting period
under a Requirement of Law or Contractual Obligation, is necessary or required
in connection with the execution, delivery or performance by (including the
payment of interest on the Notes), or enforcement against (except for any
Consents that may be required from a Governmental Authority before Agent may
exercise certain rights in connection with an Event of Default), any Credit
Party of the Transaction Documents to which it is a party or the consummation of
the transactions contemplated hereby or thereby.
 
 
40

--------------------------------------------------------------------------------

 
 
5.04 Binding Effect.  This Agreement has been, and each of the Transaction
Documents to which any Credit Party will be a party will be, duly executed and
delivered by such Credit Party and this Agreement constitutes, and such
Transaction Documents will constitute, the legal, valid and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity relating to
enforceability.
 
5.05 Litigation.  Except as set forth on Schedule 5.05, there are no legal
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Credit Party, threatened, at law, in equity, in arbitration or before any
Governmental Authority against or affecting such Credit Party or any of its
Subsidiaries that (a) purport to affect or pertain to this Agreement, any other
Transaction Document, any First Lien Credit Document, any Fidelity Acquisition
Document or any of the transactions contemplated hereby or thereby, or (b) could
reasonably be expected to result in equitable relief or in monetary judgments,
individually or in the aggregate, in excess of $250,000.  No injunction, writ,
temporary restraining order, decree or any order of any nature has been issued
by any court or other Governmental Authority purporting to enjoin or restrain
the execution, delivery or performance of the Transaction Documents or the First
Lien Credit Documents.
 
5.06 Compliance with Laws.  Except as set forth on Schedule 5.06, each Credit
Party and each of its Subsidiaries is in compliance, in all material respects,
with all Requirements of Law.
 
5.07 No Default or Breach.  No event has occurred and is continuing or would
result from the incurring of obligations by the Credit Parties under the
Transaction Documents which constitutes or, with the giving of notice or lapse
of time or both, would constitute an Event of Default.  Neither any Credit Party
nor any of its Subsidiaries is in default under or with respect to any
Contractual Obligation in any material respect.  Immediately prior to the
execution and delivery of this Agreement no Default or Event of Default existed
under, and as defined in, any Prior Securities Purchase Agreement.
 
5.08 Title to Properties.
 
(a) Schedule 5.08(a) contains a true, complete and correct list of all owned
real property reflected on the Pro Forma Balance Sheet or used in connection
with the respective businesses of the Credit Parties and each of their
respective Subsidiaries.  Each Credit Party and/or each of its Subsidiaries has
good indefeasible and marketable title in and to all real property and good
title to all other properties reflected on the Pro Forma Balance Sheet or used
in connection with their respective businesses, in each case, free and clear of
all Liens, liabilities and rights except for Permitted Liens and as provided on
Schedule 5.08(a).
 
 
41

--------------------------------------------------------------------------------

 
 
(b) Schedule 5.08(b) contains a list of all real property leases reflected on
the Pro Forma Balance Sheet or used in connection with the respective businesses
of the Credit Parties and each of their respective Subsidiaries.  Each Credit
Party and/or each of its Subsidiaries holds all of the right, title and interest
of the tenant under the leases reflected on the Pro Forma Balance Sheet or used
in connection with their respective businesses free and clear of all Liens,
liabilities and rights except as provided on Schedule 5.08(b).
 
5.09 Use of Real Property.  Except as set forth on Schedule 5.09, (x) the owned
and leased real properties reflected on the Pro Forma Balance Sheet or used in
connection with the respective businesses of the Credit Parties and their
respective Subsidiaries are used and operated in compliance and conformity with
all Contractual Obligations and Requirements of Law, except to the extent that
the failure so to comply would not have a Material Adverse Effect, and (y)
neither any Credit Party nor any of its Subsidiaries has received notice of
violation of any applicable zoning or building regulation, ordinance or other
law, order, regulation or other Requirements of Law relating to the operations
of any Credit Party or any of its Subsidiaries and there is no such
violation.  Except as set forth on Schedule 5.09, all structures, improvements
and other buildings that are owned or covered by leases reflected on the Pro
Forma Balance Sheet or used in connection with the business of the Credit
Parties and their respective Subsidiaries comply with all applicable ordinances,
codes, regulations and other Requirements of Law, have a valid and subsisting
certificate of occupancy for their present use, and neither any Credit Party nor
any of its Subsidiaries has received any written notice from any Governmental
Authority which is still outstanding of any failure to obtain any certificate,
permit, license, authorization or approval with respect to the real property, or
any intended revocation, modification or cancellation of same, and no
Requirement of Law presently in effect or condition precludes or materially
restricts continuation of the present use of such properties.  Each lease
relating to leased real property reflected on the Pro Forma Balance Sheet or
used in connection with the business of the Credit Parties or any of their
respective Subsidiaries, is in full force and effect, and the applicable Credit
Party and/or Subsidiary enjoys peaceful and undisturbed possession
thereunder.  There is no default on the part of any Credit Party or any of its
Subsidiaries or event or condition which (with notice or lapse of time, or both)
would constitute a default on the part of any Credit Party or any of its
Subsidiaries, under any such lease.  There are no service contracts, maintenance
contracts, union contracts, concession agreements, licenses, agency agreements
or any other Contractual Obligations affecting the real property or the leased
property reflected on the Pro Forma Balance Sheet or used in connection with the
business of the Credit Parties and their respective Subsidiaries or the
operation thereof, other than those listed on Schedule 5.09, except for
Contractual Obligations which are cancelable on no more than thirty (30) days’
notice.  There are no pending or, to the knowledge of any Credit Party,
threatened condemnation or eminent domain proceedings that would affect any part
of the leased property reflected on the Pro Forma Balance Sheet or used in
connection with the business of the Credit Parties and their respective
Subsidiaries.  There is no Litigation pending or, to the knowledge of any Credit
Party, threatened against the real property or the leased property on the Pro
Forma Balance Sheet or used in connection with the business of the Credit
Parties and their respective Subsidiaries which would in any way affect title to
such real property or leased property.
 
5.10 Taxes.
 
 
42

--------------------------------------------------------------------------------

 
 
(a) Except as set forth on Schedule 5.10, each Credit Party and each of its
Subsidiaries has filed all Tax Returns that it was required to file.  All such
Tax Returns were true, correct and complete in all material respects.  All
Taxes, other than de minimus amounts, owed by any Credit Party or any of its
Subsidiaries (whether or not shown on any Tax Return) have been paid.  Except as
set forth on Schedule 5.10, neither any Credit Party nor any of its Subsidiaries
currently is the beneficiary of any extension of time within which to file any
Tax Return.  There are no Liens on any of the assets of any Credit Party or any
of their respective Subsidiaries that arose in connection with any failure (or
alleged failure) to pay any Tax, other than Permitted Liens as provided on
Schedule 5.10.  Each of NBS, ISG, FBX, FANL, FVS and FCL has, since its
inception, been treated as a partnership for federal, state and local income Tax
purposes.  Each of NBS, ISG, FBX, FANL, FVS has never made an election to
classify as a corporation for federal, state or local income Tax purposes.
 
(b) Each Credit Party and each of its Subsidiaries has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third party.
 
(c) There is no dispute or claim concerning any Tax liability of any Credit
Party or any of its Subsidiaries either (i) claimed or raised by any
Governmental Authority in writing or (ii) as to which any Credit Party has
knowledge based upon personal contact with any agent of such authority.
 
(d) Neither any Credit Party nor any of its Subsidiaries has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.
 
(e) Neither any Credit Party nor any of its Subsidiaries has any liability for
the Taxes of any Person other than such Credit Party and its Subsidiaries (i) as
a transferee or successor, (ii) by contract, or (iii) otherwise.
 
(f) Any reference in this Section 5.10 to any Credit Party shall be deemed to
include each predecessor of such Credit Party, each subsidiary of such Credit
Party, and each entity with respect to which such Credit Party has successor or
transferee liability.
 
5.11 Financial Statements and Projections.
 
(a) The pro-forma balance sheet of each of the Credit Parties dated as of
September 30, 2015 (collectively, the “Pro Forma Balance Sheet”) furnished to
the Agent on the Closing Date reflects the consummation of the transactions
contemplated under this Agreement, the Fidelity Acquisition Documents, the First
Lien Credit Documents, and the other Transaction Documents (all such
transactions, collectively, the “Transactions”) and is accurate, complete and
correct and fairly reflects the financial condition of the Credit Parties as of
the Closing Date after giving effect to the Transactions.  The Pro Forma Balance
Sheet has been certified as accurate, complete and correct in all material
respects by an Authorized Officer of each Credit Party.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)  The twelve-month cash flow projections of each of the Credit Parties and
their projected balance sheet as of the Closing Date, copies of which are
annexed hereto as Exhibit D (collectively, the “Projections”) were prepared by
an Authorized Officer of the Credit Parties in good faith, are based on
underlying assumptions which provide a reasonable basis for the projections
contained therein and reflect the Credit Parties’ judgment based on present
circumstances of the most likely set of conditions and course of action for the
projected period.
 
(c) To the best of each Credit Party’s knowledge, since the last day of such
Credit Party’s most recently ended fiscal year, there has been no material
changes in the condition, financial or otherwise, of the Credit Parties and
their respective Subsidiaries, on a Consolidated Basis, shown on the
consolidated balance sheet as of such date and no change in the aggregate value
of machinery, equipment and Real Property owned by the Credit Parties, except
changes in the Ordinary Course of Business, none of which individually or in the
aggregate has been materially adverse.
 
5.12 Operating Company.  Each Credit Party is “an entity that is primarily
engaged, directly or through a majority owned subsidiary or subsidiaries, in the
production or sale of a product or service other than the investment of capital”
within the meaning of the U.S. Department of Labor plan asset regulations, 29
C.F. R. §2510.3 101.  None of the Credit Parties is a “passive business” as
defined in the SBA Regulations.
 
5.13 Disclosure.
 
(a) Agreement and Other Documents.  This Agreement and the other Transaction
Documents, together with all exhibits and schedules hereto and thereto, and the
agreements, certificates and other documents furnished to the Agent or any
Lender by or on behalf of the Credit Parties and their respective Subsidiaries
at the Closing, do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which they were made,
not misleading.
 
(b) Material Adverse Effects.  There is no fact known to any Credit Party which
such Credit Party has not disclosed to the Lenders in writing which could
reasonably be expected to have a Material Adverse Effect.
 
5.14 Absence of Certain Changes or Events.  Since December 31, 2014, except as
set forth on Schedule 5.14 and except for the issuance of the Series F Notes and
the incurrence of the First Lien Indebtedness, neither any Credit Party nor any
of its Subsidiaries has (i) issued any stock, bonds or other corporate
securities, (ii) borrowed any amount or incurred any liabilities (absolute or
contingent), other than in the Ordinary Course of Business, in excess of
$100,000, (iii) discharged or satisfied any Lien or incurred or paid any
obligation or liability (absolute or contingent), other than in the Ordinary
Course of Business, in excess of $100,000, (iv) declared or made any payment or
distribution to the holders of its Equity Interests or purchased or redeemed any
shares of its Equity Interests, (v) mortgaged, pledged or subjected to Lien any
of its assets, tangible or intangible, (vi) sold, assigned or transferred any of
its tangible assets, or canceled any debts or claims, (vii) sold, assigned or
transferred any patents, trademarks, trade names, copyrights, trade secrets or
other intangible assets, (viii) suffered any losses of property, or waived any
rights of substantial value, (ix) suffered any Material Adverse Effect, (x)
expended any material amount, granted any bonuses or extraordinary salary
increases, (xi) entered into any transaction involving consideration in excess
of $100,000 except as otherwise contemplated hereby or (xii) entered into any
agreement or transaction, or amended or terminated any agreement, with an
Affiliate.
 
 
44

--------------------------------------------------------------------------------

 
 
5.15 O.S.H.A. and Environmental Compliance.
 
(a) Each Credit Party and each of its Subsidiaries has duly complied in all
material respects with, and its facilities, business, assets, property,
leaseholds, Real Property and equipment are in compliance in all material
respects with and (the provisions of the Federal Occupational Safety and Health
Act, the Environmental Protection Act, RCRA and all other Environmental Laws;
there are no outstanding citations, notices or orders of non-compliance issued
to any Credit Party or any of its Subsidiaries as of the Closing Date or
relating to their business, assets, property, leaseholds, Real Property or
equipment under any such laws, rules or regulations;
 
(b) Each Credit Party and each of its Subsidiaries has all federal, state and
local licenses, certificates or permits relating to all applicable Environmental
Laws necessary to operate the business of the Credit Parties and their
Subsidiaries; and
 
(c)  (i) There are no signs of releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”), of Hazardous Substances at, upon,
under or within any Real Property owned or leased by any Credit Party or any of
its Subsidiaries, (ii) there are no underground storage tanks or to the best of
any Credit Party’s knowledge polychlorinated biphenyls on any Real Property
owned or leased by any Credit Party or any of its Subsidiaries, (iii) no Real
Property owned or leased by any Credit Party or any of its Subsidiaries has ever
been used as a treatment, storage or disposal facility of Hazardous Waste; (iv)
no Hazardous Substances or substances governed by an Environmental Law are
present on any Real Property owned or leased by any Credit Party or any of its
Subsidiaries excepting such quantities as are handled in compliance with all
applicable manufacturer’s instructions and Environmental Laws and in proper
storage containers and as are necessary for the operation of the commercial
business of the Credit Parties, their respective Subsidiaries or of their
respective tenants; and (v) all underground storage tanks on the Real Property
are in good condition and are being maintained in compliance with all applicable
federal, state and local laws and regulations, including all Environmental Laws.
 
5.16 Investment Company/Government Regulations.  No Credit Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  Neither any Credit Party nor any of its Subsidiaries is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, or any
federal or state statute or regulation limiting its ability to incur
Indebtedness.
 
 
45

--------------------------------------------------------------------------------

 
 
5.17 Subsidiaries.
 
(a) Schedule 5.17 sets forth a complete and accurate list of all of the
Subsidiaries of each Credit Party as of the Closing Date together with their
respective jurisdictions of incorporation or organization.  All of the
outstanding Equity Interests in, the Subsidiaries are validly issued, fully paid
and non-assessable.  Except as set forth on Schedule 5.17, as of the Closing
Date, all of the outstanding Equity Interests in each of the Subsidiaries are
owned by a Credit Party or by a wholly-owned Subsidiary free and clear of any
Liens other than the Liens created by this Agreement and the other Transaction
Documents in favor of Agent and the Lenders and Liens in favor of the First Lien
Agent.  No Subsidiary has outstanding options, warrants, subscriptions, calls,
rights, convertible securities or other agreements or commitments obligating the
Subsidiary to issue, transfer or sell any securities of the Subsidiary.
 
(b) Except for the Subsidiaries of the Credit Parties, no Credit Party owns of
record or beneficially, directly or indirectly, (i) any Equity Interests
convertible into Equity Interests any other Person, and (ii) any Equity Interest
in any limited liability company, partnership, joint venture or other
non-corporate business enterprises.
 
5.18 Capitalization.  Schedule 5.18 sets forth, as of the Closing Date (after
giving effect to the Transactions to occur on or prior to the Closing Date), a
true and complete listing of each class of authorized Equity Interests of each
Credit Party and its Subsidiaries, the number of Equity Interests which are
issued and outstanding, as well as a list of all warrants, options, rights and
securities convertible into Equity Interests, together with the number of Equity
Interests to be issued upon the exercise or conversion of such warrants,
options, rights and convertible securities, all of which have been reserved for
insurance.  No Credit Party has any Equity Interests held in treasury.  Schedule
5.18 sets forth, (A) as of the Closing Date (after giving effect to the
Transactions to occur on or prior to the Closing Date), (i) the number of shares
of Common Stock of Parent which were issued and outstanding as of the Closing
Date, and (ii) the number of shares of Common Stock of Parent which were
reserved for issuance (x) pursuant to the exercise of stock options as of the
Closing Date, and (y) upon conversion of outstanding shares of preferred stock
of Parent as of the Closing Date.  The Warrant Shares and all other outstanding
Equity Interests have been duly authorized by all necessary action.  The Warrant
Shares are validly issued, fully paid and non-assessable and are free and clear
of all Liens, are not subject to preemptive rights in favor of any Person and
have not resulted in the issuance of any additional Equity Interests of Parent
or the triggering of any anti-dilution or similar rights contained in any
options, warrants, debentures or other securities or agreements of Parent
 
5.19 Private Offering.  No form of general solicitation or general advertising
was used by any Credit Party or any of its Subsidiaries, or their respective
representatives in connection with the offer or sale of the Securities.  No
registration of the Securities pursuant to the provisions of the Securities Act
or the state securities or “blue sky” laws will be required for the offer, sale
or issuance of the Securities pursuant to this Agreement.  Each Credit Party
agrees that neither it, nor anyone acting on its behalf, will offer or sell the
Securities or any other security so as to require the registration of the
Securities pursuant to the provisions of the Securities Act or any state
securities or “blue sky” laws, unless such Securities are so registered.
 
 
46

--------------------------------------------------------------------------------

 
 
5.20 Broker’s, Finder’s or Similar Fees.  Except as set forth on Schedule 5.20,
there are no brokerage commissions, finder’s fees or similar fees or commissions
payable in connection with the transactions contemplated hereby based on any
agreement, arrangement or understanding with any Credit Party or any of its
Subsidiaries, or any action taken by any such Person.
 
5.21 Labor Relations.  Neither any Credit Party nor any of its Subsidiaries has
committed or is engaged in any unfair labor practice.  Except as set forth in
Schedule 5.21, there is (a) no unfair labor practice complaint pending or
threatened against any Credit Party or any of its Subsidiaries before the
National Labor Relations Board or any other Governmental Authority and no
grievance or arbitration proceeding arising out of or under collective
bargaining agreements is so pending or threatened, (b) no strike, labor dispute,
slowdown or stoppage pending or threatened against any Credit Party or any of
its Subsidiaries, (c) no union representation question existing with respect to
the employees of any Credit Party or any of its Subsidiaries and no union
organizing activities are taking place, and (d) no employment contract with any
employee or independent contractor of any Credit Party or any of its
Subsidiaries.  Each Credit Party and each of its Subsidiaries is in compliance
in all material respects with all Applicable Laws respecting employment and
employment practices, terms and conditions of employment and wages and
hours.  Neither any Credit Party nor any of its Subsidiaries is a party to any
collective bargaining agreement.
 
5.22 Employee Benefit Plans.  Neither any Credit Party nor any member of the
Controlled Group maintains or contributes to any Plan other than those listed on
Schedule 5.22 hereto.  Except as set forth in Schedule 5.22, (i) no Plan has
incurred any “accumulated funding deficiency,” as defined in Section 302(a)(2)
of ERISA and Section 412(a) of the Code, whether or not waived, and each Credit
Party and each member of the Controlled Group has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of each Plan, (ii)
each Plan which is intended to be a qualified plan under Section 401(a) of the
Code as currently in effect has been determined by the Internal Revenue Service
to be qualified under Section 401(a) of the Code and the trust related thereto
is exempt from federal income Tax under Section 501(a) of the Code, (iii)
neither any Credit Party nor any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid, (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan, (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Credit Party nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities, (vi)
neither any Credit Party nor any member of the Controlled Group has materially
breached any of the responsibilities, obligations or duties imposed on it by
ERISA with respect to any Plan, (vii) neither any Credit Party nor any member of
a Controlled Group has incurred any material liability for any excise Tax
arising under Section 4972 or 4980B of the Code, and, to the best of each Credit
Party’s knowledge, no fact exists which could give rise to any such liability,
(viii) neither any Credit Party nor any member of the Controlled Group nor any
fiduciary of, nor any trustee to, any Plan, has engaged in a material non-exempt
“prohibited transaction” described in Section 406 of the ERISA or Section 4975
of the Code, nor taken any action which would constitute or result in a
Termination Event with respect to any such Plan which is subject to ERISA, (ix)
each Credit Party and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan, (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period contained in 29 CFR §2615.3 has not been waived, (xi) neither any
Credit Party nor any member of the Controlled Group has any fiduciary
responsibility for investments with respect to any Plan existing for the benefit
of persons other than employees or former employees of the Credit Parties or any
member of the Controlled Group, (xii) neither any Credit Party nor any member of
the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980; and (xiii) no Credit Party is, and no Credit Party shall
become, a member of a Multiemployer Plan.
 
 
47

--------------------------------------------------------------------------------

 
 
5.23 Patents, Trademarks, Etc.
 
  Each Credit Party and each of its Subsidiaries owns all patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises and
formulas, or rights with respect to the foregoing, and has obtained assignments
of all leases and other rights of whatever nature, necessary for the present
conduct of its business, without any known conflict with the rights of others
which, or the failure to own or obtain which, as the case may be, would be
reasonably likely to result in a Material Adverse Effect.
 
5.24 Potential Conflicts of Interest.  Except as set forth on Schedule 5.24, no
officer, director, stockholder or other security holder of any Credit Party or
any of its Subsidiaries:  (a) owns, directly or indirectly, any interest in
(excepting less than 5% holdings for investment purposes in Equity Interests of
publicly held and traded companies), or is an officer, director, employee or
consultant of, any Person that is, or is engaged in business as, a competitor,
lessor, lessee, supplier, distributor, sales agent or customer of, or lender to
or from, such Credit Party or any of such Credit Party’s Subsidiaries; (b) owns,
directly or indirectly, in whole or in part, any tangible or intangible property
that any Credit Party or any of its Subsidiaries uses in the conduct of
business; or (c) has any cause of action or other claim whatsoever against, or
owes or has advanced any amount to, any Credit Party or any of its Subsidiaries,
except for claims in the Ordinary Course of Business such as for accrued
vacation pay, accrued benefits under employee benefit plans, and similar matters
and agreements existing on the date hereof.
 
5.25 Trade Relations.  There exists no actual or, to the knowledge of any Credit
Party, threatened termination, cancellation or limitation of, or any adverse
modification or change in, the business relationship of such Credit Party or its
business with any customer or any group of customers whose purchases are
individually or in the aggregate material to the business of such Credit Party,
or with any material supplier, and there exists no present condition or state of
facts or circumstances that could reasonably be expected to have a Material
Adverse Effect or prevent such Credit Party or its Subsidiaries from conducting
their business after the consummation of the transactions contemplated by this
Agreement, in substantially the same manner in which such business has
heretofore been conducted.
 
 
48

--------------------------------------------------------------------------------

 
 
5.26 Indebtedness.  Schedule 5.26 lists (i) the amount of all outstanding
Indebtedness of the Credit Parties and their respective Subsidiaries (other than
Indebtedness under this Agreement) as of the Closing Date, (ii) the Liens that
relate to such Indebtedness and that encumber the assets of the Credit Parties
and their respective Subsidiaries, (iii) the name of each lender thereof, and
(iv) the amount of any unfunded commitments available to the Credit Parties or
any of their respective Subsidiaries in connection with any such
Indebtedness.  The subordination provisions contained in the Seller
Subordination Agreement and the Rosen Subordination Agreement are enforceable
against the holders of the Seller Notes and the Rosen Note, respectively, by the
Agent on behalf of the Lenders.  The Obligations (including post petition
interest, whether or not allowed as a claim under bankruptcy or similar laws)
constitute “Senior Debt” or similar term relating to such obligations and all
such obligations are entitled to the benefits of the subordination provisions
contained in the Seller Subordination Agreement and the Rosen Subordination
Agreement.  Each Credit Party acknowledges that the Agent and each Lender are
entering into this Agreement and have purchased the Notes in reliance upon the
subordination provisions contained in the Seller Subordination Agreement and the
Rosen Subordination Agreement.
 
5.27 Material Contracts.  Neither any Credit Party nor any of its Subsidiaries
is or will be a party to any Contractual Obligation, or is subject to any
charge, corporate restriction, judgment, injunction, decree, or Requirement of
Law, that could reasonably be expected to have a Material Adverse
Effect.  Schedule 5.27 lists all contracts, agreements, commitments and other
Contractual Obligations of the Credit Parties and their Subsidiaries, whether
written or oral, other than (a) the Transaction Documents, (b) purchase orders
in the Ordinary Course of Business, and (c) any other contracts, agreements,
commitments and other Contractual Obligations of the Credit Parties or any of
their Subsidiaries that do not extend beyond one year and involve the receipt or
payment of not more than $500,000.  Each of the Material Contracts are in full
force and effect.  Each Credit Party and each of its Subsidiaries has satisfied
in full or provided for all of its liabilities and obligations under each
Material Contract requiring performance prior to the Closing Date in all
material respects, and are not in default under any of them, nor, to the
knowledge of any Credit Party, does any condition exist that with notice or
lapse of time or both would constitute such a default.  To the knowledge of any
Credit Party, no other party to any such Material Contract is in default
thereunder, nor does any condition exist that with notice or lapse of time or
both would constitute such a default.  Except as set forth on Schedule 5.27, no
approval or consent of any Person is needed for all of the Material Contracts to
continue to be in full force and effect.
 
5.28 Insurance.  Schedule 5.28 accurately summarizes all of the insurance
policies or programs of the Credit Parties and their Subsidiaries in effect as
of the date hereof, and indicates the insurer’s name, policy number, expiration
date, amount of coverage, type of coverage, annual premiums, exclusions and
deductibles, and also indicates any self insurance program that is in
effect.  All such policies are in full force and effect, are underwritten by
financially sound and reputable insurers, are sufficient for all applicable
Requirements of Law and otherwise are in compliance with the criteria set forth
in Section 8.09 hereof.  All such policies will remain in full force and effect
and will not in any way be affected by, or terminate or lapse by reason of any
of the transactions contemplated hereby.
 
 
49

--------------------------------------------------------------------------------

 
 
5.29 [Intentionally Omitted].
 
5.30 Products Liability.  Except as set forth on Schedule 5.30, there is no
action, suit, proceeding, inquiry or investigation pending, or, to the knowledge
of any Credit Party, threatened, by or before any Governmental Authority against
any Credit Party or any of its Subsidiaries relating to any product alleged to
have been sold by any Credit Party or any of its Subsidiaries and alleged to
have been defective, or improperly designed or manufactured, nor to the
knowledge of any Credit Party is there any valid basis for any such action,
proceeding or investigation.
 
5.31 Solvency.  The Borrower and its Subsidiaries, taken as a whole, are
Solvent.
 
5.32 Questionnaire.  All statements made by the Credit Parties in the
Questionnaire are true and correct and do not, as of the date of this Agreement,
contain any untrue statement of material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading in any material respect.
 
5.33 Location of Assets.  The chief executive offices of each Credit Party and
each of its Subsidiaries and the books and records of each Credit Party and each
of its Subsidiaries concerning their respective accounts are located only at the
address set forth on Schedule 5.33 identified as such, and the only other places
of business and locations of assets of each Credit Party and each of its
Subsidiaries, if any, are the addresses set forth on Schedule 5.33.
 
5.34 Certain Payments.  Except as set forth on Schedule 5.34, neither the
execution, delivery and performance by any Credit Party of this Agreement, nor
the execution, delivery and performance by any Credit Party or any of its
Subsidiaries of any of the other Transaction Documents, the First Lien Credit
Documents, the Fidelity Acquisition Documents nor the consummation of the
transactions contemplated hereby or thereby shall require any payment by any
Credit Party or any of its Subsidiaries, in cash or kind, under any other
agreement, plan, policy, commitment or other arrangement.  There are no
agreements, plans, policies, commitments or other arrangements with respect to
any compensation, benefits or consideration which will be materially increased,
or the vesting of benefits of which will be materially accelerated, as a result
of this Agreement, the other Transaction Documents, the First Lien Credit
Documents, the Fidelity Acquisition Documents  or the occurrence of any of the
transactions contemplated hereby or thereby.  There are no payments or other
benefits payable by any Credit Party or any of its Subsidiaries, the value of
which will be calculated on the basis of any of the transactions contemplated by
this Agreement, the other Transaction Documents, the First Lien Credit Documents
or the Fidelity Acquisition Documents.
 
5.35 Margin Requirements.  No part of the proceeds from the sale of the
Securities hereunder will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin
Stock.  Neither the sale of the Securities nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System.
 
 
50

--------------------------------------------------------------------------------

 
 
5.36 Anti-Terrorism Laws.
 
(a) General.  Neither any Credit Party nor any Subsidiary or Affiliate of any
Credit Party is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.  Neither any Credit Party nor any Subsidiary or
Affiliate of any Credit Party or their respective agents acting or benefiting in
any capacity in connection with the Notes or other transactions hereunder is a
Blocked Person.
 
(c) Blocked Person or Transactions.  Neither any Credit Party nor to any Credit
Party’s knowledge any of its Subsidiaries, Affiliates or agents acting in any
capacity in connection with the Notes or other transactions hereunder (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224.
 
5.37 Trading with the Enemy.  Neither any Credit Party nor any of its
Subsidiaries has engaged, nor does any Credit Party or any of its Subsidiaries
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.
 
5.38 Acquisition Documents.  The Lenders have received true and complete copies
of (including all schedules and exhibits delivered in connection therewith),
each Fidelity Acquisition Document and all amendments to any such documents and
other side letters or agreements affecting the terms thereof.  None of the
Fidelity Acquisition Documents has been amended or supplemented, nor have any of
the material provisions thereof been waived, except pursuant to a written
agreement or instrument which has heretofore been delivered to the Lenders.  All
of the transactions contemplated to occur under the Fidelity Acquisition
Documents on or before the Closing Date (the “Acquisition Closing Transactions”)
have been consummated pursuant to the terms thereof, no party to any of the
Fidelity Acquisition Documents has waived the fulfillment of any material
condition precedent set forth therein and no party has failed to perform any of
its material obligations thereunder.  At the time of consummation thereof, the
Acquisition Closing Transactions shall have been consummated in all material
respects in accordance with all applicable laws.  At the time of consummation of
the Acquisition Closing Transactions, all necessary material consents and
approvals of, and filings and registrations with, and all other actions in
respect of, all Governmental Authorities required in order to make or consummate
the Acquisition Closing Transactions will have been obtained, given, filed or
taken and are or will be in full force and effect (or effective judicial relief
with respect thereto has been obtained).  All applicable waiting periods with
respect thereto have or, prior to the time when required, will have, expired
without, in all such cases, any action being taken by any competent authority
which restrains, prevents, or imposes material adverse conditions upon the
Transaction.  Additionally, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon the
Transaction.  All actions taken by the Credit Parties pursuant to or in
furtherance of the Acquisition Closing Transactions have been taken in all
material respects in compliance with all applicable laws.  As of the Closing
Date, to the knowledge of any Credit Party, each of the representations and
warranties contained in the Fidelity Acquisition Documents made by Persons other
than any Credit Party is true and correct in all material respects (without
duplication of any materiality qualifiers contained therein).
 
 
51

--------------------------------------------------------------------------------

 
 
5.39 Swap Contract.  As of the Closing Date, neither any Credit Party nor any of
their Subsidiaries are a party to any Swap Contract.
 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF THE LENDERS
 
Each Lender hereby, severally, but not jointly, represents and warrants as to
itself as follows:
 
6.01 Authorization; No Contravention.  The execution, delivery and performance
by it of this Agreement:  (a) is within its power and authority and has been
duly authorized by all necessary action; (b) does not contravene the terms of
its organizational documents or any amendment thereof; and (c) will not violate,
conflict with or result in any breach or contravention of any of its Contractual
Obligations, or any order or decree directly relating to it.
 
6.02 Binding Effect.  This Agreement has been duly executed and delivered by it
and this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.
 
6.03 Purchase for Own Account.  The Securities to be acquired by it pursuant to
this Agreement are being or will be acquired for its own account and with no
intention of distributing or reselling such securities or any part thereof in
any transaction that would be in violation of the securities laws of the United
States of America, or any state, without prejudice, however, to each Lender’s
right at all times to sell or otherwise dispose of all or any part of the
Securities, in the case of a Lender under an effective registration statement
under the Securities Act, or under an exemption from such registration available
under the Securities Act, and subject, nevertheless, to the disposition of its
property being at all times within its control.  If any Lender should in the
future decide to dispose of any of the Securities, such Lender understands and
agrees that it may do so only in compliance with the Securities Act and
applicable state securities laws, as then in effect.  Each Lender agrees to the
imprinting of a legend on certificates representing all of the Securities to the
following effect:  “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.”
 
 
52

--------------------------------------------------------------------------------

 
 
6.04 Broker’s, Finder’s or Similar Fees.  Except as set forth in Section 2.02
and Schedule 5.20 hereof, there are no brokerage commissions, finder’s fees or
similar fees or commissions payable in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with it
or any action taken by it.
 
6.05 Governmental Authorization; Third Party Consent.  No approval, consent,
compliance, exemption, authorization, or other action by, or notice to, or
filing with, any Governmental Authority or any other Person in respect of any
Requirement of Law, and no lapse of a waiting period under a Requirement of Law,
is necessary or required in connection with the execution, delivery or
performance by it or enforcement against it of this Agreement or the
transactions contemplated hereby.
 
ARTICLE 7
 
INDEMNIFICATION
 
7.01 Indemnification.  In addition to all other sums due hereunder or provided
for in this Agreement, each Credit Party, jointly and severally, agrees to
indemnify and hold harmless Agent, each Lender and their respective Affiliates
and each of their respective officers, directors, agents, employees,
Subsidiaries, partners, members, attorneys, accountants and controlling persons
(each, an “Indemnified Party”) to the fullest extent permitted by law from and
against any and all losses, claims, damages, expenses (including reasonable
fees, disbursements and other charges of counsel and costs of investigation
incurred by an Indemnified Party in any action or proceeding between any Credit
Party or any of its Subsidiaries and such Indemnified Party (or Indemnified
Parties) or between an Indemnified Party (or Indemnified Parties) and any third
party or otherwise) or other liabilities, losses, or diminution in value
(collectively, “Liabilities”) resulting from or arising out of any breach of any
representation or warranty, covenant or agreement of any Credit Party in this
Agreement, the Notes, the Warrants, or any of the other Transaction Documents,
including the failure to make payment when due of amounts owing pursuant to this
Agreement, the Notes, or any of the other Transaction Documents, on the due date
thereof (whether at the scheduled maturity, by acceleration or otherwise) or any
legal, administrative or other actions (including actions brought by the Agent,
any Lender, any Credit Party, any of its Subsidiaries or any holders of equity
or indebtedness of any Credit Party or any of its Subsidiaries or derivative
actions brought by any Person claiming through or in the name of any Credit
Party or any of its Subsidiaries, proceedings or investigations (whether formal
or informal), or written threats thereof, based upon, relating to or arising out
of any of the Transaction Documents, the transactions contemplated thereby, or
any Indemnified Party’s role therein or in the transactions contemplated
thereby; provided, however, that neither any Credit Party nor any of its
Subsidiaries shall be liable under this Section 7.01 to an Indemnified
Party:  (a) for any amount paid by the Indemnified Party in settlement of claims
by the Indemnified Party without such Credit Party’s consent (which consent
shall not be unreasonably withheld or delayed), (b) to the extent that it is
judicially determined in a final non-appealable judgment that such Liabilities
resulted primarily from the willful misconduct or gross negligence of such
Indemnified Party or (c) to the extent that it is judicially determined in a
final non-appealable judgment that such Liabilities resulted primarily from the
breach by such Indemnified Party of any representation, warranty, covenant or
other agreement of such Indemnified Party contained in this Agreement; provided,
further, that if and to the extent that such indemnification is unenforceable
for any reason, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of such Liabilities which shall be permissible under
Applicable Laws.  In connection with the obligation of the Credit Parties to
indemnify for expenses as set forth above, each Credit Party further agrees,
upon presentation of appropriate invoices containing reasonable detail, to
reimburse each Indemnified Party for all such expenses (including fees,
disbursements and other charges of counsel and costs of investigation incurred
by an Indemnified Party in any action or proceeding between any Credit Party (or
any of its Subsidiaries) and such Indemnified Party (or Indemnified Parties) or
between an Indemnified Party (or Indemnified Parties) and any third party or
otherwise) as they are incurred by such Indemnified Party; provided, however,
that if an Indemnified Party is reimbursed hereunder for any expenses, such
reimbursement of expenses shall be refunded to the extent it is finally
judicially determined that the Liabilities in question resulted primarily from
(i) the willful misconduct or gross negligence of such Indemnified Party or (ii)
the breach by such Indemnified Party of any representation, warranty, covenant
or other agreement of such Indemnified Party contained in this Agreement or any
other Transaction Document.
 
 
53

--------------------------------------------------------------------------------

 
 
7.02 Procedure; Notification.  Each Indemnified Party under this Article 7 will,
promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Credit Parties under this
Article 7, notify the Credit Parties in writing of the commencement
thereof.  The omission of any Indemnified Party so to notify the Credit Parties
of any such action shall not relieve the Credit Parties from any liability which
they may have to such Indemnified Party unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses of the
Credit Parties.  In case any such action, claim or other proceeding shall be
brought against any Indemnified Party and it shall notify the Credit Parties of
the commencement thereof, the Credit Parties shall be entitled to assume the
defense thereof at their own expense, with counsel satisfactory to such
Indemnified Party in its reasonable judgment; provided, however, that, if the
Credit Parties have assumed the defense of any such action, claim or other
proceeding, any Indemnified Party may, at its own expense, retain separate
counsel to participate in such defense.  Notwithstanding the foregoing, in any
action, claim or proceeding in which the Credit Parties, on the one hand, and an
Indemnified Party, on the other hand, is, or is reasonably likely to become, a
party, such Indemnified Party shall have the right to employ separate counsel at
the expense of the Credit Parties and to control its own defense of such action,
claim or proceeding if, in the reasonable opinion of counsel to such Indemnified
Party, a conflict or potential conflict exists between the Credit Parties, on
the one hand, and such Indemnified Party, on the other hand, that would make
such separate representation advisable; provided, however, that in no event
shall the Credit Parties be required to pay fees and expenses under this Article
7 for more than one firm of attorneys in any jurisdiction in any one legal
action or group of related legal actions.  Each Credit Party agrees that it will
not, without the prior written consent of the Lenders, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated hereby (if any Indemnified
Party is a party thereto or has been actually threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of the Lenders and each other Indemnified Party from all liability
arising or that may arise out of such claim, action or proceeding.  Neither any
Credit Party nor any of its Subsidiaries shall be liable for any settlement of
any claim, action or proceeding effected against an Indemnified Party without
their written consent, which consent shall not be unreasonably withheld.  The
rights accorded to Indemnified Parties hereunder shall be in addition to any
rights that any Indemnified Party may have at common law, by separate agreement
or otherwise.
 
 
54

--------------------------------------------------------------------------------

 
 
7.03 Survival.  The obligations of the Credit Parties under this Article 7 shall
survive termination of this Agreement and the Transaction Documents and payment
in full of the Notes.
 
ARTICLE 8
 
AFFIRMATIVE COVENANTS
 
Until the payment in full of all principal of and interest on the Notes and all
other amounts due to the Agent and Lenders under this Agreement and the other
Transaction Documents, including all fees, expenses and amounts due in respect
of indemnity obligations under Article 7, each Credit Party hereby covenants and
agrees with the Agent and Lenders as set forth in this Article 8, provided,
however, that following payment in full of all such amounts, for so long as any
of the Warrant Shares are outstanding and owned by any Lender, each Credit Party
hereby covenants and agrees with the Agent and Lenders only as set forth in (i) 
Sections 8.01(a) and (b) if Parent does not timely file periodic reports with
the SEC which provide the information described in Sections 8.01(a) and (b), and
(ii) Sections 8.13 and 8.17:
 
8.01 Financial Statements and Other Information.  Each Credit Party shall
maintain, and cause each of its Subsidiaries to maintain, a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in conformity with GAAP (it being
understood that monthly financial statements are not required to have footnote
disclosures).  The Credit Parties shall deliver to the Agent each of the
financial statements and other reports described below:
 
(a) Annual Financial Statements.  Furnish Agent within ninety five (95) days
after the end of each fiscal year of the Credit Parties, audited financial
statements of Parent and of Borrower, including statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared on, with respect to each of Parent and Borrower, a
Consolidated Basis and Consolidating Basis, in reasonable detail and complete
and correct in all material respects and reported upon without qualification by
EisnerAmper LLP or another independent certified public accounting firm selected
by the Credit Parties and reasonably satisfactory to Agent (collectively, the
“Accountants”).
 
(b) Quarterly Financial Statements.  Furnish Agent within forty five (45) days
after the end of each fiscal quarter of each fiscal year of Parent, an unaudited
balance sheet of Parent and of Borrower and unaudited statements of income and
stockholders’ equity and cash flow of Parent and of Borrower reflecting results
of operations from the beginning of the fiscal year to the end of such quarter
and for such quarter, all prepared on, with respect to each of Parent and
Borrower, a Consolidated Basis and Consolidating Basis, in reasonable detail and
complete and correct in all material respects, subject to normal and recurring
year-end adjustments that individually and in the aggregate are not material to
the business of Parent and Borrower respectively
 
 
55

--------------------------------------------------------------------------------

 
 
(c) Monthly Financial Statements.  Furnish Agent within thirty (30) days after
the end of each month, an unaudited balance sheet of Parent and of Borrower and
unaudited statements of income and stockholders’ equity and cash flow of the
Credit Parties reflecting results of operations from the beginning of the fiscal
year to the end of such month and for such month, all prepared on, with respect
to each of Parent and of Borrower, a Consolidated Basis and Consolidating Basis,
in reasonable detail and complete and correct in all material respects, subject
to normal and recurring year-end adjustments that individually and in the
aggregate are not material to the Credit Parties’ business.
 
(d) Compliance Certificate.  Together with each delivery of financial statements
pursuant to Sections 8.01(a), 8.01(b) and 8.01(c) above, the Credit Parties
shall deliver or cause to be delivered a fully and properly completed compliance
certificate (in substantially the form attached hereto as Exhibit A (or in such
other form or substance as shall be satisfactory to Agent) and referred to as a
“Compliance Certificate”) signed by the chief executive officer or principal
accounting officer of each Credit Party.
 
(e) Accountants’ Reports.  Promptly upon receipt thereof, each Credit Party
shall deliver copies of all significant reports submitted by the Accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of the Credit
Parties and their Subsidiaries made by the Accountant, including any comment
letter submitted by the Accountant to management in connection with its
services.
 
(f) Management Reports.  Together with each delivery of financial statements of
Parent and of Borrower, and their respective Subsidiaries pursuant to Sections
8.01(a), 8.01(b) and 8.01(c), the Credit Parties will deliver a management
report, which can be in the form of an e-mail (i) summarizing the results of
operations and financial condition of Parent and of the Borrower and their
respective Subsidiaries for the month then ended and the portion of the current
fiscal year then elapsed (or for the fiscal year then ended in the case of year
end financials) and (ii) setting forth in comparative form the corresponding
figures for the corresponding periods of the previous fiscal year and the
corresponding figures from the most recent projections for the current fiscal
year delivered pursuant to subsection 8.01(g) including explanations for any
significant variations.  The information above shall be presented in reasonable
detail and shall be certified by the chief financial officer of each Credit
Party to the effect that such information fairly presents the results of
operations and financial condition of each of Parent and of Borrower on a
Consolidated Basis and Consolidating Basis as at the dates and for the periods
indicated.
 
(g) Projections.  No earlier than sixty (60) days prior nor later than the last
day of each fiscal year beginning with the current fiscal year, the Credit
Parties shall prepare and deliver to Agent projections of the Credit Parties and
their Subsidiaries for the next succeeding fiscal year, on a month to month
basis, including a balance sheet and cash flow statement as at the end of each
quarterly period and income statements and statements of cash flows for each
relevant period and for the period commencing at the beginning of the fiscal
year and ending on the last day of such relevant period.  Such projections shall
be prepared in good faith on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such Authorized
Officer has no reason to question the reasonableness of any material assumptions
on which such projections were prepared.
 
 
56

--------------------------------------------------------------------------------

 
 
(h) SEC Filings/Press Releases.  Promptly after the same are (i) filed, copies
of all financial statements and regular, periodic or special reports which any
Credit Party or Subsidiary may make to, or file with, the Securities and
Exchange Commission or any successor or similar Governmental Authority, (ii)
sent, copies of all financial statements, management reports and reports related
thereto which any Credit Party or Subsidiary sends generally to its shareholders
or other equity holders, and (iii) made available, all press releases to the
public concerning material developments in the business of any of the Credit
Parties or any of their respective Subsidiaries.
 
(i) Material Occurrences.  Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance due to which any financial statements or other reports furnished to
Agent or the Lenders fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of the Parent or Borrower as of the date of such statements; (c) any
accumulated retirement plan funding deficiency which, if such deficiency
continued for two plan years and was not corrected as provided in Section 4971
of the Code, could subject any Credit Party or Subsidiary to a Tax imposed by
Section 4971 of the Code; (d) each and every default by any Credit Party or
Subsidiary which permits the holders of any Indebtedness of any Credit Party or
Subsidiary, the outstanding principal amount of which exceeds $250,000, to
accelerate the maturity of such Indebtedness, including the names and addresses
of the holders of such Indebtedness and the amount of such Indebtedness; and (e)
any other development in the business or affairs of any Credit Party or
Subsidiary which could reasonably be expected to have a Material Adverse Effect;
in each case describing the nature thereof and the action the Credit Party or
such Subsidiary proposes to take with respect thereto.  In addition, the Credit
Parties shall notify Agent in writing promptly of any change in senior
management (which, for purposes hereof, shall include any officer holding the
title of vice president, or the functional equivalent thereof, and any executive
officer holding a more senior title than vice president, or the functional
equivalent thereof), and, in any event (i) if such change arises from a
voluntary termination of employment, or as the result of death or disability of
such officer, such notice shall be given no later than three (3) Business Days
after any Credit Party shall have obtained knowledge (excluding the knowledge of
such officer) of such event and (ii) if such change arises from an involuntary
termination of employment, such notice shall be given no later than the date
that is five (5) Business Days prior to the occurrence of such event, unless the
Credit Parties determine, in the good faith exercise of their commercially
reasonable judgment, that the delay in effectuating such termination due to the
aforedescribed notice obligation would be reasonably likely to have a Material
Adverse Effect, in which case the Credit Parties shall notify Agent in writing
within one (1) Business Day after the occurrence of such involuntary
termination.
 
 
57

--------------------------------------------------------------------------------

 
 
(j) Litigation.  Promptly upon any officer of any Credit Party obtaining
knowledge of (i) the institution of any action, suit, proceeding, governmental
investigation or arbitration against or affecting any Credit Party or any
Subsidiary or any property of any Credit Party or Subsidiary not previously
disclosed by the Credit Parties to the Agent or (ii) any material development in
any action, suit, proceeding, governmental investigation or arbitration at any
time pending against or affecting any Credit Party or Subsidiary or any property
or former property of any Credit Party or Subsidiary which, in each case, could
reasonably be expected to have a Material Adverse Effect, the Credit Parties
will promptly give notice thereof to the Agent and provide such other
information as may be reasonably available to it to enable the Agent, Lenders
and their counsel to evaluate such matter.
 
(k) Subsidiaries.  Not less than fifteen (15) days prior to creating a
Subsidiary or acquiring the Equity Interests in a Person, such that such Person
will become a Subsidiary, the applicable Credit Party shall notify the Agent of
such Credit Party’s or of such Credit Party’s Subsidiary’s intention to create
such Subsidiary or acquire such Equity Interests, and following such notice such
Subsidiary will not be created or acquired until such Credit Party has caused
each Subsidiary to execute a joinder to this Agreement, and the other
Transaction Documents and/or a Guaranty in form and substance satisfactory to
the Agent and Lenders.
 
(l) Notice of Corporate Changes.  The Credit Parties shall provide prompt
written notice to the Agent of any material change after the Closing Date in the
authorized and issued Equity Interests of any Credit Party or any Subsidiary or
any other material amendment to their applicable charter, by laws or other
organizational documents, such notice, in each case, to identify the applicable
jurisdictions, capital structures or amendments, as applicable.
 
(m) Notice of Adverse Events.  Furnish Agent with prompt written notice of (i)
any lapse or other termination of any Consent issued to any Credit Party or any
Subsidiary by any Governmental Authority or any other Person that is material to
the operation of any Credit Party’s or Subsidiary’s business, (ii) any refusal
by any Governmental Authority or any other Person to renew or extend any such
Consent, (iii) copies of any periodic or special reports filed by any Credit
Party or Subsidiary with any Governmental Authority or Person, if such reports
indicate any material change, (iv) copies of any material notices and other
communications from any Governmental Authority or Person which specifically
relate to any Credit Party or Subsidiary or the industry in which they operate,
and (v) the occurrence of any development or event which is reasonably likely to
cause any Credit Party or Subsidiary not to be in compliance in all material
respects with all federal, state and local laws relating to environmental
protection and control and occupational safety and health.
 
(n) ERISA Notices and Requests.  Furnish Agent with immediate written notice in
the event that (i) any Credit Party or any member of the Controlled Group knows
or has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Credit Party or member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Credit Party or any member of the Controlled Group
knows or has reason to know that a material non-exempt prohibited transaction
(as defined in Sections 406 of ERISA and 4975 of the Code) has occurred together
with a written statement describing such transaction and the action which such
Credit Party or member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, (iii) a funding waiver request has been filed with
respect to any Plan together with all communications received by any Credit
Party or any member of the Controlled Group with respect to such request, (iv)
any increase in the benefits of any existing Plan or the establishment of any
new Plan or the commencement of contributions to any Plan to which any Credit
Party or any member of the Controlled Group was not previously contributing
shall occur, (v) any Credit Party or any member of the Controlled Group shall
receive from the PBGC a notice of intention to terminate a Plan or to have a
trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Credit Party or any member of the Controlled Group shall
receive an unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of each such letter; (vii) any Credit Party or any member of the
Controlled Group shall receive a notice regarding the imposition of withdrawal
liability, together with copies of each such notice; (viii) any Credit Party or
any member of the Controlled Group shall fail to make a required installment or
any other required payment under Section 412 of the Code on or before the due
date for such installment or payment; (ix) any Credit Party or any member of the
Controlled Group knows that (a) a Multiemployer Plan has been terminated, (b)
the administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, or (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan.  Without limiting
any of the foregoing, each Credit Party shall provide the Agent with copies of
all of the final documentation related to any transactions whereby any Plan that
is a deferred benefit plan is converted into a Plan that is a defined
contribution plan at least ten (10) days prior to the effectiveness of such
documents and/or the consummation of such transactions.
 
 
58

--------------------------------------------------------------------------------

 
 
(o) Environmental Reports.  Furnish Agent, concurrently with the delivery of the
financial statements referred to in Sections 8.01(a), 8.01(b) and 8.01(c) with a
certificate signed by an Authorized Officer of each Credit Party stating that,
to the best of such Authorized Officer’s knowledge, each Credit Party and
Subsidiary is in compliance in all material respects with all Environmental
Laws.  To the extent any Credit Party or Subsidiary is not in compliance with
the foregoing laws, the certificate shall set forth with reasonable specificity
all areas of non-compliance and the proposed action such Credit Party or
Subsidiary will implement in order to achieve full compliance.
 
(p) Other Information.  With reasonable promptness, each Credit Party shall
deliver such other information and data with respect to such Credit Party or any
of its Subsidiaries as from time to time may be reasonably required by the Agent
or any Lender, including evidence that Borrower is in compliance with the
Separateness Requirements and, without the necessity of any request by the Agent
or any Lender, (a) copies of all environmental audits and reviews, (b) at least
thirty (30) days prior thereto, notice of any Credit Party’s or such
Subsidiary’s opening of any new office or place of business or any Credit
Party’s or such Subsidiary’s closing of any existing office or place of
business, and (c) promptly upon any Credit Party’s learning thereof, notice of
any labor dispute to which any Credit Party or such Subsidiary may become a
party, any strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which any Credit Party
or such Subsidiary is a party or by which any Credit Party or such Subsidiary is
bound.  Promptly upon request therefor by the Agent or any Lender, the Credit
Parties shall deliver such other business or financial data, reports, appraisals
and projections as the Agent or such Lender may reasonably request.
 
 
59

--------------------------------------------------------------------------------

 
 
(q) Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement or any other
Transaction Document.
 
8.02 Preservation of Existence.  Each Credit Party shall, and shall cause each
of its Subsidiaries to:
 
(a) conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in each case in accordance with the terms of
this Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks, in each case that are material to its
business, and take all actions necessary to enforce and protect the validity of
any intellectual property right;
 
(b) keep in full force and effect its existence and comply in all material
respects with Applicable Laws governing the conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect;
and
 
(c) except as otherwise permitted herein, make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof.
 
8.03 Payment of Obligations.  Each Credit Party shall, and shall cause each of
its Subsidiaries to, pay and discharge as the same shall become due and payable,
all their respective obligations and liabilities, including:
 
(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless same are being Properly Contested;
 
(b) all lawful claims which any Credit Party or any of its Subsidiaries is
obligated to pay, which are due and which, if unpaid, might by law become a Lien
upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by the Credit Parties and their Subsidiaries; and
 
(c) pay, discharge or otherwise satisfy at or before maturity (subject, where
applicable, to specified grace periods and, in the case of the trade payables,
to normal payment practices) all its obligations and liabilities of whatever
nature, except when the failure to do so could not reasonably be expected to
have a Material Adverse Effect or when the amount or validity thereof is
currently being Properly Contested, or if a Credit Party, in its reasonable
commercial judgment, determines to delay payments to certain vendors while it is
having bona fide negotiations with such vendors.
 
 
60

--------------------------------------------------------------------------------

 
 
8.04 Compliance with Laws.  Each Credit Party shall comply, and shall cause each
of its Subsidiaries to comply, in all material respects with all Requirements of
Law and with the directions of each Governmental Authority having jurisdiction
over them or their respective business or property (including all applicable
Environmental Laws), including any requirements to clean up, remove, or
remediate Hazardous Materials at any location where necessary to protect human
health or the environment.
 
8.05 Violations.  Each Credit Party shall promptly notify Agent in writing of
any material violation of Applicable Law of any Governmental Authority,
applicable to such Credit Party or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
 
8.06 Board Observer.  Each Credit Party shall give Lenders notice of (in the
same manner as notice is given to directors), and permit three persons
designated by Agent to attend as an observer, all meetings of its Board of
Directors and all executive and other committee meetings of its Board of
Directors and shall provide to Lenders the same information concerning the
Credit Parties and their Subsidiaries, and access thereto, provided to members
of the Credit Parties’ respective Board of Directors and such committees, as
applicable.  The reasonable travel expenses incurred by any such designees of
Lenders in attending any board or committee meetings shall be reimbursed by the
Credit Parties; provided, that the Credit Parties will not be required to permit
a person designated by Lenders to attend, as an observer, any committee meeting
of its Board of Directors or provide information to Lenders as provided to such
committees, unless the Lender has executed a confidentiality agreement
satisfactory to Lender in its reasonable determination, or in the event the
Board of Directors of the Credit Parties reasonably determines that a conflict
of interest may exist between Agent and the Credit Parties.
 
8.07 Inspection.  Each Credit Party will permit, and will cause each of its
Subsidiaries to permit, representatives of the Agent to visit and inspect any of
their respective properties, to examine their respective corporate, financial
and operating records and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably requested,
upon reasonable advance notice; provided, however, that no such inspection,
examination or inquiry, the failure to conduct same, nor any knowledge of the
Agent, including any knowledge obtained by the Agent in connection with any such
inspection, investigation or inquiry, shall constitute a waiver of any rights
the Agent and Lenders may have under any representation, warranty, covenant,
term or agreement under any of the Transaction Documents.
 
8.08 Maintenance of Properties.  Each Credit Party shall maintain or cause to be
maintained, and shall cause its Subsidiaries to maintain or cause to be
maintained, in good repair, working order and condition all material properties
used in their respective businesses and will make or cause to be made, and shall
cause its Subsidiaries to make or cause to be made, all appropriate repairs,
renewals and replacements thereof.
 
 
61

--------------------------------------------------------------------------------

 
 
8.09 Insurance.  Subject to Section 8.18 (e), each Credit Party and its
Subsidiaries will maintain or cause to be maintained with financially sound and
reputable insurers that have a rating of “A” or better as established by Best’s
Rating Guide (or an equivalent rating with such other publication of a similar
nature as shall be in current use), the life insurance policy required by
Section 8.17 and public liability and property damage insurance with respect to
their respective businesses and properties against loss or damage of the kinds
customarily carried or maintained by a company of established reputation engaged
in similar businesses and in amounts acceptable to Agent and will deliver
evidence thereof to Agent.  Without limiting the foregoing, subject to Section
8.18(d), each Credit Party and its Subsidiaries have established and shall
maintain at all times (a) business interruption insurance in an amount
satisfactory to the Agent and (b) products liability insurance coverage for the
Credit Parties in amounts satisfactory to the Agent.  All such insurance
policies shall provide that Agent shall be named as an additional insured or
loss payee, as applicable and that such insurance policies may not be canceled
unless the insurance carrier gives at least 30 days prior written notice of such
cancellation to Agent.  If any Credit Party fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
upon notice to such Credit Party, may obtain such insurance and pay the premium
therefor on behalf of such Credit Party, and such expenses so paid shall be part
of the Obligations.
 
8.10 Books and Records.  Each Credit Party shall keep, and shall cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of such Credit Party and each of its Subsidiaries in accordance with
GAAP consistently applied to the Credit Parties and their Subsidiaries taken as
a whole.
 
8.11 Use of Proceeds.
 
(a) The Credit Parties shall use (and have used) the proceeds of the sale of the
Notes only for the purposes stated in the Prior Securities Purchase Agreements.
 
(b) No proceeds of the Notes have been or will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock.  Neither the sale of any Securities nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.
 
8.12 Standards of Financial Statements.  The Credit Parties shall cause all
financial statements referred to in Sections 8.01(a), (b), (c) and (h), as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments and the absence of footnotes) and to be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein (except as concurred in by such reporting accountants or
officer, as the case may be, and disclosed therein).
 
 
62

--------------------------------------------------------------------------------

 
 
8.13 [Intentionally Omitted].
 
8.14 New Real Property.  If any Credit Party acquires at any time or times
hereafter any fee simple interest in real property, then within ninety (90) days
of the acquisition thereof such Credit Party shall execute and deliver to Agent,
as additional security and Collateral for the obligations, deeds of trust,
security deeds, mortgages or other collateral assignments reasonably
satisfactory in form and substance to Agent and its counsel (herein collectively
referred to as “New Mortgages”) covering such real property.  The New Mortgages
shall be duly recorded (at the Credit Parties’ expense) in each office where
such recording is required to constitute a valid lien on the real property
covered thereby.  In respect of any New Mortgage, Credit Parties shall deliver
to Agent, at Credit Parties’ expense, mortgagee title insurance policies issued
by a title insurance company reasonably satisfactory to Agent, which policies
shall be in form and substance reasonably satisfactory to Agent and shall insure
a valid lien in favor of Agent on the property covered thereby, subject only to
Permitted Liens and those other exceptions reasonably acceptable to Agent and
its counsel.  Credit Parties shall also deliver to Agent such other usual and
customary documents, including ALTA surveys of the real property described in
the New Mortgages, as Agent and its counsel may reasonably request relating to
the real property subject to the New Mortgages.
 
8.15 Control Agreements; Cash Management Systems.
 
(a) Subject to Section 8.18(b), each Credit Party and each of its Subsidiaries
shall have entered into a Control Agreement with the applicable depository,
securities intermediary or commodities intermediary with respect to each
deposit, securities, commodity or similar account maintained by such Credit
Party or Subsidiary on the Closing Date.  Concurrently with the opening of any
new deposit, securities, commodity or similar account by any Credit Party or any
of its Subsidiaries after the Closing Date, such Credit Party or Subsidiary
shall enter into a Control Agreement with the applicable depository, securities
intermediary or commodities intermediary with respect to such
account.  Notwithstanding the foregoing, this Section 8.15(a) shall not apply to
(i) any payroll account so long as such payroll account is a zero balance
account, or (ii) withholding Tax, employee benefits and similar fiduciary
accounts. After the occurrence and during the continuation of an Event of
Default, the Agent shall be entitled to deliver a notice to any financial
institution that is party to a Control Agreement of its exercise of control over
any deposit, securities, commodity or other account subject to such Control
Agreement.
 
(b) Each Credit Party shall provide the Lenders with electronic access at all
times to each of its and its Subsidiaries’ depositary, securities intermediary
or commodities intermediary accounts so that the Lenders may monitor the
activity in such accounts.
 
8.16 Collateral Access Agreements. The Credit Parties have obtained Collateral
Access Agreements from the lessors of the leased premises at 155 Willowbrook
Boulevard, Wayne, New Jersey 07470 and 3565 Piedmont Road, Atlanta, Georgia
33309.  Each Credit Party shall, with respect to each lease entered into
following the Closing Date for leased property where books and records of
accounts or Collateral with an original book value greater than $100,000 is
stored or located, use commercially reasonable efforts to obtain a Collateral
Access Agreement from the lessor of such leased property in connection with
entering into such lease.
 
 
63

--------------------------------------------------------------------------------

 
 
8.17 Key-Man Life Insurance. The Credit Parties shall maintain a $3,000,000
key-man life insurance policy with respect to the life of Matthew Rosen.
 
8.18 Post Closing Covenants.
 
(a) The Credit Parties shall use their commercially reasonable efforts to obtain
a Collateral Access Agreement from the lessor of each lease existing on the
Closing Date for premises where books and records of accounts or Collateral with
an original book value greater than $100,000 is stored or located.
 
(b) Within 45 days following the Closing Date (or such longer period as Agent
may agree to in its sole discretion), the Lenders shall have received duly
executed Control Agreements with respect to each deposit, securities, commodity
or similar account maintained by any Credit Party or any Subsidiary, including
the Initial Fidelity Entities, on the Closing Date.
 
(c) The Credit Parties covenant and agree that if, within one (1) year from
August 28, 2015, any Warrant Shareholder sells its Warrant Shares as a result of
a merger or other transaction not initiated by such Warrant Shareholder, then
the Credit Parties shall pay to each such Warrant Shareholder an amount equal to
20% of the gain realized by such Warrant Shareholder as a result of its sale of
such Warrant Shares. The amount of gain shall be calculated by each Warrant
Shareholder and shall be paid upon the closing of the merger or such other
transaction.  The obligations contained in this section 8.18(c) shall survive
the termination of this Agreement and the Transaction Documents and payment in
full of the Notes.
 
(d) Concurrently with the occurrence of the Second Closing Date (as defined in
the Fidelity Acquisition Agreement (as in effect on the Closing Date)), FTL and
the other Credit Parties shall execute and deliver to the Agent a Joinder
Agreement in the form of Exhibit C, and deliver to Agent revised schedules to
this Agreement and to the Pledge Agreement which reflect the ownership of FTL by
Borrower and all certificates representing all Equity Interests being pledged
pursuant thereto and related undated powers duly executed in blank, which
certificates and powers may be, subject to the Subordination Agreement,
delivered to the First Lien Agent for the benefit of the Lenders, as required
thereby. In addition, FTL shall deliver to the Agent all other Transaction
Documents, duly executed by the parties thereto and true, complete and correct
copies of such other agreements, schedules, exhibits, certificates, documents,
financial information and filings as the Agent may request in connection with or
relating to the transactions contemplated hereby, all in form and substance
satisfactory to the Agent, including without limitation the Questionnaire and
the documents and certificates executed or delivered by the Initial Fidelity
Entities on the Closing Date referred to in Article 3.
 
(e) FANL, FCL, FVS and FANI shall maintain their present insurance coverages in
effect until not later than the expiration date of the existing policies and
shall at all times thereafter maintain such insurances as required by and shall
otherwise comply with Section 8.09.
 
 
64

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
NEGATIVE COVENANTS
 
Until the payment in full of all principal of and interest on the Notes and all
other amounts due to the Agent and Lenders under this Agreement and the other
Transaction Documents, including all fees, expenses and amounts due at such time
in respect of indemnity obligations under Article 7, each Credit Party covenants
and agrees with the Agent and Lenders as set forth in this Article 9:
 
9.01 Fundamental Changes; Consolidations, Mergers and Acquisitions; Asset
Sales.  No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly: (a) enter into any merger,
consolidation or other reorganization with or into any other Person or acquire
all or a substantial portion of the assets or Equity Interests of any Person or
permit any other Person to consolidate with or merge with it (other than the
merger of PingTone and BVX with and into NBS and the consummation of the Target
Transactions), or (b) sell, lease, transfer or otherwise dispose of any of its
properties or assets, except dispositions of inventory in the Ordinary Course of
Business.
 
9.02 Creation of Liens.  No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, directly or indirectly, create or suffer to exist
any Lien or transfer upon or against any of its property or assets now owned or
hereafter acquired, except Permitted Liens, including Liens disclosed on
Schedule 9.02.
 
9.03 Guarantees.  No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to, directly or indirectly become liable upon the obligations
or liabilities of any Person by assumption, endorsement or guaranty thereof or
otherwise (other than to Lenders) except (a) guarantees made in the Ordinary
Course of Business up to an aggregate amount of $300,000, and (b) the
endorsement of checks in the Ordinary Course of Business.
 
9.04 Investments.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, directly or indirectly make any Investments, except:
 
(a) investments in Cash and Cash Equivalents;
 
(b) investments existing on the Closing Date as set forth on Schedule 9.04
hereto;
 
(c) investments in wholly-owned Subsidiaries of such Credit Party created or
acquired after the Closing Date, to the extent permitted hereunder;
 
(d) loans permitted by Section 9.05
 
(e) the Target Transactions;
 
 
65

--------------------------------------------------------------------------------

 
 
(f) investments by the Credit Parties and their respective Subsidiaries in
Capital Expenditures permitted to be made pursuant to Section 9.15(c).
 
9.05 Loans.  No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly make or have outstanding advances, loans
or extensions of credit to any Person, including any Subsidiary or Affiliate,
except for (a) the extension of commercial trade credit in connection with the
sale of inventory in the Ordinary Course of Business and (b) loans to employees
of the Credit Parties in the Ordinary Course of Business not to exceed, in the
aggregate, $25,000 at any time outstanding.
 
9.06 Restricted Payments.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly declare, pay or make
any Restricted Payments.
 
9.07 Indebtedness.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, directly or indirectly create, incur, assume or suffer
to exist any Indebtedness except:
 
(a) trade debt incurred in the Ordinary Course of Business;
 
(b) the Indebtedness created under this Agreement;
 
(c) Indebtedness for Capital Expenditures permitted under Section 9.15(c),
including Purchase Money Indebtedness and indebtedness incurred under Capital
Lease Obligations, in each case incurred in connection with such Capital
Expenditures, in an aggregate amount not to exceed $500,000 per year for all
Credit Parties and their respective Subsidiaries;
 
(d) Indebtedness disclosed on Schedule 9.07 including up to $7,000,000 aggregate
amount of Indebtedness at any time in respect of equipment financing leases, and
any extension, renewal or refinancing thereof; provided that in connection with
any such extension, renewal or refinancing: (i) the aggregate principal amount
of such Indebtedness is not increased, (ii) the scheduled maturity date of such
Indebtedness is not shortened, (iii) the covenants or defaults are not
materially more restrictive or more onerous than analogous provisions in the
documentation of such Indebtedness as in effect on the Closing Date;
 
(e) Indebtedness under any Swap Contracts reasonably acceptable to Agent;
 
(f) guaranty obligations permitted pursuant to Section 9.03 hereof;
 
(g) Indebtedness owing or that may become owing to Prestige Capital Corporation
or a replacement institutional lender (the “Working Capital Lender”), with
respect to a working capital revolving line of credit provided to Parent (the
“Working Capital Agreement”) not to exceed $3,000,000 at any one time
outstanding (the “Working Capital Debt”) and secured by Liens (“Working Capital
Liens”) granted by Parent in favor of the Working Capital Lender which are first
priority security interests on accounts receivable and other assets of Parent
(excluding in any event, any Lien on any Equity Interests of any
Subsidiary);  and
 
 
66

--------------------------------------------------------------------------------

 
 
(h) the First Lien Indebtedness; provided that the aggregate principal amount
thereof shall not exceed the Bank Debt Limit (as such term is defined in the
Subordination Agreement).
 
9.08 Nature of Business.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, substantially change the nature of the
business in which it is presently engaged, or except as specifically permitted
hereby purchase or invest, directly or indirectly, in any assets or property
other than in the Ordinary Course of Business and where such assets or property
are useful in, necessary for and are to be used in its business as presently
conducted.
 
9.09 Transactions with Affiliates.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except for
(i) transactions in the Ordinary Course of Business, entered into on an
arm’s-length basis on fair and reasonable terms no less favorable than terms
which would have been obtainable from a Person other than an Affiliate; (ii) the
payment of customary and reasonable directors’ fees to directors who are not
employees of the Credit Parties or any Affiliate of the Credit Parties as well
as the payment of their reasonable out-of-pocket expenses incurred in performing
their directorial duties and the payment of indemnities owing to them as
directors; or (iii) certain loans by Affiliates to Parent as indicated in
Schedule 9.07.
 
9.10 Leases.  No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly enter as lessee into any lease
arrangement for real or personal property (unless capitalized and permitted
under Section 9.15(c) hereof) if after giving effect thereto, aggregate annual
rental payments for all leased property, whether real or personal, would exceed
$250,000 in any one fiscal year in the aggregate for all Credit Parties and
their respective Subsidiaries, other than renewals of existing leases and
replacement leases on terms consistent with the lease it is replacing.
 
9.11 Subsidiaries; Partnerships; Joint Ventures.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, form any Subsidiary (other
than a Subsidiary, the formation of which shall have been consented to in
advance in writing by the Required Lenders), or enter into any partnership,
joint venture or similar arrangement unless consented to by Required Lenders.
 
9.12 Fiscal Year and Accounting Changes.  No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly maintain a
fiscal year other than a year ending on December 31, or make any change (i) in
accounting treatment and reporting practices except as required by GAAP or (ii)
in Tax reporting treatment except as required by Applicable Law.
 
9.13 Amendment of Organizational Documents.  From and after the Closing Date, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
amend, modify or waive any material term or material provision of its
Organization Documents except as required by Applicable Law.
 
 
67

--------------------------------------------------------------------------------

 
 
9.14 Limitation on Modifications of Indebtedness; Modifications of Certain Other
Agreements; Etc.
 
  No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, (i) amend or modify, or permit the amendment or modification
of, any provision of the Indebtedness described in Section 9.07 hereto or of any
agreement (including any purchase agreement, indenture, loan agreement or
security agreement) relating thereto other than any amendments or modifications
to such Indebtedness which do not in any way adversely affect the interests of
the Lenders and are otherwise permitted under Section 9.07, (ii) make (or give
any notice in respect thereof) any voluntary or optional payment or prepayment
on or redemption or acquisition for value of, or any prepayment or redemption as
a result of any asset sale, change of control or similar event of, any
Indebtedness which is contractually subordinated to the Notes, or (iii) amend or
modify, or permit the amendment or modification of, any provision of (A) the
Working Capital Agreement except as permitted by the Working Capital
Intercreditor Agreement, (B) Seller Notes, except as permitted by the Seller
Subordination Agreement, (C) the Rosen Note, except as permitted by the Rosen
Subordination Agreement, or (D) the First Lien Credit Documents, except as
permitted by the Subordination Agreement, respectively.
 
9.15 Financial Covenants.
 
(a) Borrower Leverage Ratio.  The Borrower shall maintain, and shall cause its
Subsidiaries to maintain, a Leverage Ratio, as of and for each period of four
consecutive fiscal quarters, of not greater than 4.75:1.00 through December 31,
2016 and 4.50:1.00 thereafter.
 
(b) Borrower Fixed Charge Coverage.  The Borrower shall maintain, and shall
cause each of its Subsidiaries to maintain, a Fixed Charge Coverage Ratio, as of
and for each period of four consecutive fiscal quarters, of not less than
1.20:1.00.
 
(c) Borrower Capital Expenditures.  The Borrower shall not, and shall cause its
Subsidiaries not to, contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
in excess of $4,500,000.
 
(d) Borrower Minimum Adjusted EBITDA.  The Borrower shall not permit its
Adjusted EBITDA, measured as of the last day of each period of four consecutive
fiscal quarters, to be less than $13,000,000.
 
Compliance with the covenants in this Section 9.15 shall be determined on a
Consolidated Basis in accordance with GAAP consistently applied, unless
explicitly stated otherwise.
 
For purposes of calculating the covenants in this Section 9.15, any Acquisition,
including the Target Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that has been made either (i) during the
applicable period or (ii) subsequent to such period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, shall be calculated on a pro forma basis (including pro forma adjustments
arising out of anticipated synergies, cost savings and other events directly
attributable to such Acquisition that are factually supportable and are expected
to have a continuing effect), in form and substance (including with respect to
any pro forma adjustments) satisfactory to Agent in its reasonable discretion,
assuming that such Acquisition (and any increase or decrease in Adjusted EBITDA
and the component financial definitions used therein attributable to such
Acquisition) had occurred on the first day of the applicable period.
 
 
68

--------------------------------------------------------------------------------

 
 
9.16 Compliance with ERISA.  No Credit Party shall, nor shall any Credit Party
permit any of its Subsidiaries, to (x) maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.22, (ii) engage, or permit
any member of the Controlled Group to engage, in any non-exempt “prohibited
transaction”, as that term is defined in section 406 of ERISA and Section 4975
of the Code; (iii) incur, or permit any member of the Controlled Group to incur,
any “accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Credit Party or any member of the Controlled Group or the
imposition of a lien on the property of any Credit Party or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.22, (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Lenders of the occurrence of
any Termination Event, (viii) fail to comply, or permit a member of the
Controlled Group to fail to comply, with the requirements of ERISA or the Code
or other Applicable Laws in respect of any Plan , (ix) fail to meet, or permit
any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.
 
9.17 Prepayment of Indebtedness.  No Credit Party shall, nor shall any Credit
Party permit any of its Subsidiaries to, at any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders or,  subject to the Subordination
Agreement, the First Lien Indebtedness), or repurchase, redeem, retire or
otherwise acquire any Indebtedness (other than to Lenders or, subject to the
Subordination Agreement, the First Lien Indebtedness).
 
9.18 Anti-Terrorism Laws.  No Credit Party shall, nor shall any Credit Party
permit any Affiliate or agent to: (a) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order No. 13224 and (c) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order No. 13224, the
USA Patriot Act or any other Anti-Terrorism Law.  Each Credit Party shall
deliver to Agent any certification or other evidence reasonably requested from
time to time by Agent, in its sole discretion, confirming such Credit Party’s
compliance with this Section.
 
 
69

--------------------------------------------------------------------------------

 
 
9.19 Trading with the Enemy Act.  No Credit Party shall nor shall any Credit
Party permit any of its Subsidiaries to engage in any business or activity in
violation of the Trading with the Enemy Act.
 
9.20 Additional Negative Pledges.  No Credit Party shall, nor shall any Credit
Party permit any of its Subsidiaries, to create or otherwise cause or suffer to
exist or become effective, directly or indirectly, (i) any prohibition or
restriction (including any agreement to provide equal and ratable security to
any other Person) on the creation or existence of any Lien upon the assets of
any Credit Party or any of its Subsidiaries, other than Permitted Liens or
(ii) any contractual obligation (other than the Subordination Agreement) which
may restrict or inhibit Agent’s rights or ability to sell or otherwise dispose
of the Collateral or any part thereof after the occurrence of an Event of
Default.
 
ARTICLE 10
 
PRINCIPAL PAYMENTS
 
10.01 Optional Prepayment.  The Borrower may prepay the outstanding principal
amount (together with accrued Interest) on the Notes as follows:
 
(a) The Borrower may, at its option, at any time upon notice given to Agent as
provided in Section 10.01(b), unless such notice is waived by the Required
Lenders, prepay all or any portion of the principal amount of any of the Notes,
by payment to the Lenders, of an amount equal to the redemption prices (the
“Optional Redemption Prices”) set forth below (expressed as a percentage of the
outstanding principal amount being prepaid, from time to time) together with
Interest accrued and unpaid on the principal amount of the Notes so prepaid
through the date fixed for such prepayment, and reasonable out-of-pocket costs
and expenses (including reasonable fees, charges and disbursements of counsel),
if any, associated with such prepayment; provided, however, that each payment of
less than the full outstanding balance of the principal amount of the Notes
shall be in an aggregate amount of not less than $250,000 or integral multiples
of $100,000 in excess thereof.  If such prepayment is to be made by the Borrower
to the Lenders during any Loan Year set forth below, the Optional Redemption
Price shall be determined based upon the percentage indicated below for such
Loan Year multiplied by the principal amount which is being prepaid:
 
Loan Year
 
Optional Redemption Price
1
 
104%
2
 
103%
Thereafter
 
100%

 
(b) The Borrower shall give written notice of prepayment of the Notes pursuant
to this Section 10.01 not less than 10 nor more than 60 days prior to the date
fixed for such prepayment.  Such notice of prepayment pursuant to this Section
10.01 shall be given in the manner specified in Section 12.02 of this
Agreement.  Upon notice of prepayment pursuant to this Section 10.01 being given
by the Borrower, the Borrower covenants and agrees that it will prepay, on the
date therein fixed for prepayment, the Notes or the portion thereof so called
for prepayment, at the applicable Optional Redemption Price set forth above with
respect to the principal amount or the portion thereof so called for prepayment,
together with Interest accrued and unpaid thereon to the date fixed for such
prepayment, and the costs and expenses referred to in Section 10.01(a).
 
 
70

--------------------------------------------------------------------------------

 
 
(c) Any optional prepayment under this Section 10.01 shall include payment of
accrued Interest on the principal amount of the Notes so prepaid and shall be
applied first to all costs, expenses and indemnities payable under this
Agreement, then to payment of default interest, if any, then to accrued but
unpaid Interest, if any, and thereafter to the principal amount.
 
10.02 Mandatory Prepayments.
 
(a) Liquidity Event.  Upon the occurrence of a Liquidity Event (as hereinafter
defined), the Borrower shall, prepay the outstanding principal amount of all
Notes in accordance with the redemption prices (the “Mandatory Redemption
Prices”) set forth below (expressed as a percentage of the outstanding principal
amount being prepaid), together with Interest accrued and unpaid on the
outstanding principal amount of the Notes so prepaid through the date of such
prepayment and reasonable out-of-pocket costs and expenses (including reasonable
fees, charges and disbursements of counsel), if any, associated with such
prepayment.  If a Liquidity Event shall occur during any Loan Year set forth
below, the Mandatory Redemption Price shall be determined based upon the
percentage indicated below for such Loan Year multiplied by the principal amount
which is being prepaid.  For the purposes hereof, “Liquidity Event” means (i)
the occurrence of a Change of Control, or (ii) the liquidation, dissolution or
winding up of Parent or Borrower or of one or more of Parent’s Subsidiaries
that, individually or in the aggregate, constitute a material part of the
business, operations or assets of the Credit Parties and all of their respective
Subsidiaries, taken as a whole.
 
Loan Year
 
Mandatory Redemption Price
1
 
104%
2
 
103%
Thereafter
 
100%

 
(b) Notice.  The Borrower shall give written notice to the Agent of any
mandatory prepayment pursuant to Section 10.02(a) at least five (5) Business
Days prior to the date of such prepayment.  Such notice shall be given in the
manner specified in Section 12.02 of this Agreement.
 
10.03 Scheduled Payments.  The principal amount of the Series A Notes shall be
paid in installments of $20,508.27 each, together with accrued and unpaid
Interest, on each Interest Payment Date. The remaining balance of the principal
amount of the Series A Notes shall be paid in full, together with accrued and
unpaid Interest, on the Maturity Date.   The principal amount of the Series B
Notes and the principal amount of the Series C Notes shall be paid in full,
together with accrued and unpaid Interest, on the Maturity Date.  The principal
amount of the Series D Notes shall be paid in installments of $36,640.08 each,
together with accrued and unpaid Interest, on each Interest Payment Date. The
remaining balance of the principal amount of the Series D Notes shall be paid in
full, together with accrued and unpaid Interest, on the Maturity Date.  The
principal amount of the Series E Notes shall be paid in full, together with
accrued and unpaid Interest, on the Maturity Date. The principal amount of the
Series F Notes shall be paid in full, together with accrued and unpaid Interest,
on the Maturity Date.
 
 
71

--------------------------------------------------------------------------------

 
 
10.04 Application of Payments.
 
(a) Upon any payment or prepayment of Series A Notes pursuant to any provision
of this Agreement, the principal amount so paid or prepaid shall be allocated to
all Series A Notes at the time outstanding pro rata (based upon the proportion
of the respective outstanding principal amount of the Series A Notes) until such
Series A Notes have been paid in full.
 
(b) Upon any payment or prepayment of Series B Notes pursuant to any provision
of this Agreement, the principal amount so paid or prepaid shall be allocated to
all Series B Notes at the time outstanding pro rata (based upon the proportion
of the respective outstanding principal amount of the Series B Notes) until such
Series B Notes have been paid in full.
 
(c) Upon any payment or prepayment of Series C Notes pursuant to any provision
of this Agreement, the principal amount so paid or prepaid shall be allocated to
all Series C Notes at the time outstanding pro rata (based upon the proportion
of the respective outstanding principal amount of the Series C Notes) until such
Series C Notes have been paid in full.
 
(d) Upon any payment or prepayment of Series D Notes pursuant to any provision
of this Agreement, the principal amount so paid or prepaid shall be allocated to
all Series D Notes at the time outstanding pro rata (based upon the proportion
of the respective outstanding principal amount of the Series D Notes) until such
Series D Notes have been paid in full.
 
(e) Upon any payment or prepayment of Series E Notes pursuant to any provision
of this Agreement, the principal amount so paid or prepaid shall be allocated to
all Series E Notes at the time outstanding pro rata (based upon the proportion
of the respective outstanding principal amount of the Series E Notes) until such
Series E Notes have been paid in full.
 
(f) Upon any payment or prepayment of Series F Notes pursuant to any provision
of this Agreement, the principal amount so paid or prepaid shall be allocated to
all Series F Notes at the time outstanding pro rata (based upon the proportion
of the respective outstanding principal amount of the Series F Notes) until such
Series F Notes have been paid in full
 
(g) Payments of the principal amount of each Note to each Lender shall be made
to the same account and in the same manner as provided in Section 2.06(a).
 
 
72

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
EVENTS OF DEFAULT; REMEDIES
 
11.01 Events of Default.  An “Event of Default” shall occur if:
 
(a) any Credit Party shall default in the payment of the principal amount of the
Notes, when and as the same shall become due and payable, whether at maturity or
at a date fixed for payment or prepayment or by acceleration or otherwise; or
 
(b) any Credit Party shall default in the payment of any installment of Interest
or any other amount due under this Agreement or the Notes (other than as set
forth in clause (a) of this Section 11.01) according to its terms, when and as
the same shall become due and payable and such default shall continue for a
period of three days after the due date for the payment thereof; or
 
(c) any Credit Party or any of its Subsidiaries shall default in the due
observance or performance of any covenant to be observed or performed pursuant
to Sections 8.01, 8.02, 8.03, 8.08, 8.15, 8.16, 8.17, 8.18 or Articles 9 or 16
of this Agreement; or
 
(d) any Credit Party or any of its Subsidiaries shall default in the due
observance or performance of any other covenant, condition or agreement on the
part of such Credit Party or such Subsidiary to be observed or performed
pursuant to the terms hereof or any of the Transaction Documents (other than
those referred to in clauses (a), (b) or (c) of this Section 11.01), and such
default shall continue for fifteen (15) days after the earliest of (A) if any
Credit Party has knowledge of such default, the date such Credit Party is
required pursuant to the Transaction Documents or otherwise to give notice
thereof to the Agent or Lenders (whether or not such notice is actually given)
or (B) the date of written notice thereof, specifying such default, shall have
been given to the Credit Parties by Agent or any Lender; or
 
(e) any representation, warranty or certification made by or on behalf of any
Credit Party or any of its Subsidiaries in this Agreement, the Notes, the
Transaction Documents or in any certificate or other document delivered pursuant
hereto or thereto shall have been incorrect in any material respect (without
duplication of any materiality qualification therein) when made; or
 
(f) any event or condition shall occur that results in the acceleration of the
maturity of any Indebtedness of any Credit Party or any of its Subsidiaries in
an amount in excess of $150,000 for any Credit Party or its Subsidiaries or
$250,000 for all Credit Parties and their respective Subsidiaries, or any
default shall occur by any Credit Party under the Working Capital Agreement or
the First Lien Credit Documents, in each case which the Credit Parties fail to
cure within any applicable cure period; or
 
(g) any uninsured damage to or loss, theft or destruction of any assets of any
Credit Party or any of its Subsidiaries shall occur that is in excess of
$250,000 in the aggregate for all Credit Parties and Subsidiaries; or
 
 
73

--------------------------------------------------------------------------------

 
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (A) relief in
respect of any Credit Party or any of its Subsidiaries, or of a substantial part
of any of their respective property or assets, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (B) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Party or any of its Subsidiaries, or for a substantial part of
any of their respective property or assets, or (C) the winding up or liquidation
of any Credit Party or any of its Subsidiaries; and such proceeding or petition
shall continue undismissed for sixty (60) days, or an order or decree approving
or ordering any of the foregoing shall be entered; or
 
(i) any Credit Party or any of its Subsidiaries shall (A) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar Applicable Law, (B)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (h)
of this Section 11.01, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official, for
a substantial part of its property or assets, (D) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (E)
make a general assignment for the benefit of creditors, (F) become unable, admit
in writing its inability or fail generally to pay its debts as they become due,
or (G) take any action for the purpose of effecting any of the foregoing; or
 
(j) one or more judgments for the payment of money in an aggregate amount in
excess of $150,000 shall be rendered against any Credit Party or any of its
Subsidiaries or in excess of $250,000 for all Credit Parties and their
respective Subsidiaries (in either case, except to the extent covered by
insurance as to which the insurance company has acknowledged coverage) and the
same shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Credit Party or
any of its Subsidiaries to enforce any such judgment; or
 
(k) any Credit Party or any of its Subsidiaries shall commence legal action
challenging the validity and binding effect of any provision of any of the
Transaction Documents or any of the Transaction Documents shall for any reason
(except to the extent permitted by its express terms) cease to be effective or,
if in the case of the Transaction Documents intended to provide a Lien in favor
of the Agent or any Lender, fail to create a valid and perfected first priority
Lien (except for the Liens in favor of the holders of the First Lien
Indebtedness, but subject to the Subordination Agreement, and Permitted Liens
that by operation of law would take priority) on, or security interest in, any
of the Collateral purported to be covered; or
 
(l) unless otherwise waived or consented to by the Required Lenders in writing,
the subordination provisions relating to any Indebtedness subordinated to the
Indebtedness pursuant to the Notes and the Agreement (collectively, the
“Subordination Provisions”) shall fail to be enforceable by the Agent and the
Lenders in accordance with the terms thereof, or the monetary obligations
pursuant to the Notes and this Agreement shall fail to constitute “Senior Debt”
(or similar term) referring to such obligations; or any Credit Party shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions exist for the benefit of the Agent and the Lenders or
(iii) that all payments of principal of or premium and interest on the such
subordinated Indebtedness, or realized from the liquidation of any property of
any Credit Party or Subsidiary, shall be subject to any of such Subordination
Provisions; or any Credit Party shall make any Subordinated Debt Payment not
permitted by the applicable subordination agreement; or
 
 
74

--------------------------------------------------------------------------------

 
 
(m) [reserved]; or
 
(n) the occurrence of any event or condition that could reasonably be expected
to have a Material Adverse Effect.
 
11.02 Acceleration and Remedies.  If an Event of Default occurs under Section
11.01(h) or (i), then the outstanding principal amount of and all accrued
Interest on the Notes shall automatically become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived.  If any other Event of Default occurs and is
continuing, Agent may, and at the request of the Required Lenders shall, by
written notice to the Credit Parties, declare the principal amount of and
accrued Interest on the Notes to be immediately due and payable.  Upon any such
declaration, such principal amount and Interest shall become immediately due and
payable.  The Required Lenders may rescind an acceleration and its consequences
if all existing Events of Default have been cured or waived, except nonpayment
of principal or Interest that has become due solely because of the acceleration,
and if the rescission would not conflict with any judgment or decree.  Any
notice or rescission shall be given in the manner specified in Section 12.02
hereof.  Upon the occurrence of an Event of Default, Agent shall have the right
to exercise any and all rights and remedies provided for herein, under any of
the other Transaction Documents, under the UCC and at law or equity generally,
including the right to foreclose the security interests granted and to realize
upon any Collateral by any available judicial procedure and/or to take
possession of and sell any or all of the Collateral with or without judicial
process.
 
11.03 Application of Proceeds.  Notwithstanding any other provisions of this
Agreement to the contrary, after the occurrence and during the continuance of an
Event of Default, all amounts collected or received by the Agent on account of
the Notes or any other amounts outstanding under any of the Transaction
Documents or in respect of the Collateral may, at Agent’s discretion, or shall,
at the direction of the Required Lenders, be paid over or delivered as follows:
 
(a) FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the other
Transaction Documents;
 
(b) SECOND, to the payment of any fees owed to the Agent;
 
 
75

--------------------------------------------------------------------------------

 
 
(c) THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement or the other
Transaction Documents;
 
(d) FOURTH, to the payment of all accrued fees and Interest which has not been
included in the principal amount, in respect of the Notes, this Agreement or the
other Transaction Documents;
 
(e) FIFTH, to the payment of the principal amount of the Notes, pro rata, until
paid in full;
 
(f) SIXTH, to all other obligations which shall have become due and payable
under the Transaction Documents or otherwise and not repaid pursuant to clauses
“FIRST” through “FIFTH” above; and
 
(g) SEVENTH, the balance, if any, to whoever may be lawfully entitled to receive
such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion of the principal amount of the
Notes held by such Lender bears to the aggregate then outstanding principal
amount of the Notes) of amounts available to be applied pursuant to clauses
“FOURTH”, “FIFTH” and “SIXTH” above.
 
ARTICLE 12
 
MISCELLANEOUS
 
12.01 Survival of Representations and Warranties.  All of the representations
and warranties made herein shall survive the execution and delivery of this
Agreement, any investigation by or on behalf of the Agent or any Lender,
acceptance of the Securities and the Warrant Shares and the respective payments
therefor, or termination of this Agreement.
 
12.02 Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, facsimile (with receipt
confirmed), electronic transmission (i.e., e-mail), courier service or personal
delivery:
 
if to Agent or Fund III or Fund III-A:
 
c/o Praesidian Capital Opportunity Fund III, LP
419 Park Avenue South
New York, NY 10016
Facsimile: 212-520-2601
Attention: Jason D. Drattell
Email: jdrattell@praesidian.com
 
 
76

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Morrison Cohen LLP
909 Third Avenue
New York, NY 10022
Facsimile: (917) 522-3168
Attention: Stephen I. Budow, Esq.
Email: sbudow@morrisoncohen.com
 
If to United:
 
United Insurance Company of America
c/o Kemper Corporation
1 E. Wacker Dr.
Chicago, IL 60601
Facsimile: (312) 467-6210
Attention:  Jonathan Wilson
Email: jpwilson@kemper.com
 
if to any Credit Party:
 
(Name of Credit Party)
c/o Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 1718
New York, NY 10170
Facsimile:  (212) 972-7884
Attention:  General Counsel
Email: legal@fusionconnect.com
 
All such notices and communications shall be deemed to be effective: (i) in the
case of hand-delivery, when delivered; (ii) in the case of a facsimile
transmission, when sent to the applicable party’s facsimile machine’s telephone
number, if the party sending such notice or communication receives confirmation
of the delivery thereof from its own facsimile machine; (iii) in the case of
electronic transmission, when actually received; (iv) in the case of mail, five
(5) Business Days after being deposited in the mail, postage prepaid; or (v) if
given by any other means (including by overnight courier), when actually
received.
 
12.03 Successors and Assigns; Third Party Beneficiaries.
 
(a) This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto.  Subject to applicable
securities laws and, subject to the prior written consent of the Borrower (such
consent of the Borrower not to be unreasonably withheld or delayed, and shall be
deemed provided unless expressly withheld by the Borrower within three (3)
Business Days of written request therefor), Agent and each Lender may assign any
of its rights under any of the Transaction Documents to any Person, and any
holder of the Notes may assign, in whole or in part, the Notes to any Person;
provided, however, that no such consent of the Borrower will be required (i)
with respect to any assignment to another Lender or any Affiliate of any Lender,
or (ii) during the continuation of any Event of Default.  No Credit Party may
assign any of their respective rights, or delegate any of its obligations, under
this Agreement or any of the other Transaction Documents without the prior
written consent of the Lenders, and any such purported assignment by any Credit
Party without the written consent of the Lenders shall be void and of no
effect.  Each Plexus Lender shall be an express third party beneficiary with
respect to any provisions hereof with respect to the Warrant Shares, including,
without limitation, Section 8.18(c). Except as provided in this Section 12.03
and Article 7, no Person other than the parties hereto and to the other
Transaction Documents and their successors and permitted assigns is intended to
be a beneficiary of any of such Transaction Documents.
 
 
77

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding any other provision of this Agreement or any Transaction
Document to the contrary, Agent and any Lender may at any time create a security
interest in all or any portion of its rights under this Agreement, the Notes or
any other Transaction Document, and the Collateral.
 
(c) Notwithstanding anything in this Agreement or any Transaction Document to
the contrary, there shall be no limitation or restriction on (A) the ability of
any Lender or Agent to assign or otherwise transfer this Agreement, any Note, or
any of the other Transaction Documents, or any rights thereunder, to any of its
Affiliates or (B) (x) the ability of any Lender or Agent to pledge, or otherwise
grant a security interest in, this Agreement, any Note, or any of the other
Transaction Documents, or any of its rights thereunder, to any lender or other
funding or financing source of such Lender or Agent or (y) the assignment or
other transfer in connection with the realization of any such pledge or other
security interest; provided, however, such Lender shall continue to be liable as
a “Lender” under this Agreement and the other Transaction Documents unless any
such Affiliate, lender or funding or financing source agrees to be bound by this
Agreement and the other Transaction Documents.
 
12.04 Amendment and Waiver.
 
(a) No failure or delay on the part of any of the parties hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies provided for in this Agreement are cumulative and are
not exclusive of any remedies that may be available to the parties hereto at
law, in equity or otherwise.
 
(b) Any Modification of this Agreement, the Notes or any other Transaction
Document, shall be effective as to the Lenders (i) only if it is made or given
in writing and signed by each Credit Party and the Required Lenders, except
that, without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to this Agreement or any other Transaction
Document shall change the maturity of any Note, or change the principal of, or
the rate, method of computation or time of payment of interest on or any fee
payable with respect to, any Note, or affect the time, amount or allocation of
any prepayments, or change the proportion of the principal amount of the Notes
required with respect to any amendment, supplement or modification, and (ii)
only in the specific instance and for the specific purpose for which made or
given.  No amendment, supplement or modification of or to any provision of this
Agreement or any of the other Transaction Documents, or any waiver of any such
provision or consent to any departure by any party from the terms of any such
provision may be made orally.  Except where notice is specifically required by
this Agreement, no notice to or demand on any Credit Party in any case shall
entitle such Credit Party to any other or further notice or demand in similar or
other circumstances.
 
 
78

--------------------------------------------------------------------------------

 
 
12.05 Signatures; Counterparts.  Facsimile or electronic transmissions of any
executed original document and/or retransmission of any executed facsimile or
electronic transmission shall be deemed to be the same as the delivery of an
executed original.  At the request of any party hereto, the other parties hereto
shall confirm facsimile or electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or
parties.  This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
12.06 Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
12.07 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH
STATE.
 
12.08 JURISDICTION; JURY TRIAL WAIVER.
 
(a) EACH CREDIT PARTY HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SECURITIES OR ANY
AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY HEREBY
EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE
PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM
THAT SUCH COURTS ARE AN INCONVENIENT FORUM.  EACH CREDIT PARTY HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 12.02, SUCH SERVICE TO
BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.
 
 
79

--------------------------------------------------------------------------------

 
 
(b) EACH CREDIT PARTY AND EACH OF ITS SUBSIDIARIES HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE SECURITIES OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  EACH CREDIT PARTY AND EACH OF ITS SUBSIDIARIES
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT
EACH LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS, THE WAIVERS
AND CERTIFICATIONS CONTAINED HEREIN.
 
12.09 Severability.  If any one or more of the provisions contained in this
Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement.  The parties hereto
further agree to replace such invalid, illegal or unenforceable provisions of
this Agreement with valid, legal and enforceable provisions that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid, illegal or unenforceable provisions.
 
12.10 Rules of Construction.  Unless the context otherwise requires, “or” is not
exclusive.
 
12.11 Entire Agreement.  This Agreement and the other Transaction Documents,
together with the exhibits and schedules hereto and thereto, is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or therein.  This Agreement and the other Transaction
Documents, together with the exhibits and schedules hereto and thereto,
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
 
12.12 Certain Expenses.  The Credit Parties will pay all expenses of the Agent
and Lenders (including reasonable fees, charges and disbursements of counsel) in
connection with (i) any amendment, supplement, modification or waiver of or to
any provision of this Agreement or any of the other Transaction Documents or any
documents relating thereto (including a response to a request by any Credit
Party for the Lenders’ consent to any action otherwise prohibited hereunder or
thereunder), or consent to any departure from, the terms of any provision of
this Agreement or such other documents, (ii) all efforts made to enforce payment
of the Notes, (iii) instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
maintaining, preserving or enforcing any of Agent’s or any Lender’s rights
hereunder, under the Working Capital Intercreditor Agreement, the Seller
Subordination Agreement, the Rosen Subordination Agreement or the Subordination
Agreement and under all related agreements, documents and instruments, whether
through judicial proceedings or otherwise, or (iv) defending or prosecuting any
actions or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with any Credit Party or any other Lender or (v) any advice given
to any Agent or any Lender with respect to its rights and obligations under this
Agreement, the Working Capital Intercreditor Agreement, the Seller Subordination
Agreement, the Rosen Subordination Agreement or  the Subordination Agreement and
all related agreements, documents and instruments.
 
 
80

--------------------------------------------------------------------------------

 
 
12.13 Publicity.  Except as may be required by Applicable Law, none of the
parties hereto shall issue a publicity release or announcement or otherwise make
any public disclosure concerning this Agreement or the transactions contemplated
hereby, without prior approval by the other parties hereto.  If any announcement
is required by law to be made by any party hereto, prior to making such
announcement such party will deliver a draft of such announcement to the other
parties and shall give the other parties an opportunity to comment
thereon.  Notwithstanding the foregoing, any Lender or any Affiliate of any
Lender may (i) disclose a general description of transactions arising under the
Transaction Documents or the Fidelity Acquisition Documents for advertising,
marketing or other similar purposes, and (ii) use any Credit Party’s name, logo
or other indicia germane to such party in connection with such advertising,
marketing or other similar purposes, and, in each case, may post such
information on its website.
 
12.14 Further Assurances.  Each of the parties shall execute such documents and
perform such further acts (including obtaining any consents, exemptions,
authorizations, or other actions by, or giving any notices to, or making any
filings with, any Governmental Authority or any other Person) as may be
reasonably required or desirable to carry out or to perform the provisions of
this Agreement, including any post-closing assignment(s) by any Lender of a
portion of the Securities to a Person not currently a party hereto.
 
12.15 Obligations of the Lenders.  The obligations of each Lender shall be
several and not joint and no Lender shall be liable or responsible for the acts
or omissions of any other Lender.
 
12.16 No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the other Transaction
Documents.  In the event an ambiguity or question of intent or interpretation
arises under any provision of this Agreement or any Transaction Document, this
Agreement or such other Transaction Document shall be construed as if drafted
jointly by the parties thereto, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement or any other Transaction Document.  No
knowledge of, or investigation, including due diligence investigation, conducted
by, or on behalf of, any Lender shall limit, modify or affect the
representations set forth in Article 5 of this Agreement or the right of any
Lender to rely thereon.
 
12.17 Transfer of the Notes.
 
 
81

--------------------------------------------------------------------------------

 
 
(a) The term “Lender” as used herein shall include any transferee of any Note
whose name has been recorded by the Borrower in the Note Register.  Each
transferee of any Note acknowledges that the Notes have not been registered
under the Securities Act, and may be transferred only pursuant to an effective
registration under the Securities Act or pursuant to an applicable exemption
from the registration requirements of the Securities Act.
 
(b) The Borrower shall maintain a register (the “Note Register”) in its
principal offices for the purpose of registering the Notes and any transfer or
partial transfer thereof, which register shall reflect and identify, at all
times, the ownership of record of any interest in the Notes or any interest
therein.  Upon the issuance of the Notes, the Borrower shall record the name and
address of the initial Lender of each Note in the Note Register as the first
Lender.  Upon surrender for registration of transfer or exchange of any Note at
the principal offices of the Borrower, the Borrower shall, at its expense,
execute and deliver one or more Notes of like tenor and of denominations of at
least $500,000 (except as may be necessary to reflect any principal amount not
evenly divisible by $500,000) of a like aggregate principal amount, registered
in the name of the Lender or a transferee or transferees.  Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by written instrument of transfer duly executed by the Lender of
such Note or such Lender’s attorney duly authorized in writing.
 
(c) On receipt by the Borrower of an affidavit of an authorized representative
of any Lender stating the circumstances of the loss, theft, destruction or
mutilation of any Note (and in the case of any such mutilation, on surrender and
cancellation of such Note), the Borrower, at its expense, will promptly execute
and deliver, in lieu thereof, a new Note of like tenor.  If required by the
Borrower, such Lender must provide indemnity sufficient in the reasonable
judgment of the Borrower to protect the Borrower from any loss which they may
suffer if a lost, stolen or destroyed Note is replaced.
 
12.18 Subordination Agreement.
 
(a) In connection with the incurrence by the Borrower of the First Lien
Indebtedness and the Credit Parties’ guarantees in respect thereof, each Lender
hereby authorizes and directs Agent to execute deliver and perform the
Subordination Agreement on behalf of such Lender and agrees that Agent in its
various capacities thereunder may take such actions on such Lender’s behalf as
is contemplated by the terms of the Subordination Agreement. Each Lender further
acknowledges that is has received and reviewed the Subordination Agreement and
agrees that it will be bound by and will take no actions contrary to the
provisions of the Subordination Agreement, authorizes and instructs Agent and to
execute deliver and perform the Subordination Agreement as agent and on behalf
of such Lender and authorizes and agrees that Agent may take such actions on
behalf of such Lender as is contemplated by the terms of the Subordination
Agreement.
 
(b) The provisions of this Section 12.18 are not intended to summarize all
relevant provisions of the Subordination Agreement.  Reference must be made to
the Subordination Agreement itself to understand all terms and conditions
thereof.  Each Lender is responsible for making its own analysis and review of
the Subordination Agreement and the terms and provisions thereof, and neither
Agent nor or any of its affiliates makes any representation to any Lender as to
the sufficiency or advisability of the provisions contained in the Subordination
Agreement.
 
 
82

--------------------------------------------------------------------------------

 
 
(c) Each Lender (a) hereby consents to the subordination of the Liens securing
the Obligations on the terms set forth in the Subordination Agreement, (b)
hereby agrees that this Agreement and the other Transaction Documents, and the
rights and remedies of Agent and the Lenders hereunder and thereunder, are
subject to the terms of the Subordination Agreement, (c) hereby agrees that it
will be bound by and will take no actions contrary to the provisions of the
Subordination Agreement and (d) hereby authorizes and instructs Agent to enter
into the Subordination Agreement and to subject the Liens securing the
Obligations to the provisions thereof.
 
(d) The delivery of any Collateral or any certificates, titles, instruments,
chattel paper or documents evidencing or in connection with such Collateral to
the First Lien Agent under and in accordance with the First Lien Credit
Documents shall constitute compliance by the Credit Parties with the provisions
of this Agreement or any other Transaction Document which require delivery or
possession of certain types of Collateral to or by Agent so long as such First
Lien Credit Documents are in full force and effect, the First Lien Indebtedness
has not been paid in full and the Credit Parties are in compliance with the
applicable provisions thereof with respect to such Collateral.
 
ARTICLE 13
 
GUARANTEE
 
13.01 The Guarantee.  The Guarantors hereby jointly and severally guarantee, as
a primary obligor and not as a surety to each Lender and Agent and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal amount of and Interest (including any interest,
fees, costs or charges that would accrue but for the provisions of Title 11 of
the United States Code after any bankruptcy or insolvency petition under Title
11 of the United States Code) on the Notes and all other obligations from time
to time owing to such Lender and Agent by the Borrower under any Transaction
Document, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guarantors’
Obligations”).  The Guarantors hereby jointly and severally agree that if the
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guarantors’ Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guarantors’ Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise and after giving
effect to any applicable notice or cure period) in accordance with the terms of
such extension or renewal.
 
13.02 Obligations Unconditional.  The obligations of the Guarantors under
Section 13.01 shall constitute a guaranty of payment and not of collection and,
to the fullest extent permitted by Applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guarantors’ Obligations of the
Borrower under this Agreement, the Notes, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guarantors’ Obligations and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full).  Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
 
 
83

--------------------------------------------------------------------------------

 
 
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guarantors’ Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes or any other agreement or instrument referred to herein or therein shall
be done or omitted;
 
(iii) the maturity of any of the Guarantors’ Obligations shall be accelerated,
or any of the Guarantors’ Obligations shall be amended in any respect, or any
right under the Transaction Documents or any other agreement or instrument
referred to herein or therein shall be amended or waived in any respect or any
other guarantee of any of the Guarantors’ Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with;
 
(iv) any Lien granted to, or in favor of, Agent, on behalf of the Lenders, as
security for any of the Guarantors’ Obligations shall fail to be perfected.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that Agent or any Lender
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, or any other agreement or instrument referred to herein
or therein, or against any other person under any other guarantee of, or
security for, any of the Guarantors’ Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guarantors’ Obligations and notice of or proof of reliance by upon
the guarantee provided under this Article XIII (the “Guarantee”) or acceptance
of this Guarantee, and the Guarantors’ Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between any Credit Party and any Lender or
Agent shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.  This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guarantors’ Obligations at any
time or from time to time held by any Lender or Agent, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by such Lender or any other person at any time of any right or
remedy against any Credit Party or against any other person which may be or
become liable in respect of all or any part of the Guarantors’ Obligations or
against any collateral security or guarantee therefore or right of offset with
respect thereto.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of each
Lender, Agent and their respective successors and assigns, notwithstanding that
from time to time during the term of this Agreement there may be no Guarantors’
Obligations outstanding.
 
 
84

--------------------------------------------------------------------------------

 
 
13.03 Reinstatement.  The obligations of the Guarantors under this Article 13
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Credit Party in respect of the Guarantors’
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guarantors’ Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.
 
13.04 Subrogation.  Each Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all Guarantors’ Obligations under
this Agreement it shall waive any claim and shall not exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 13.01, whether by subrogation or otherwise, against any
Credit Party or any security for any of the Guarantors’ Obligations.
 
13.05 Remedies.  The Guarantors jointly and severally agree that if the
obligations of any Borrower under this Agreement and the Notes are declared to
be forthwith due and payable as provided in the Notes (or shall be deemed to
have become automatically due and payable in the circumstances provided in the
Notes) for purposes of Section 13.01, notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower such obligations (whether
or not due and payable by any Borrower) shall forthwith become due and payable
by the Guarantors for purposes of Section 13.01.
 
13.06 Continuing Guarantee.  The guarantee in this Article 13 is a continuing
guarantee of payment, and shall apply to all Guarantors’ Obligations whenever
arising.
 
13.07 General Limitation on Guarantors’ Obligations.  In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 13.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 13.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.
 
 
85

--------------------------------------------------------------------------------

 
 
ARTICLE 14
 
REGARDING AGENT
 
14.01 Appointment.  Each Lender hereby designates Fund III to act as Agent for
such Lender under this Agreement and the Transaction Documents.  Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Transaction Documents and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees, charges and collections received
pursuant to this Agreement, for itself and for the ratable benefit of the
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Notes) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or, if applicable pursuant to
Section 12.04, the holders of 100% of the Notes), and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Transaction Documents or any Requirement of Law unless Agent is furnished with
an indemnification reasonably satisfactory to Agent with respect thereto.
 
14.02 Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Transaction
Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Credit Party or any of its Subsidiaries or any officer of any of any Credit
Party or any of its Subsidiaries contained in this Agreement, or in any of the
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Transaction Documents or for the value,
validity, effectiveness, genuineness, due execution, enforceability or
sufficiency of this Agreement, or any of the Transaction Documents or for any
failure of any Credit Party or any of its Subsidiaries to perform its
obligations hereunder.  Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the
Transaction Documents, or to inspect the properties, books or records of any
Credit Party or any of its Subsidiaries.  The duties of Agent as respects
payments or collections shall be mechanical and administrative in nature; Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender; and nothing in this Agreement, expressed or implied, is intended
to or shall be so construed as to impose upon Agent any obligations in respect
of this Agreement except as expressly set forth herein.
 
14.03 Lack of Reliance on Agent and Resignation.
 
 
86

--------------------------------------------------------------------------------

 
 
(a) Independently and without reliance upon Agent or any other Lender, each
Lender has made and shall continue to make (i) its own independent investigation
of the financial condition and affairs of the Credit Parties and their
Subsidiaries in connection with the purchase of any Securities hereunder and the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of the Credit Parties.  Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the purchase of any Securities or at any time
or times thereafter except as shall be provided by the Credit Parties pursuant
to the terms hereof.  Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any agreement, document, certificate or a statement delivered in connection with
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Transaction Document, or
of the financial condition of the Credit Parties and their Subsidiaries, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Notes, the
Transaction Documents or the financial condition of the Credit Parties and their
Subsidiaries, or the existence of any Event of Default or any Default.
 
(b) Agent may resign on thirty (30) days’ written notice to each Lender and upon
such resignation, the Required Lenders will promptly designate a successor Agent
reasonably satisfactory to the Credit Parties (provided that the consent of the
Credit Parties shall not be required after the occurrence and during the
continuance of an Event of Default).
 
(c) Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
14 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.04 Certain Rights of Agent.  If Agent shall request instructions from the
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Transaction Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from the Lenders; and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
 
14.05 Reliance.  Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or Transaction Document
or telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Transaction Documents and its
duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
 
87

--------------------------------------------------------------------------------

 
 
14.06 Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Transaction Documents, unless Agent has received notice from a Lender or a
Credit Party referring to this Agreement or the Transaction Documents,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that Agent receives such a notice, Agent
shall give notice thereof to each Lender.  Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
 
14.07 Indemnification.  To the extent Agent is not reimbursed and indemnified by
the Credit Parties and their Subsidiaries, each Lender will reimburse and
indemnify Agent in proportion to its respective portion of the Notes, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against Agent
in performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Transaction Document; provided that, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross (not mere) negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable judgment).  The
obligations of the Lenders under this Section 14.07 shall survive termination of
this Agreement and the Transaction Documents and payment in full of the Notes.
 
14.08 Agent in its Individual Capacity.  With respect to the obligation of Agent
to purchase Securities under this Agreement, the Securities purchased by it
shall have the same rights and powers hereunder as any other Lender and as if it
were not performing the duties as Agent specified herein; and the term “Lender”
or any similar term shall, unless the context clearly otherwise indicates,
include Agent in its individual capacity as a Lender.  Agent may engage in
business with any Credit Party as if it were not performing the duties specified
herein.
 
14.09 Delivery of Documents or Other Information.  To the extent Agent receives
financial statements or other information required under this Agreement from the
Credit Parties pursuant to the terms of this Agreement which the Credit Parties
are not obligated to deliver to the Lenders, Agent will promptly furnish such
documents and information to the Lenders.
 
14.10 Credit Parties’ Undertaking to Agent.  Without prejudice to its respective
obligations to each Lender under the other provisions of this Agreement, each
Credit Party undertakes with Agent to pay to Agent from time to time on demand
all amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid.  Any payment made pursuant to any such demand shall pro tanto satisfy such
Credit Party’s obligations to make payments for the account of Lenders or the
relevant one or more of them pursuant to this Agreement.
 
 
88

--------------------------------------------------------------------------------

 
 
14.11 No Reliance on Agent’s Customer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Credit Party, its Affiliates or its
agents, this Agreement, the Transaction Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12 Other Agreements.  Each Lender hereby specifically authorizes and directs
Agent to enter into each of the Transaction Documents on behalf of such
Lender.  Each Lender agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the obligations of the Credit Parties and
their Subsidiaries to Agent and Lenders under the Agreement and Transaction
Documents, any amounts owing by such Lender to the Credit Parties or any of
their Subsidiaries.  Anything in this Agreement to the contrary notwithstanding,
each Lender further agrees that it shall not take any action to protect or
enforce its rights arising out of this Agreement or the Transaction Documents,
it being the intent of each Lender that any such action to protect or enforce
rights under this Agreement and the Transaction Documents shall be taken by
Agent at the direction of Required Lenders.
 
ARTICLE 15
 
TAXES
 
15.01 Taxes.
 
(a) Any and all payments by or on account of any obligation of each Credit Party
hereunder or under any other Transaction Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if any Credit Party shall be required by Applicable Law to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes or Other Taxes (including deductions applicable
to additional sums payable under this Section) Lenders and Agent receive an
amount equal to the sum they would have received had no such deductions for
Indemnified Taxes or Other Taxes been made, (ii) such Credit Party shall make
such deductions and (iii) such Credit Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
 
 
89

--------------------------------------------------------------------------------

 
 
(b) Without limiting the provisions of paragraph (a) above, each Credit Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.
 
(c) Each Credit Party shall jointly and severally indemnify each Lender and
Agent, within thirty (30) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by such Lender or Agent and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to such Credit Party by a Lender or Agent shall
be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Credit Party to a Governmental Authority, such Credit Party shall deliver
to Lenders and Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the United States, or any treaty to which such
jurisdiction is a party, with respect to payments by a Credit Party under this
Agreement or under any other Transaction Document shall deliver to such Credit
Party, at the time or times prescribed by Applicable Law or reasonably requested
by two original Internal Revenue Service Form W-8 (e.g., W-8 BEN, W-8 ECI), as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, and related documentation certifying that such Foreign Lender is exempt
from or entitled to a reduced rate of United States federal withholding tax on
payments pursuant to this Agreement or any other Transaction Document.  In
addition, any Lender, if requested by Borrower or the Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by
Borrower or the Agent as will enable Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
provided, that the Borrower or Agent, as applicable, agrees to maintain the
confidentiality of any non-public information provided by such Lender in
accordance with its customary procedures for handling confidential information
and to not disclose such information except as required by Applicable Law, and
provided, further, that should any Lender become subject to Indemnified Taxes
because of its failure to deliver a form required hereunder, the Credit Parties
shall take such steps as such Lender shall reasonably request to reasonably
assist (consistent with its preexisting internal policies applied on a
nondiscriminatory basis and legal and regulatory restrictions) such Lender to
recover such Indemnified Taxes.
 
(f) The agreements in this Section shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder,
under the Notes or under any other Transaction Document.
 
 
90

--------------------------------------------------------------------------------

 
 
(g) No Lender shall be obligated to contest a Tax indemnified by a Credit Party
under the Transaction Documents that is asserted in the name of such Lender nor
will the Credit Parties be permitted to contest such a Tax, unless in the
judgment of such Lender, there is a reasonable basis for such contest and the
contest and its resolution does not materially disadvantage such Lender.
 
(h) In the event that a Lender is entitled, on the effective date of any
assignment and acceptance under this Agreement, to the benefits of a payment
pursuant to subsection (a), (b) or (c) of this Section 15.01, the assignee of
such Lender shall be entitled, without duplication, to the benefits of such
payments (in addition to any future benefits of payment that may arise with
respect to such assignee) that would have been available to such Lender had such
Lender not entered into such assignment and acceptance with such assignee.
 
(i) In the event any Credit Party incorrectly withholds Indemnified Taxes under
this Section 15.01 from amounts payable to any Lender or Agent, the Credit
Parties shall pay such party interest at 10% per annum compounded semi-annually
on the amount incorrectly withheld from the date withheld to the date of
payment.
 
15.02 Certificates of Lenders.  Any Lender claiming reimbursement or
compensation pursuant to this Article 15 shall deliver to Borrower a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on the Credit Parties in
the absence of manifest error.
 
ARTICLE 16
 
SEPARATENESS COVENANTS
 
The Credit Parties, jointly and severally, (i) represent and warrant to each
Lender that the following representations are and, after giving effect to the
transactions contemplated by the Fidelity Acquisition Documents, will be, true,
correct and complete and (ii) covenant and agree, until the payment in full of
all principal of and interest on the Notes and all other amounts due to the
Agent and Lenders under this Agreement and the other Transaction Documents,
including all fees, expenses and amounts due in respect of indemnity obligations
under Article 7, with the Agent and Lenders as set forth in this Article 16:
 
16.01 Separate Legal Entity.  Except as expressly permitted by this Agreement,
neither any Credit Party nor any of its Subsidiaries shall take any action, or
conduct its affairs in a manner, which is likely to result in the corporate
existence of such Credit Party or any of its Subsidiaries being ignored, or in
the property and liabilities of such Credit Party or any of its Subsidiaries
being substantively consolidated with those of any other such Person in a
bankruptcy, reorganization or other insolvency proceeding.
 
16.02 Capital.  Borrower on the one hand, and Parent on the other, will maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations.
 
 
91

--------------------------------------------------------------------------------

 
 
16.03 Dissolution.  None of Borrower, Parent, or any Subsidiary will seek or
effect the liquidation, dissolution, winding up, liquidation, consolidation or
merger, in whole or in part, of Borrower.
 
16.04 Commingled Funds.  Borrower will not commingle the funds and other assets
of Borrower with those of any Affiliate or any other Person, and will hold all
of its assets in its own name.  Parent will not commingle the funds and other
assets of Parent with those of any Affiliate or any other Person, and will hold
all of its assets in its own name.
 
16.05 Segregated Assets.  Borrower has and will maintain its assets in such
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or any other
Person.  Parent shall not cause any business opportunities of Borrower to be
directed to Parent or to any Credit Party other than Borrower, or take any other
action which advantages Parent or any other Credit Party, to the disadvantage of
Borrower.
 
16.06 Bank Accounts.  Borrower will not permit any Affiliate independent access
to its bank accounts.  Parent will not permit any Affiliate independent access
to its bank accounts.
 
16.07 Employees.  Each of Borrower and Parent will pay the salaries of its own
employees (if any) from its own funds and maintain a sufficient number of
employees (if any) in light of its contemplated business operations.
 
16.08 Agents.  Each of Borrower and Parent will compensate each of its
consultants and agents from its funds for services provided to it and pay from
its own assets all obligations of any kind incurred.
 
16.09 Independent Director. At all times (except during such periods when the
position temporarily is vacant) the Required Lenders shall have the right to
designate at least one (1) duly appointed Independent Director of each Credit
Party other than Parent.  The Organization Documents of each Credit Party other
than Parent shall provide the prior written consent of the Independent Director
shall be required (and each Credit Party other than Parent shall not take any
such consent or authorize the taking of any of the actions set forth in this
paragraph below unless there is at least one Independent Director, then serving
in such capacity) for each Credit Party other than Parent, or any other Person
on behalf of each Credit Party other than Parent, to:
 
(i) file or consent to the filing by or against such Credit Party, as debtor, of
any bankruptcy, insolvency or reorganization case or proceeding; institute any
proceedings by such Credit Party as debtor, under any applicable insolvency law;
or otherwise seek relief for such Credit Party as debtor, under any laws
relating to the relief from debts or the protection of debtors generally;
 
(ii) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for such Credit Party,
as debtor, or a substantial portion of such Credit Party’s property as
applicable;
 
 
92

--------------------------------------------------------------------------------

 
 
(iii) make any assignment for the benefit of the creditors of such Credit Party;
or
 
(iv) modify or amend any of the foregoing.
 
16.10 Organization Documents. The Organization Documents of each Credit Party
other than Parent shall set forth the foregoing requirements and such other
customary requirements relating to the separate nature, existence and operation
of each Credit Party other than Parent, as the Agent may reasonably request from
time to time.
 
16.11 Ministerial or Administrative Actions. The foregoing provisions are not
intended to restrict Credit Parties from having a consolidated payroll function
or a combined accounting and finance department or from using one another’s
employees provided in any event that each of the Credit Parties shall maintain
separate books and records with appropriate entries to account for such
transactions, including an appropriate allocation of the direct cost of any
employee used by more than one Credit Party.
 
 
93

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.
 

Borrower: FUSION NBS ACQUISITION CORP.          
 
By:
/s/ Gordon Hutchins, Jr.       Name: Gordon Hutchins, Jr.       Title: President
and Chief Operating Officer          


 
 
 

--------------------------------------------------------------------------------

 
 
Guarantors:
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
           
By:
/s/ Gordon Hutchins, Jr.       Name: Gordon Hutchins, Jr.       Title: President
and Chief Operating Officer             NETWORK BILLING SYSTEMS, L.L.C.        
   
By:
/s/ Gordon Hutchins, Jr.       Name: Gordon Hutchins, Jr.       Title: Executive
Vice President             FUSION BVX LLC               /s/ Gordon Hutchins, Jr.
      Name: Gordon Hutchins, Jr.       Title: President and Chief Operating
Officer             PINGTONE COMMUNICATIONS, INC.               /s/ Gordon
Hutchins, Jr.       Name: Gordon Hutchins, Jr.       Title: President and Chief
Operating Officer             FIDELITY ACCESS NETWORKS, LLC               /s/
Gordon Hutchins, Jr.       Name: Gordon Hutchins, Jr.       Title: President and
Chief Operating Officer             FIDELITY CONNECT LLC               /s/
Gordon Hutchins, Jr.       Name: Gordon Hutchins, Jr.       Title: President and
Chief Operating Officer  

 
 
 

--------------------------------------------------------------------------------

 
 

          FIDELITY VOICE SERVICES, LLC               /s/ Gordon Hutchins, Jr.  
    Name: Gordon Hutchins, Jr.       Title: President and Chief Operating
Officer             FIDELITY ACCESS NETWORKS, INC.               /s/ Gordon
Hutchins, Jr.       Name: Gordon Hutchins, Jr.       Title: President and Chief
Operating Officer  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Lenders:
            PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP            
By:
Praesidian Capital Opportunity GP III, LLC,     its General Partner            
By: /s/ Jason D. Drattell     Name: Jason D. Drattell     Title: Manager        
   
PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP
            By:
Praesidian Capital Opportunity GP III-A, LLC,
    its General Partner             By: /s/ Jason D. Drattell    
Name:  Jason D. Drattell
    Title: Manager             UNITED INSURANCE COMPANY OF AMERICA            
By: /s/ Jonathan Wilson     Name: Jonathan Wilson     Title: Assistant Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 
 
Agent:
 

  PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP          
Date
By:
Praesidian Capital Opportunity GP III, LLC,     its General Partner            
        By: /s/ Jason D. Drattell     Name: Jason D. Drattell     Title: Manager
                 

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COMPLIANCE CERTIFICATE
 
___________________
 
Date:   _________, 20__
 
This certificate is given by among Fusion NBS Acquisition Corp. a Delaware
corporation, Fusion Telecommunications International, Inc., a Delaware
Corporation, Network Billing Systems, L.L.C., a New Jersey limited liability
company, Fusion BVX LLC, a Delaware limited liability company, PingTone
Communications, Inc., a Delaware corporation (successor by merger to Fusion PTC
Acquisition, Inc.), Fidelity Access Networks, LLC, an Ohio limited liability
company, Fidelity Connect LLC, an Ohio limited liability company, Fidelity Voice
Services, LLC, an Ohio limited liability company, Fidelity Access Networks,
Inc., an Ohio corporation, [Fidelity Telecom, LLC, an Ohio limited liability
company,]1 and [insert name of other Credit Parties if any] (the “Credit
Parties”), pursuant to Section 8.01(d) of that certain Fourth Amended and
Restated Securities Purchase Agreement and Security Agreement dated as of
December 8, 2015 by and among the Credit Parties, Praesidian Capital Opportunity
Fund III, LP, Praesidian Capital Opportunity Fund III-A, LP and United Insurance
Company of America as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time (the
“Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Agreement.
 
The undersigned is executing this certificate is the Chief Financial Officer of
each Credit Party and as such is duly authorized to execute and deliver this
certificate on behalf of such Credit Party.  By executing this certificate the
undersigned hereby certifies that:
 
(a)           the financial statements delivered with this certificate in
accordance with Section 8.01[a][b][c] of the Agreement fairly present in all
material respects the results of operations and financial condition of the
Credit Parties on a Consolidated Basis as of the dates of such financial
statements;
 
(b)           he has reviewed the terms of the Agreement and the Notes and has
made, or caused to be made under his supervision, a review in reasonable detail
of the transactions and conditions of the Credit Parties and their respective
Subsidiaries during the accounting period covered by such financial statements;
 
(c)           such review has not disclosed the existence during or at the end
of such accounting period, and he has no knowledge of the existence as of the
date hereof, of any condition or event that constitutes an Event of Default,
except as set forth in Exhibit A hereto which includes a description of the
nature and period of existence of such Event of Default and what action the
Credit Parties have taken, are undertaking and propose to take with respect
thereto;
 
 

--------------------------------------------------------------------------------

1 To be included upon joinder to the Agreement pursuant to Section 8.18(d) of
the Agreement.
 
 

--------------------------------------------------------------------------------

 
 
(d)           the Credit Parties and their Subsidiaries are in compliance with
the covenants contained in Articles 8 and 9 of the Agreement, as demonstrated on
the attached worksheets, except as set forth or described in Exhibit A; and
 
(e)           (i)           Leverage Ratio is   _____:1.00.
 
(ii)           Fixed Charge Coverage is   _____:1.00.
 
(iii)           Capital Expenditures are $__________.
 
(iv)           Minimum Adjusted EBITDA is $__________.
 
IN WITNESS WHEREOF, each Credit Party has caused this Certificate to be executed
by its Principal Accounting Officer this [__] day of [___________], 20[___].
 
FUSION NBS ACQUISITION CORP.




By:_________________________________
Principal Accounting Officer


FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.




By:_________________________________
Principal Accounting Officer


NETWORK BILLING SYSTEMS, L.L.C.




By:_________________________________
Principal Accounting Officer


FUSION BVX LLC




By:_________________________________
Principal Accounting Officer

 
 
 

--------------------------------------------------------------------------------

 
 
PINGTONE COMMUNICATIONS, INC.




By:_________________________________
Principal Accounting Officer




FIDELITY ACCESS NETWORKS, LLC


By:_________________________________
Principal Accounting Officer




FIDELITY CONNECT LLC


By:_________________________________
Principal Accounting Officer




FIDELITY VOICE SERVICES, LLC


By:_________________________________
Principal Accounting Officer




FIDELITY ACCESS NETWORKS, INC.


By:_________________________________
Principal Accounting Officer


[FIDELITY TELECOM, LLC


By:_________________________________
Principal Accounting Officer] 2





--------------------------------------------------------------------------------

2 To be included upon joinder to the Agreement pursuant to Section 8.18(d) of
the Agreement.
 

--------------------------------------------------------------------------------

 